                  Case 21-10565-CSS              Doc 26       Filed 03/14/21        Page 1 of 103




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    HIGHPOINT RESOURCES CORP., et al.,1                    ) Case No. 21-10565 (CSS)
                                                           )
                                       Debtors.            ) (Jointly Administered)
                                                           )

     FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER APPROVING THE
    DEBTORS’ DISCLOSURE STATEMENT RELATING TO, AND CONFIRMING, THE
    DEBTORS’ JOINT PREPACKAGED PLAN OF REORGANIZATION PURSUANT TO
                   CHAPTER 11 OF THE BANKRUPTCY CODE


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

having:

             a.    distributed, on or about February 10, 2021, (i) the Debtors’ Joint Prepackaged Plan
                   of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (as modified,
                   amended, or supplemented from time to time, the “Plan”), (ii) the Disclosure
                   Statement Relating to the Debtors’ Joint Prepackaged Plan of Reorganization
                   Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”),
                   (iii) the notice, setting forth, among other things, the date and time set for the
                   Combined Hearing2 and the deadline for filing objections to the Plan and the
                   Disclosure Statement (the “Combined Notice”), which clearly and conspicuously
                   provided notice to all parties in interest of the deadline and process by which they
                   may assert any objections to the Plan or Disclosure Statement on or before March
                   11, 2021, at 5 p.m. prevailing Eastern time, and (iv) ballots for voting on the Plan
                   (the “Ballot”) to Holders of Claims and Interests entitled to vote on the Plan,
                   namely Holders of Claims in Class 4 (the “Notes Claims”) and Holders of Interests
                   in Class 8 (the “Existing HPR Interests”), in accordance with the terms of title 11
                   of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the
                   “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
      Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street, Suite
      3700 Denver, Colorado 80202.

2     Capitalized terms used but not otherwise defined in these findings of fact, conclusions of law, and order
      (collectively, the “Confirmation Order”) have the meanings ascribed to them in the Plan, the Disclosure
      Statement, or the Bankruptcy Code (as defined herein), as applicable. The rules of interpretation set forth in
      Article I.B of the Plan apply.



KE 73949908
     Case 21-10565-CSS        Doc 26        Filed 03/14/21   Page 2 of 103




      Rules”), and the Bankruptcy Local Rules of the United States Bankruptcy Court for
      the District of Delaware (the “Local Rules”);

b.    posted, on February 10, 2021, the Plan, the Disclosure Statement, the Combined
      Notice, and the Ballots on the Epiq Corporate Restructuring (“Epiq”)
      public website: https://dm.epiq11.com/case/highpoint/documents;

c.    launched, on February 10, 2021, solicitation of votes on the Plan;

d.    published, on February 16, 2021 in the New York Times and in the Denver Post, the
      publication notice (the “Publication Notice”), as evidenced by the Affidavit of
      Publication and the Proof of Publication, filed contemporaneously herewith
      (collectively, the “Proof of Publication”);

e.    posted, on March 2, 2021, the Debtors’ proposed forms of first-day pleadings and
      on the Epiq public website;

f.    served, on March 2, 2021, notice of proposed forms of all first-day pleadings;

g.    posted, on March 4, 2021, the Notice of Filing Plan Supplement for the Debtors’
      Joint Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the
      Bankruptcy Code (the “Plan Supplement”) and the Notice of Proposed Assumption
      of Executory Contracts or Unexpired Leases and Cure Amounts (the “Cure Notice”
      and such schedule attached thereto, the “Cure Schedule”), in each case on the Epiq
      public website;

h.    served, on March 4, 2021, a notice of posting of the Plan Supplement and
      customized forms of the Cure Notice to each counterparty to an executory contract
      or unexpired lease, with the applicable contract and proposed cure amount set forth
      on the Cure Schedule, that may be assumed under the Plan together with the
      relevant deadline and procedures for objecting to the Plan and/or any such potential
      assumption or assumption and assignment;

i.    commenced, on March 14, 2021 (the “Petition Date”), these chapter 11 cases by
      filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code
      (these “Chapter 11 Cases”);

j.    filed, on the Petition Date, the Declaration of William M. Crawford, Chief
      Financial Officer of HighPoint Resources Corporation, in Support of Chapter 11
      Petitions and First Day Motions [Docket No. 6] (the “First Day Declaration”),
      detailing the facts and circumstances of these chapter 11 cases;

k.    filed, on the Petition Date, the Debtors’ Motion for Entry of an Order (I) Scheduling
      a Combined Disclosure Statement Approval and Plan Confirmation Hearing,
      (II) Approving the Solicitation Procedures and Dates, Deadlines, and Notices
      Related Thereto, (III) Directing That a Meeting of Creditors Not be Convened,
      (IV) Waiving the Requirement of Filing Statements of Financial Affairs and


                                        2
     Case 21-10565-CSS         Doc 26        Filed 03/14/21   Page 3 of 103




      Schedules of Assets and Liabilities, and (V) Granting Related Relief [Docket
      No. 12] (the “Scheduling Motion”);

l.    filed, on the Petition Date, the Plan [Docket No. 3], attached hereto as Exhibit A,
      the Plan Supplement [Docket No. 5], and the Disclosure Statement [Docket No. 4];

m.    filed, on the Petition Date, the Declaration of Stephen Spitzer, in Support of
      Confirmation of the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant
      to Chapter 11 of the Bankruptcy Code [Docket No. [●]] (the “Spitzer Declaration”);

n.    filed, on the Petition Date, the Declaration of Jeffrey Knupp in Support of
      Confirmation of the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant
      to Chapter 11 of the Bankruptcy Code [Docket No. [●]] (the “Knupp Declaration,”
      and together with the First Day Declaration and the Spitzer Declaration, the
      “Declarations”);

o.    filed, on the Petition Date, the Declaration of Jane Sullivan of Epiq Corporate
      Restructuring, LLC Regarding the Solicitation of Votes and Tabulation of Ballots
      Cast on the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant to
      Chapter 11 of the Bankruptcy Code, which detailed the results of the Plan voting
      process [Docket No. 7] (the “Voting Report”);

p.    filed, on the Petition Date, the Affidavit of Service of Solicitation Materials, and the
      other affidavits of service (collectively, together with the Proof of Publication,
      the “Affidavits”);

q.    filed, on the Petition Date, the Debtors’ Memorandum of Law in Support of an
      Order Approving the Debtors’ Disclosure Statement Relating to, and Confirming,
      the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant to Chapter 11 of
      the Bankruptcy Code [Docket No. [●]] (the “Confirmation Brief”); and

r.    operated their businesses and managed their properties during these chapter 11
      cases as debtors in possession pursuant to sections 1107(a) and 1108 of the
      Bankruptcy Code.

The Court having:

a.    reviewed the solicitation procedures regarding votes to accept or reject the Plan (the
      “Solicitation Procedures”);

b.    taken notice of the Plan, the Disclosure Statement, the Scheduling Motion, the Plan
      Supplement, the Confirmation Brief, the Declarations, the Voting Report, the
      Combined Notice, the Affidavits, and all filed pleadings, exhibits, statements, and
      comments regarding approval of the Disclosure Statement and Confirmation of the
      Plan, including all objections, statements, and reservations of rights;

c.    reviewed the discharge, compromises, settlements, releases, exculpations, and
      injunctions set forth in Article VIII of the Plan;

                                         3
             Case 21-10565-CSS          Doc 26       Filed 03/14/21   Page 4 of 103




       d.      held the Combined Hearing on March [18], 2021, at [●], prevailing Eastern Time
               pursuant to Bankruptcy Rules 3017 and 3018 and sections 1126, 1128, and 1129 of
               the Bankruptcy Code;

       e.      heard the statements and arguments made by counsel with respect to the approval
               of the requested relief in the Scheduling Motion, including the approval of the
               Solicitation Procedures and the Confirmation Schedule;

       f.      heard the statements and arguments made by counsel in respect of approval of the
               Disclosure Statement and Confirmation of the Plan and the objections thereto;

       g.      overruled any and all objections to the approval of the Disclosure Statement and
               Confirmation of the Plan and all statements and reservations of rights not
               consensually resolved or withdrawn unless otherwise indicated;

       h.      considered all oral representations, testimony, documents, filings, and other
               evidence regarding approval of the Disclosure Statement and Confirmation of the
               Plan; and

       i.      taken judicial notice of all pleadings and other documents filed, all orders entered,
               and all evidence and arguments presented in these Chapter 11 Cases.

       NOW, THEREFORE, it appearing to the Court that notice of the Combined Hearing and

the opportunity for any party in interest to object to approval of the Disclosure Statement and

Confirmation of the Plan having been adequate and appropriate as to all parties affected or to be

affected by the Plan and the transactions contemplated thereby, and the legal and factual bases set

forth in the documents filed in support of approval of the Disclosure Statement and Confirmation

of the Plan and other evidence presented at the Combined Hearing having established just cause

for the relief granted herein; and after due deliberation thereon and good cause appearing therefor,

the Court makes and issues the following findings of fact and conclusions of law, and orders:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       IT IS DETERMINED, FOUND, ADJUDGED, DECREED, AND ORDERED THAT:

       A.      Findings and Conclusions.

       1.      The findings and conclusions set forth herein and in the record of the Combined

Hearing constitute the Court’s findings of fact and conclusions of law under Rule 52 of the Federal

                                                 4
             Case 21-10565-CSS             Doc 26       Filed 03/14/21   Page 5 of 103




Rules of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and 9014. To the

extent any of the following conclusions of law constitute findings of fact, or vice versa, they are

adopted as such.

       B.        Jurisdiction, Venue, and Core Proceeding.

       2.        The Court has jurisdiction over these Chapter 11 Cases pursuant to sections 157

and 1334 of title 28 of the United States Code, 28 U.S.C. §§ 1–4881 (the “Judicial Code”), and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. The Court has jurisdiction to determine whether the

Disclosure Statement and the Plan comply with the applicable provisions of the Bankruptcy Code

and should be approved and confirmed, respectively. Venue is proper in this district pursuant to

sections 1408 and 1409 of the Judicial Code.             Approval of the Disclosure Statement and

Confirmation of the Plan are core proceedings within the meaning of section 157(b)(2) of the

Judicial Code.

       C.        Eligibility for Relief.

       3.        The Debtors were and are entities eligible for relief under section 109 of the

Bankruptcy Code.

       D.        Commencement and Joint Administration of these Chapter 11 Cases.

       4.        On the Petition Date, each of the Debtors commenced a voluntary case under

chapter 11 of the Bankruptcy Code.           In accordance with the Order (I) Directing Joint

Administration of the Chapter 11 Cases and (II) Granting Related Relief [Docket No. [●]], these

Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly

administered pursuant to Bankruptcy Rule 1015. Since the Petition Date, the Debtors have

operated their businesses and managed their properties as debtors in possession pursuant to



                                                    5
             Case 21-10565-CSS          Doc 26       Filed 03/14/21   Page 6 of 103




sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

these chapter 11 cases. No official committees have been appointed in these Chapter 11 Cases.

       E.      Objections.

       5.      This Bankruptcy Court takes judicial notice of the docket of these Chapter 11

Cases. Any resolution of objections to Confirmation of the Plan explained on the record at the

Combined Hearing is hereby incorporated by reference. All unresolved objections, statements,

informal objections, and reservations of rights (except with respect to unresolved cure amounts),

if any, related to the Disclosure Statement or Confirmation of the Plan are overruled on the merits.

       F.      Burden of Proof—Confirmation of the Plan.

       6.      The Debtors, as proponents of the Plan, have met their burden of proving the

applicable elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a preponderance

of the evidence, which is the applicable evidentiary standard for Confirmation of the Plan.

       G.      SEC Review & Approval / Notice.

       7.      On November 9, 2020, the Debtors publicly announced the Restructuring

Transactions and disclosed a substantially final version of the Plan via Form 8-K. On December

17, 2020, the Debtors and BCEI publicly disclosed a substantially final version of the Solicitation

Packages via BCEI’s public filing of the Registration Statements on Form S-4 with the Securities

and Exchange Commission. From December 17, 2020 until February 9, 2021, the Securities and

Exchange Commission reviewed and commented on the form and substance of the Registration

Statements. On February 9, 2021, the Securities and Exchange Commission completed its review

and declared the Registration Statements effective, inclusive of the Solicitation Packages.

       8.      On February 10, 2021, the Debtors provided due, adequate, and sufficient notice of

the Disclosure Statement, the Plan, and the Combined Hearing, and all deadlines for voting to

accept or reject the Plan as well as objecting to the Disclosure Statement and the Plan, to (among

                                                 6
              Case 21-10565-CSS          Doc 26        Filed 03/14/21   Page 7 of 103




others): (a) the U.S. Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured

claims against the Debtors (on a consolidated basis); (c) the administrative agent under the

Debtors’ prepetition RBL credit facility and/or counsel thereto; (d) the lenders under the Debtors’

prepetition RBL credit facility and/or counsel thereto; (e) the indenture trustee for the Debtors’

prepetition senior notes and/or counsel thereto; (f) the holders of the Debtors’ prepetition senior

notes and equity interests that are party to the Transaction Support Agreement and/or counsel

thereto; (g) BCEI and/or counsel thereto; (h) the United States Attorney’s Office for the District

of Delaware; (i) the Internal Revenue Service; (j) the Securities and Exchange Commission; (k)

the state attorneys general for states in which the Debtors conduct business; (l) all other holders of

claims and interests; and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002

(the parties identified in clauses (a) through (m), collectively, the “Notice Parties”).

       9.      On February 16, 2021, the Combined Notice was published in The New York Times

and The Denver Post in compliance with the Scheduling Order and Bankruptcy Rule 2002(l).

       10.     On March 4, 2021, the Debtors posted the Plan Supplement on their publicly

available restructuring website and served a notice of such posting on all parties in interest.

       11.     The foregoing notice was adequate and sufficient pursuant to section 1128 of the

Bankruptcy Code, Bankruptcy Rules 2002, 3017, 3019, and 3020, and other applicable law and

rules, and no other or further notice is or shall be required.

       H.      Disclosure Statement.

       12.     The Disclosure Statement and the prospectuses of which it is a part contain

sufficient information of a kind necessary to satisfy the disclosure requirements of all applicable

nonbankruptcy laws, rules, and regulations, including the Securities Act of 1933, as amended (the

“Securities Act”), in accordance with section 1126(b)(1) of the Bankruptcy Code. On February 9,

2021, the Securities and Exchange Commission declared the Registration Statements effective,
                                                   7
             Case 21-10565-CSS           Doc 26       Filed 03/14/21   Page 8 of 103




inclusive of the Solicitation Packages. The Disclosure Statement contains “adequate information”

(as such term is defined in section 1125(a) of the Bankruptcy Code and used in section 1126(b)(2)

of the Bankruptcy Code) with respect to the Debtors, the Plan, and the transactions contemplated

therein. The filing of the Disclosure Statement with the clerk of the Court satisfied Bankruptcy

Rule 3016(b).

       I.       Ballots.

       13.      The Classes of Claims and Interests entitled to vote to accept or reject the Plan (the

“Voting Classes”) are set forth below:

                Class          Designation
                4              Notes Claims
                8              Existing HPR Interests

       14.      The Ballots the Debtors used to solicit votes to accept or reject the Plan from

Holders in the Voting Classes adequately addressed the particular needs of these Chapter 11 Cases

and were appropriate for Holders in the Voting Classes to vote to accept or reject the Plan.

       J.       Voting Report.

       15.      Only Holders in the Voting Classes were eligible to vote on the Plan. Holders of

Claims or Interests in Classes 1, 2, 3, 5, 6, 7, and 9 were either Unimpaired under the Plan and not

entitled to vote to accept or reject the Plan or Impaired under the Plan and deemed to reject the

Plan (collectively, the “Non-Voting Classes”). Thus, Holders of Claims or Interests in the

Non-Voting Classes were conclusively presumed to have accepted, or deemed to have rejected,

the Plan, as applicable. As evidenced by the Voting Report, each of the Voting Classes voted to

accept the Plan.        Based on the foregoing, and as evidenced by the Voting Report,

Class 4 (Notes Claims) and Class 8 (Existing HPR Interests) have voted to accept the Plan in

accordance with the requirements of sections 1124, 1126, and 1129 of the Bankruptcy Code.


                                                  8
               Case 21-10565-CSS           Doc 26       Filed 03/14/21     Page 9 of 103




       K.       Solicitation.

       16.      The solicitation of votes on the Plan was in good faith, appropriate and satisfactory

based upon the circumstances of these Chapter 11 Cases, and was in good faith and compliance

with the provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other

applicable rules, laws, and regulations, including, the Securities Act and the Securities Exchange

Act of 1934.

       17.      As described in the Voting Report and the Declarations, as applicable, prior to the

Petition       Date,       the     Plan,      the       Disclosure       Statement,     the        Ballots

(collectively, the “Solicitation Packages”), and the Combined Notice, were transmitted to and

served on the parties identified therein, including all Holders in the Voting Classes, in compliance

with the Bankruptcy Code, including sections 1125 and 1126 thereof, the Bankruptcy Rules,

including Bankruptcy Rules 3017 and 3018, the Local Rules, the Scheduling Order, and any

applicable non-bankruptcy law, rules and regulations, including the Securities Act. Transmission

and service of the Solicitation Packages and the Combined Notice were timely, adequate, and

sufficient under the facts and circumstances of these Chapter 11 Cases. No further notice is

required.

       18.      As set forth in the Voting Report, the Solicitation Packages were distributed to

Holders that held a Class 4 Claim against or Class 8 Interest in the Debtors, as of February 1, 2021

(the   date    specified     in   such     documents     for   the   purpose    of    the     solicitation,

the “Voting Record Date”). The establishment and notice of the Voting Record Date were

reasonable and sufficient.

       19.      The period during which the Debtors solicited acceptances or rejections to the Plan

was a reasonable and sufficient period of time for Holders in the Voting Classes to make an

informed decision to accept or reject the Plan.
                                                    9
              Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 10 of 103




        20.     Under section 1126(f) of the Bankruptcy Code, Holders of Claims in Class 1 (Other

Secured Claims), Class 2 (Other Priority Claims), Class 3 (RBL Claims), and Class 5 (General

Unsecured Claims) (collectively, the “Deemed Accepting Classes”) are Unimpaired and

conclusively presumed to have accepted the Plan. Also, the Debtors were not required to solicit

votes from the Holders of Claims in Class 9 (Section 510(b) Claims). The Debtors contend there

are no Allowed Section 510(b) Claims and, in any event, such Class is deemed to reject the Plan.

Holders of Claims in Class 6 (Intercompany Claims) and holders of Interests in Class 7

(Intercompany Interests) are Unimpaired and conclusively presumed to have accepted the Plan (to

the extent reinstated) or are Impaired and deemed to reject the Plan (to the extent cancelled), and,

in either event, are not entitled to vote to accept or reject the Plan. The Debtors served all Holders

of all non-voting Claims and Interests with the Combined Notice.

        L.      Voting.

        21.     As evidenced by the Voting Report, votes to accept or reject the Plan have been

solicited and tabulated fairly, in good faith, and in compliance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the Disclosure Statement, and any applicable nonbankruptcy

law, rule, or regulation.

        M.      Plan Supplement.

        22.     The Plan Supplement complies with the Bankruptcy Code and the terms of the Plan,

and the filing and notice of such documents are good and proper in accordance with the Solicitation

Procedures, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and other applicable

non-bankruptcy rules, laws, and regulations, and no other or further notice is required. The Plan

Supplement is integral to, part of, and incorporated by reference into the Plan. Subject to the terms

of the Plan, the Merger Agreement, and the TSA (including, for the avoidance of doubt, any

consent rights set forth or incorporated in each), the Debtors reserve the right to alter, amend,

                                                 10
             Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 11 of 103




update, or modify, in each case in whole or in part, the Plan Supplement before the Effective Date.

The Notice Parties were provided due, adequate, and sufficient notice of the Plan Supplement.

       N.      Compliance with Bankruptcy Code RequirementsSection 1129(a)(1).

       23.     The Plan complies with all applicable provisions of the Bankruptcy Code as

required by section 1129(a)(1) of the Bankruptcy Code. In addition, the Plan is dated and identifies

the Entities submitting it, thereby satisfying Bankruptcy Rule 3016(a).

      O.       Proper Classification and Discretionary Content of the PlanSections 1122
and 1123.

       24.     The Plan satisfies the requirements of sections 1122(a) and 1123(a)(1) of the

Bankruptcy Code. Article III of the Plan provides for the separate classification of Claims and

Interests into nine Classes based on differences in the legal nature or priority of such Claims and

Interests (other than Administrative Claims, Professional Fee Claims, and Priority Tax Claims,

which are addressed in Article II of the Plan and which are not required to be designated as separate

Classes pursuant to section 1123(a)(1) of the Bankruptcy Code). Valid business, factual, and legal

reasons exist for the separate classification of such Classes of Claims and Interests.            The

classifications were not promulgated for any improper purpose, and the creation of such Classes

does not unfairly discriminate between or among Holders of Claims or Interests. In accordance

with section 1122(a) of the Bankruptcy Code, each Class of Claims and Interests contains only

Claims or Interests that are substantially similar to the other Claims or Interests within that Class.

The Plan, therefore, satisfies the requirements of sections 1122(a), 1122(b), and 1123(a)(1) of the

Bankruptcy Code.




                                                 11
               Case 21-10565-CSS        Doc 26     Filed 03/14/21       Page 12 of 103




                (i)     Specified Unimpaired ClassesSection 1123(a)(2).

        25.     Article III of the Plan specifies that Claims and Interests, as applicable, in Classes

1, 2, 3, 5, and potentially 6 and 7, are Unimpaired under the Plan. The Plan, therefore, satisfies

the requirements of section 1123(a)(2) of the Bankruptcy Code.

        26.     Additionally, Article II of the Plan specifies that Allowed Administrative Claims,

Professional Fee Claims, and Priority Tax Claims will be paid in full in accordance with the terms

of the Plan, although these Claims are not classified under the Plan.

                (ii)    Specified Treatment of Impaired ClassesSection 1123(a)(3).

        27.     Article III of the Plan specifies that Claims and Interests, as applicable, in Classes

4, 8, 9 and potentially 6 and 7, are Impaired under the Plan. The Plan, therefore, satisfies the

requirements of section 1123(a)(3) of the Bankruptcy Code.

                (iii)   No DiscriminationSection 1123(a)(4).

        28.     The Plan satisfies the requirements of section 1123(a)(4) of the Bankruptcy Code.

The Plan provides for the same treatment for each Claim or Interest in each respective Class unless

the Holder of a particular Claim or Interest has agreed to a less favorable treatment of such Claim

or Interest.

                (iv)    Adequate Means for Plan ImplementationSection 1123(a)(5).

        29.     The Plan satisfies the requirements of section 1123(a)(5) of the Bankruptcy Code.

The provisions in Article IV and elsewhere in the Plan, and in the exhibits and attachments to the

Plan, the Plan Supplement, and the Disclosure Statement, provide, in detail, adequate and proper

means for the Plan’s implementation, including regarding: (a) the general settlement of Claims

and Interests; (b) the authorization of the Debtors and/or Reorganized Debtors to take all actions

necessary to effectuate the Plan, including those actions necessary to effectuate the Merger and the

                                                 12
              Case 21-10565-CSS        Doc 26     Filed 03/14/21      Page 13 of 103




other Restructuring Transactions; (c) the cancellation of existing securities and agreements; (d) the

funding and sources of consideration for the Plan distributions, including the Exit RBL Facility,

the BCEI Common Stock, and the New Take Back Notes; (e) the issuance, distribution, and

conversion, as applicable, of BCEI Common Stock and the New Take Back Notes; (f) the

continued existence of each Reorganized Debtor as a separate corporate Entity, limited liability

company, partnership, or other form; (g) the vesting of assets in the Reorganized Debtors; (h) the

authorization and approval of corporate actions under the Plan, consistent with the TSA and the

Merger Agreement; (i) the adoption of the New Organizational Documents; (j) the appointment of

the New BCEI Board; (k) the effectuation and implementation of documents and further

transactions; (l) the preservation of Causes of Action; and (m) the closing of certain of these

Chapter 11 Cases.

               (v)     Voting Power of Equity SecuritiesSection 1123(a)(6).

        30.    The Plan satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code.

Article IV.E.6 of the Plan provides that the New Organizational Documents will comply with

section 1123(a)(6) of the Bankruptcy Code. The New Organizational Documents prohibit the

issuance of non-voting equity securities to the extent prohibited by 1123(a)(6) of the Bankruptcy

Code.

               (vi)    Directors and OfficersSection 1123(a)(7).

        31.    The Plan satisfies the requirements of section 1123(a)(7) of the Bankruptcy Code.

In accordance with Article IV.E.7 of the Plan, on the Effective Date, and except to the extent that

a member of the board of directors of a Debtor continues to serve as a director of such Reorganized

Debtor on the Effective Date, each member of each Debtor’s board of directors will be deemed to

have resigned or shall otherwise cease to be a director of the applicable Debtor on the Effective


                                                 13
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 14 of 103




Date, and the New BCEI Board will include those directors set forth in the list of directors of the

Reorganized Debtors and BCEI included in the Plan Supplement, to the extent known. The

selection of the members of the New BCEI Board is consistent with the interests of all Holders of

Claims and Interests, the Bankruptcy Code, and public policy.

               (vii)    Impairment / Unimpairment of ClassesSection 1123(b)(1).

       32.     The Plan is consistent with section 1123(b)(1) of the Bankruptcy Code. Article III

of the Plan impairs or leaves Unimpaired each Class of Claims and Interests.

               (viii)   Treatment of Executory Contracts and Unexpired LeasesSection
                        1123(b)(2).

       33.     The Plan is consistent with section 1123(b)(2) of the Bankruptcy Code. Article V

of the Plan provides for the assumption of all Executory Contracts and Unexpired Leases, unless

any Executory Contract or Unexpired Lease is the subject of a motion to reject that is pending on

the Effective Date or has been rejected pursuant to an order of the Court, and the payment of Cures,

if any, related thereto, not previously assumed, assumed and assigned, or rejected during these

Chapter 11 Cases under section 365 of the Bankruptcy Code. The assumption of Executory

Contracts and Unexpired Leases may include the assignment of certain such contracts to Affiliates.

               (ix)     Releases, Exculpation, Injunction, and Preservation of Claims and
                        Causes of ActionSection 1123(b)(3).

       34.     The Plan is consistent with section 1123(b)(3) of the Bankruptcy Code. Article

VIII.C of the Plan describes certain releases granted by the Debtors (the “Debtors’ Releases”).

The Debtors have satisfied the business judgment standard with respect to the propriety of the

Debtors’ Releases. The Debtors’ Releases are a necessary and integral element of the Plan, and

are fair, reasonable, and in the best interests of the Debtors, the Estates, Holders of Claims and

Interests, and all of the Debtors’ stakeholders. Also, the Debtors’ Releases are: (a) in exchange

                                                14
             Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 15 of 103




for the good and valuable consideration provided by the Released Parties, including, without

limitation, the Released Parties’ contributions to facilitating the Restructuring Transactions and

implementing the Plan; (b) a good-faith settlement and compromise of the Claims and Causes of

Action released by the Debtors’ Releases; (c) in the best interests of the Debtors and all Holders

of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice

and opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the

Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtors’

Releases.

       35.     The Debtors’ Releases appropriately offer protection to parties that participated in

the Debtors’ restructuring process. Each of the Released Parties made significant concessions and

contributions to these Chapter 11 Cases. The Debtors’ Releases for the Debtors’ current and

former directors and officers are appropriate because the Debtors’ current and former directors and

officers share an identity of interest with the Debtors, supported the Plan, the Restructuring

Transactions, and these Chapter 11 Cases, and actively participated in meetings, negotiations, and

implementation during these Chapter 11 Cases, and have provided other valuable consideration to

the Debtors to facilitate the Debtors’ reorganization.

       36.     Article VIII.D of the Plan describes certain releases granted by the Releasing

Parties (the “Third-Party Release”). The Third-Party Release is an integral part of the Plan. Like

the Debtors’ Releases, the Third-Party Release facilitated the Released Parties’ participation in the

TSA, the Merger Agreement, the Plan, and the chapter 11 process generally. The Third-Party

Release was a critical and integral component of the TSA and the parties’ agreement to support

the Plan. The Third-Party Release was a core negotiation point in connection with the TSA and

instrumental in developing a Plan that maximized value for all of the Debtors’ stakeholders. As



                                                 15
              Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 16 of 103




such, the Third-Party Release appropriately offers certain protections to parties who

constructively participated in the Debtors’ restructuring process by, among other things,

supporting the Plan.

        37.     The Third-Party Release provides finality for the Debtors, the Reorganized

Debtors, and the other Released Parties regarding the parties’ respective obligations under the Plan

and with respect to the Reorganized Debtors. The Combined Notice sent to the Notice Parties and

all parties in interest, including all Holders of Claims and Interests, the Publication Notice

published in the New York Times and the Denver Post on February 16, 2021, and the Ballots sent

to all Holders of Claims and Interests entitled to vote on the Plan, in each case, unambiguously

stated that the Plan contains the Third-Party Release and, where applicable, the procedures for

opting out of such releases. The Third-Party Release is a necessary and integral element of the

Plan, and is fair, equitable, reasonable, and in the best interests of the Debtors, the Estates, and all

Holders of Claims and Interests. Also, the Third-Party Release is: (a) consensual; (b) essential to

the Confirmation of the Plan; (c) given in exchange for the good and valuable consideration

provided by the Released Parties; (d) a good faith settlement and compromise of the Claims and

Causes of Action released by the Third-Party Release; (e) in the best interests of the Debtors and

their Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and

opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting any Claim or Cause

of Action released pursuant to the Third-Party Release.

        38.     Parties in interest, including the Releasing Parties, were provided notice of the

chapter 11 proceedings, the Plan, the deadline to object to Confirmation of the Plan, and received

the Combined Notice and were properly informed that the Holders of Claims against or Interests

in the Debtors that did not check the “Opt Out” box on the applicable Ballot, and returned such



                                                  16
             Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 17 of 103




Ballot in advance of the Voting Deadline, or other applicable party in interest that did not elect to

opt out of the third-party release by sending an email to Epiq with a message indicating that such

party in interest does not consent to the Third-Party Release and would like to opt out of the

Third-Party Release in advance of the Objection Deadline, would be deemed to have expressly,

unconditionally, generally, individually, and collectively consented to the release and discharge of

all Claims and Causes of Action against the Debtors and the Released Parties. Additionally, the

release provisions of the Plan, including the Third-Party Release, were conspicuous and

emphasized with boldface type in the Plan, the Disclosure Statement, the Ballots, and the

Combined Notice. Parties in interest have had a full and fair opportunity to object to and/or opt

out of the Third-Party Release.

       39.     The exculpation, described in Article VIII.E of the Plan (the “Exculpation”), is

appropriate under applicable law because it was proposed in good faith, was formulated following

extensive good-faith, arm’s-length negotiations with key constituents, and is appropriately limited

in scope. Without limiting anything in the Exculpation, each of the Exculpated Parties has

participated in these Chapter 11 Cases in good faith and is appropriately released and exculpated

from any Cause of Action for any Claim related to any act or omission in connection with, relating

to, or arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,

entry into, or filing of, as applicable, the Merger Agreement, TSA and related prepetition

transactions, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring

Transaction, contract, instrument, release, or other agreement or document created or entered into

in connection with the Merger Agreement, TSA, the Definitive Documents, the Disclosure

Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,

the pursuit of Confirmation, the pursuit of consummation, the administration and implementation



                                                 17
              Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 18 of 103




of the Plan, including the issuance, distribution, or conversion of securities pursuant to the Merger

Agreement, the Plan, or the distribution of property under the Plan or any other related agreement,

or upon any other related act or omission, transaction, agreement, event, or other occurrence taking

place on or before the Effective Date, except for Claims related to any act or omission that is

determined in a Final Order by a court of competent jurisdiction to have constituted actual fraud,

willful misconduct, or gross negligence. The Exculpation, including its carve-out for actual fraud,

willful misconduct, and gross negligence, is consistent with established practice in this jurisdiction

and others.

       40.     The injunction provision set forth in Article VIII.F of the Plan is necessary to

implement, preserve, and enforce the Debtors’ discharge, the Debtors’ Releases, the Third-Party

Release, and the Exculpation, and is narrowly tailored to achieve this purpose.

       41.     Article IV.E.12 of the Plan appropriately provides that the Reorganized Debtors

will retain, and may enforce, all rights to commence and pursue, as appropriate, any and all Causes

of Action except for Causes of Action released by the Debtors pursuant to the releases and

exculpations contained in the Plan, whether arising before or after the Petition Date, including any

actions specifically enumerated in the Plan Supplement, in accordance with section 1123(b)(3)(B)

of the Bankruptcy Code. The provisions regarding the preservation of Causes of Action in the

Plan, including the Plan Supplement, are appropriate, fair, equitable, and reasonable, and are in

the best interests of the Debtors, the Estates, and Holders of Claims and Interests.

       42.     The release and discharge of all mortgages, deeds of trust, Liens, pledges, or other

security interests against any property of the Estates described in Article VIII.B of the Plan

(the “Lien Release”) is necessary to implement the Plan. The provisions of the Lien Release are




                                                 18
             Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 19 of 103




appropriate, fair, equitable, and reasonable and are in the best interests of the Debtors, the Estates,

and Holders of Claims and Interests.

       43.     For the avoidance of doubt, pursuant to Bankruptcy Rule 3020(c)(1), the foregoing

provisions in the Plan are hereby approved and will be effective immediately on the Effective Date

without further order or action by the Court, any of the parties to such release, or any other Entity:

(a) the Debtors’ Releases; (b) the Third-Party Release; (c) the Exculpation; and (d) the Injunction.

               (x)     Additional Plan ProvisionsSection 1123(b)(6).

       44.     The other discretionary provisions of the Plan are appropriate and consistent with

the applicable provisions of the Bankruptcy Code, thereby satisfying section 1123(b)(6) of the

Bankruptcy Code.

       P.      Debtor Compliance with the Bankruptcy CodeSection 1129(a)(2).

       45.     The Debtors have complied with the applicable provisions of the Bankruptcy Code

and, thus, satisfied the requirements of section 1129(a)(2) of the Bankruptcy Code. Specifically,

each Debtor:

               a. is an eligible debtor under section 109, and a proper proponent of the Plan under
                  section 1121(a), of the Bankruptcy Code;

               b. has complied with applicable provisions of the Bankruptcy Code, except as
                  otherwise provided or permitted by orders of the Court; and

               c. complied with the applicable provisions of the Bankruptcy Code, including
                  sections 1125 and 1126 of the Bankruptcy Code, the Bankruptcy Rules, the
                  Local Rules, any applicable nonbankruptcy law, rule, or regulation, and all
                  other applicable law, in transmitting the Solicitation Packages, and related
                  documents and notices, and in soliciting and tabulating the votes on the Plan.

       Q.      Plan Proposed in Good FaithSection 1129(a)(3).

       46.     The Plan satisfies the requirements of section 1129(a)(3) of the Bankruptcy Code.

The Debtors have proposed the Plan in good faith and not by any means forbidden by law. In so

determining, the Court has examined the totality of the circumstances surrounding the filing of
                                                  19
             Case 21-10565-CSS        Doc 26     Filed 03/14/21     Page 20 of 103




these Chapter 11 Cases, the Plan, the Merger Agreement, the TSA, the process leading to

Confirmation, including the overwhelming support of Holders of Claims and Interests in the

Voting Classes for the Plan, and the transactions to be implemented pursuant thereto. The Plan is

the product of extensive, good faith, arm’s-length negotiations among the Debtors, and certain of

the principal constituencies, including BCEI, the Consenting Noteholders, and the Consenting

Shareholders. These Chapter 11 Cases were commenced, and the Plan was proposed, with the

legitimate purpose of allowing the Debtors to implement the Restructuring Transactions,

reorganize, and emerge from bankruptcy with a capital and organizational structure that will allow

the Reorganized Debtors to conduct their businesses and satisfy their obligations with sufficient

liquidity and capital resources.

       R.      Payment for Services or Costs and ExpensesSection 1129(a)(4).

       47.     The procedures set forth in the Plan for the Court’s review and ultimate

determination of the applicable fees and expenses to be paid by the Debtors in connection with

these Chapter 11 Cases, or in connection with the Plan and incident to these Chapter 11 cases,

satisfy the objectives of, and are in compliance with, section 1129(a)(4) of the Bankruptcy Code.

       S.      Directors, Officers, and InsidersSection 1129(a)(5).

       48.     The Debtors have satisfied the requirements of section 1129(a)(5) of the

Bankruptcy Code. The members of the New BCEI Board and the officers of each of the

Reorganized Debtors have been disclosed in the Plan Supplement or will be disclosed on or before

the Effective Date. Commencing on the Effective Date, each of the directors and officers of each

of the Reorganized Debtors shall serve pursuant to the terms of the applicable New Organizational

Documents of such Reorganized Debtor and may be replaced or removed in accordance with such

New Organizational Documents.



                                               20
              Case 21-10565-CSS        Doc 26      Filed 03/14/21     Page 21 of 103




       T.      No Rate ChangesSection 1129(a)(6).

       49.     Section 1129(a)(6) of the Bankruptcy Code is not applicable to these Chapter 11

Cases. The Plan proposes no rate change subject to the jurisdiction of any governmental regulatory

commission.

       U.      Best Interest of CreditorsSection 1129(a)(7).

       50.     The Plan satisfies the requirements of section 1129(a)(7) of the Bankruptcy Code.

The Liquidation Analysis attached to the Disclosure Statement as Exhibit F, the

Spitzer Declaration, and the other evidence related thereto that was proffered or adduced at, prior

to, or in connection with the Combined Hearing: (a) are reasonable, persuasive, credible, and

accurate as of the dates such analyses or evidence was prepared, presented, or proffered; (b) utilize

reasonable and appropriate methodologies and assumptions; (c) have not been controverted by

other evidence; and (d) establish that Holders of Allowed Claims and Interests in each Class will

recover at least as much under the Plan on account of such Claim or Interest, as of the Effective

Date, as such Holder would receive if the Debtors were liquidated, on the Effective Date, under

chapter 7 of the Bankruptcy Code.

       V.      Acceptance by Certain ClassesSection 1129(a)(8).

       51.     The Plan does not satisfy the requirements of section 1129(a)(8) of the Bankruptcy

Code. Classes 1, 2, 3, and 5 are Unimpaired Classes, each of which is conclusively presumed to

have accepted the Plan in accordance with section 1126(f) of the Bankruptcy Code. Classes 4 and

8, the Voting Classes, have voted to accept the Plan. Holders of Intercompany Claims and Interests

in Classes 6 and 7 are Unimpaired and conclusively presumed to have accepted the Plan (to the

extent reinstated) or are Impaired and deemed to reject the Plan (to the extent cancelled). In

addition, Holders of Claims in Class 9 (to the extent any such Claims exists) receive no recovery

on account of their Interests or Claims, as applicable, pursuant to the Plan and are deemed to have
                                                 21
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 22 of 103




rejected the Plan. Notwithstanding the foregoing, the Plan can be confirmed because it satisfies

sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

       W.      Treatment of Claims Entitled to Priority under Section 507(a) of the
               Bankruptcy CodeSection 1129(a)(9).

       52.     The treatment of Administrative Claims, Professional Fee Claims, and Priority Tax

Claims, under Article II of the Plan, and of Other Priority Claims under Article III of the Plan,

satisfies the requirements of, and complies in all respects with, section 1129(a)(9) of the

Bankruptcy Code.

       X.      Acceptance by at Least One Impaired ClassSection 1129(a)(10).

       53.     The Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

As evidenced by the Voting Report, both Class 4 (Notes Claims) and Class 8 (Existing HPR

Interests), each of which is Impaired, voted to accept the Plan by the requisite numbers and

amounts of Claims and Interests, as applicable, determined without including any acceptance of

the Plan by any insider (as that term is defined in section 101(31) of the Bankruptcy Code).

       Y.      FeasibilitySection 1129(a)(11).

       54.     The Plan satisfies the requirements of section 1129(a)(11) of the Bankruptcy Code.

The Financial Projections attached to the Disclosure Statement as Exhibit E and the other evidence

supporting Confirmation of the Plan proffered or adduced by the Debtors at, prior to, or in the

Declarations filed in connection with, the Combined Hearing: (a) are reasonable, persuasive,

credible, and accurate as of the dates such analysis or evidence was prepared, presented, or

proffered; (b) utilize reasonable and appropriate methodologies and assumptions; (c) have not been

controverted by other evidence; (d) establish that the Plan is feasible and Confirmation of the Plan

is not likely to be followed by the liquidation or need for further financial reorganization of the

Reorganized Debtors or any successor to the Reorganized Debtors under the Plan, except as


                                                22
             Case 21-10565-CSS         Doc 26       Filed 03/14/21   Page 23 of 103




provided in the Plan; and (e) establish that the Reorganized Debtors will have sufficient funds

available to meet their obligations under the Plan.

       Z.      Payment of FeesSection 1129(a)(12).

       55.     The Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

Article XII.C of the Plan provides for the payment of all fees payable by the Debtors under

28 U.S.C. § 1930(a).

       AA.     Continuation of Retiree BenefitsSection 1129(a)(13).

       56.     The Plan satisfies the requirements of section 1129(a)(13) of the Bankruptcy Code.

As provided in Article IV.E.11 of the Plan, the Reorganized Debtors will continue to pay all

obligations on account of retiree benefits (as such term is used in section 1114 of the

Bankruptcy Code), if any, on and after the Effective Date in accordance with applicable law.

       BB.     Non-Applicability of Certain SectionsSections 1129(a)(14), (15), and (16).

       57.     Sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of the Bankruptcy Code do not

apply to these Chapter 11 Cases. The Debtors owe no domestic support obligations, are not

individuals, and are not nonprofit corporations.

       CC. Confirmation of Plan over Nonacceptance of Impaired Class Requirements—
Section 1129(b).

       58.     The Plan satisfies the requirements of section 1129(b) of the Bankruptcy Code

because (a) at least one Voting Class of Claims or Interests at each Debtor voted to accept the Plan

and (b) the Plan does not discriminate unfairly and is fair and equitable with respect to the Claims

and Interests in the Classes that are deemed to reject the Plan. The Plan may therefore be confirmed

despite the fact that not all Impaired Classes have voted to accept the Plan.




                                                   23
             Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 24 of 103




       DD.     Only One PlanSection 1129(c).

       59.     The Plan satisfies the requirements of section 1129(c) of the Bankruptcy Code. The

Plan is the only chapter 11 plan filed in each of the Chapter 11 Cases.

       EE.     Principal Purpose of the PlanSection 1129(d).

       60.     The Plan satisfies the requirements of section 1129(d) of the Bankruptcy Code. The

principal purpose of the Plan is not the avoidance of taxes or the avoidance of the application of

section 5 of the Securities Act.

       FF.     Good Faith SolicitationSection 1125(e).

       61.     The Debtors, the Released Parties, the Exculpated Parties, and any and all affiliates,

directors, officers, members, managers, shareholders, partners, employees, attorneys, and advisors

of each of the foregoing, as applicable, have acted in “good faith” within the meaning of section

1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of the

Bankruptcy Code, Bankruptcy Rules, and Local Rules in connection with all of their respective

activities relating to support of the Plan and this Confirmation Order, including the execution,

delivery, and performance of the TSA and the Merger Agreement, solicitation of acceptances of

the Plan, their participation in these Chapter 11 Cases, and the activities described in section 1125

of the Bankruptcy Code, including the offer, issuance, sale, or purchase of a security, offered or

sold under the Plan, and are entitled to the protections afforded by section 1125(e) of the

Bankruptcy Code.

       GG.     Satisfaction of Confirmation Requirements.

       62.     Based on the foregoing, the Plan satisfies the requirements for Confirmation set

forth in section 1129 of the Bankruptcy Code.




                                                 24
             Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 25 of 103




       HH.     Likelihood of Satisfaction of Conditions Precedent to the Effective Date.

       63.     Each of the conditions precedent to the Effective Date, as set forth in Article IX.A

of the Plan, has been or is reasonably likely to be satisfied or waived in accordance with

Article IX.B of the Plan.

       II.     Implementation.

       64.     All documents and agreements necessary to implement the Plan and the

Restructuring Transactions and all other relevant and necessary documents, including the New

Organizational Documents, the Exit RBL Documents, the Registration Rights Agreement, the New

Take Back Notes Indenture, the New Take Back Notes, and other documents contained in the Plan

Supplement, and all other relevant and necessary documents have been or will be negotiated in

good faith and at arm’s-length, are in the best interests of the Debtors, and shall, upon completion

of documentation and execution, be valid, binding, and enforceable documents and agreements.

       JJ.     Disclosure of Facts.

       65.     The Debtors have disclosed all material facts regarding the Plan, including with

respect to consummation of the Merger and the other Restructuring Transactions, and the fact that

each Reorganized Debtor will emerge from the chapter 11 cases as a validly existing separate

corporate entity, limited liability company, partnership, or other form, as applicable.

       KK.     Good Faith.

       66.     The Debtors have proposed the Plan in good faith, with the legitimate and honest

purpose of maximizing the value of the Debtors’ Estates for the benefit of their stakeholders. The

Plan accomplishes this goal. The Merger Agreement and the Plan (including all documents

necessary to effectuate the Plan) were negotiated at arm’s length among the Debtors, the Released

Parties, and the Exculpated Parties.        Further, the Plan’s classification, indemnification,

exculpation, release, and injunction provisions have been negotiated in good faith and at arm’s

                                                 25
             Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 26 of 103




length, are consistent with sections 105, 1122, 1123(b)(3)(A), 1123(b)(6), 1129, and 1142 of the

Bankruptcy Code, and are each integral to the Plan, supported by valuable consideration, and

necessary for the Debtors’ successful reorganization. Accordingly, the Debtors, the Released

Parties, and the Exculpated Parties have been, are, and will continue to be acting in good faith

within the meaning of section 1125(e) of the Bankruptcy Code if they proceed to: (a) consummate

the Plan, the Restructuring Transactions, including the Merger, and the agreements, settlements,

transactions, transfers, and other actions contemplated thereby, regardless of whether such

agreements, settlements, transactions, transfers, and other actions are expressly authorized by this

Confirmation Order; and (b) take any actions authorized and directed or contemplated by this

Confirmation Order.

       LL.     Essential Element of the Plan.

       67.     Each Security issued under the Plan, whether or not pursuant to the Registration

Statements, is an essential element of the Plan, is necessary for Confirmation and the

consummation of the Plan, and is critical to the overall success and feasibility of the Plan. Entry

into the instruments evidencing or relating to such Securities, including the New Organizational

Documents, the BCEI Common Stock, the New Take Back Notes Indenture, the New Take Back

Notes, and the Registration Rights Agreement, is in the best interests of the Debtors, their Estates,

and all Holders of Claims or Interests. The Debtors have exercised reasonable business judgment

in determining to enter into the instruments evidencing or relating to such Securities, including the

New Organizational Documents, the BCEI Common Stock, the New Take Back Notes Indenture,

the New Take Back Notes, any guaranty of the New Take Back Notes, and the Registration Rights

Agreement, and have provided sufficient and adequate notice of the material terms of such

instruments, which material terms were filed as part of the Plan Supplement. The terms and

conditions of the documents offering or selling the Securities, including the Registration
                                                 26
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 27 of 103




Statements, and the instruments evidencing or relating to such Securities, including the New

Organizational Documents, the BCEI Common Stock, the New Take Back Notes Indenture, the

New Take Back Notes, any guaranty of the New Take Back Notes, and the Registration Rights

Agreement, are fair and reasonable, and were negotiated in good faith and at arm’s-length.

                                             ORDER

       IT IS ORDERED, ADJUDGED, DECREED, AND DETERMINED THAT:

       68.     Findings of Fact and Conclusions of Law. The above-referenced findings of fact

and conclusions of law are hereby incorporated by reference as though fully set forth herein and

constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

applicable herein by Bankruptcy Rule 9014. To the extent that any finding of fact is determined

to be a conclusion of law, it is deemed so, and vice versa.

       69.     Disclosure Statement. The information provided in the Disclosure Statement is

adequate. The Disclosure Statement is approved in all respects.

       70.     Confirmation of the Plan. The Plan, attached hereto as Exhibit A, is approved in

its entirety and confirmed under section 1129 of the Bankruptcy Code. The terms of the Plan,

including the Plan Supplement (including any supplements, amendments, or modifications thereof

in accordance with this Confirmation Order and the Plan), are incorporated by reference into and

are an integral part of this Confirmation Order. The Debtors are authorized to enter into and

execute all documents and agreements related to the Plan (including all exhibits and attachments

thereto and documents referred to therein and herein), and the execution, delivery, and

performance thereafter by the Reorganized Debtors, are hereby approved and authorized.

       71.     Solicitation. The solicitation of votes on the Plan complied with the Bankruptcy

Code, Bankruptcy Rules, Local Rules, and all applicable non-bankruptcy rules, laws, and

regulations, and was appropriate and satisfactory and is approved in all respects.
                                                27
             Case 21-10565-CSS            Doc 26    Filed 03/14/21    Page 28 of 103




       72.     Objections. All objections and all reservations of rights pertaining to Confirmation

of the Plan or approval of the Disclosure Statement, if any, that have not been withdrawn, waived,

or settled are overruled on the merits.

       73.     Deemed Acceptance of Plan as Modified.              The Debtors modified the Plan

pursuant to this Confirmation Order to address concerns raised by parties in interest and made

certain nonmaterial clarifications. The Plan modifications were immaterial and comply with

section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019. Moreover, the Debtors’ key

constituents affected by such modifications support these changes. Accordingly, no additional

solicitation or disclosure was required on account of the modifications and all Holders of Claims

and Interests who voted to accept the Plan or who are conclusively presumed to accept the Plan

are deemed to have accepted the Plan as modified, revised, supplemented, or otherwise amended

(the “Plan Modifications”). No Holder of a Claim or Interest shall be permitted to change its vote

as a consequence of the Plan Modifications.

       74.     Plan Classifications Controlling. The terms of the Plan shall solely govern the

classification of Claims and Interests for purposes of the distributions to be made thereunder. The

classifications set forth on the Ballots tendered to or returned by the Holders of Claims or Interests

in connection with voting on the Plan: (a) were set forth thereon solely for purposes of voting to

accept or reject the Plan; (b) do not necessarily represent, and in no event shall be deemed to

modify or otherwise affect, the actual classification of Claims or Interests under the Plan for

distribution purposes; (c) may not be relied upon by any Holder of a Claim or Interest as

representing the actual classification of such Claim or Interest under the Plan for distribution

purposes; and (d) shall not be binding on the Debtors except for voting purposes.




                                                   28
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 29 of 103




       75.     No Action Required; Corporate Action. On or before the Effective Date, as

applicable, all actions of the Debtors and the Reorganized Debtors contemplated under the Plan

and the Merger Agreement, and consistent with, but subject to all terms and conditions of the TSA

and the Merger Agreement, shall be deemed authorized and approved in all respects, including:

(1) adoption or assumption, as applicable, of the Employment Obligations; (2) selection of the

directors, officers, or managers for the Reorganized Debtors or New BCEI Board, as applicable;

(3) the issuance, sale, and distribution of BCEI Common Stock; (4) the issuance, sale, and

distribution of New Take Back Notes; (5) implementation of the Restructuring Transactions; (6)

entry into the Exit RBL Documents and incurring indebtedness thereunder; (7) adoption of the

New Organizational Documents; (8) the rejection, assumption, or assumption and assignment, as

applicable, of Executory Contracts and Unexpired Leases; and (9) all other acts or actions

contemplated or reasonably necessary or appropriate to promptly consummate the Restructuring

Transactions contemplated by the Plan, the Merger Agreement and the Exit RBL Documents. All

matters provided for in the Plan involving the corporate structure of the Debtors or the Reorganized

Debtors, and any corporate, partnership, limited liability company, or other governance action

required by the Debtors or the Reorganized Debtors, as applicable, in connection with the Plan

shall be deemed to have occurred and shall be in effect, without any requirement of further action

by the security Holders, directors, officers, or managers of the Debtors or the Reorganized Debtors,

as applicable. On or (as applicable) prior to the Effective Date, the appropriate officers of the

Debtors or the Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed

to issue, execute, and deliver the agreements, documents, securities, and instruments contemplated

under the Plan (or necessary or desirable to effect the transactions contemplated under the Plan) in

the name of and on behalf of the Reorganized Debtors, including the BCEI Common Stock, the



                                                29
             Case 21-10565-CSS          Doc 26      Filed 03/14/21     Page 30 of 103




New Take Back Notes, the New Take Back Notes Indenture, any to guaranty of the New Take

Back Notes, the New Organizational Documents, the Exit RBL Facility, the Exit RBL Documents,

the Registration Rights Agreement, and any and all other agreements, documents, securities, and

instruments relating to the foregoing. The authorizations and approvals contemplated by Article

IV.E.5 of the Plan shall be effective notwithstanding any requirements under non-bankruptcy law;

provided, however, nothing in Article IV.E.5 of the Plan shall be deemed to have satisfied or

waived any terms and conditions of the Merger Agreement.

       76.     Binding Effect.       Subject to Article IX.A of the Plan and notwithstanding

Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of the Effective

Date, the terms of the Plan (including, for the avoidance of doubt, the Plan Supplement) shall be

immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized

Debtors, and any and all Holders of Claims or Interests (irrespective of whether such Claims or

Interests are deemed to have accepted the Plan), all Entities that are parties to or are subject to the

settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity

acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts and

Unexpired Leases with the Debtors.

       77.     Vesting of Assets in the Reorganized Debtors. Except as otherwise provided in

the Plan, the Merger Agreement, this Confirmation Order, or any agreement, instrument, or other

document incorporated herein, on the Effective Date, all property in each Estate, all Causes of

Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in the

Reorganized Debtors, free and clear of all Liens, Claims, charges, Causes of Action, or other

encumbrances. On and after the Effective Date, except as otherwise provided in the Plan, the

Confirmation Order, or any agreement, instrument, or other document incorporated herein, the



                                                  30
             Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 31 of 103




Reorganized Debtors may operate their businesses and may use, acquire, or dispose of property

and compromise or settle any Claims, Interests, or Causes of Action without supervision or

approval by the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

       78.     Effectiveness of All Actions. All actions contemplated by the Plan, including all

actions in furtherance of or in connection with the Merger Agreement, TSA (including negotiation

of the Definitive Documents (as defined in the TSA)), the Plan Supplement, and the Plan, as the

same may be modified from time to time prior to the Effective Date, are hereby authorized to be

taken on, prior to, or after the Effective Date, as applicable, without further application to or order

of the Court, or further action by the respective officers, directors, managers, members, or equity

holders of the Debtors or the Reorganized Debtors and with the effect that such actions had been

taken by the unanimous action, consent, approval and vote of each of such officer, director,

manager, member, or equity holder.

       79.     Restructuring Transactions. The Debtors or Reorganized Debtors, as applicable,

are authorized to take any actions they deem necessary or appropriate to enter into and effectuate

the Restructuring Transactions, including the consummation of the Merger, and the transactions

contemplated by the Merger Agreement, the TSA, the Plan Supplement, and the Plan, as the same

may be modified from time to time prior to the Effective Date. Any transfers of assets or equity

interests effected or any obligations incurred through the Restructuring Transactions (including,

without limitation, as and to the extent provided for or contemplated in the Merger Agreement, the

TSA, the Plan, or the Plan Supplement (including all consent rights set forth therein)) are hereby

approved and shall not constitute fraudulent conveyances or fraudulent transfers or otherwise be

subject to avoidance.




                                                  31
             Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 32 of 103




       80.     Exemption from Certain Taxes. To the fullest extent permitted by section

1146(a) of the Bankruptcy Code, any transfers (whether from a Debtor to a Reorganized Debtor

or to any other Person) of property under the Plan or pursuant to: (1) the issuance, reinstatement,

distribution, transfer, or exchange of any debt or equity securities of the Debtors, the Reorganized

Debtors, or BCEI, including BCEI Common Stock and New Take Back Notes; (2) the

Restructuring Transactions; (3) the creation, modification, consolidation, termination, refinancing,

and/or recording of any mortgage, deed of trust, or other security interest, or the securing of

additional indebtedness by such or other means; (4) the making, assignment, or recording of any

lease or sublease; (5) the grant of collateral as security for any or all of the Exit RBL Facility; or

(6) the making, delivery, or recording of any deed or other instrument of transfer under, in

furtherance of, or in connection with, the Plan or the Merger Agreement, including any deeds, bills

of sale, assignments, or other instrument of transfer executed in connection with any transaction

arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any

document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real

estate transfer tax, mortgage recording tax, sale or use tax, Uniform Commercial Code filing or

recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment,

and upon entry of this Confirmation Order, the appropriate state or local governmental officials or

agents shall forego the collection of any such tax or governmental assessment and accept for filing

and recordation any of the foregoing instruments or other documents without the payment of any

such tax, recordation fee, or governmental assessment. All filing or recording officers (or any

other Person with authority over any of the foregoing), wherever located and by whomever

appointed, shall comply with the requirements of section 1146(a) of the Bankruptcy Code, shall

forego the collection of any such tax or governmental assessment, and shall accept for filing and



                                                 32
             Case 21-10565-CSS          Doc 26     Filed 03/14/21     Page 33 of 103




recordation any of the foregoing instruments or other documents without the payment of any such

tax or governmental assessment.

       81.     Distributions. The procedures governing distributions contained in Article VI of

the Plan shall be, and hereby are, approved in their entirety. Except as otherwise set forth in the

Plan, the Merger Agreement, or this Confirmation Order, the Disbursing Agent shall make all

distributions required under the Plan on the Effective Date.

       82.     Claims Register. Any duplicate Claim or Interest or any Claim or Interest that has

been paid, satisfied, amended, or superseded may be adjusted on or expunged from the claims

register by the Reorganized Debtors without the Reorganized Debtors having to file an application,

motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or

Interest and without any further notice to or action, order, or approval of the Court, and the

Reorganized Debtors and Epiq are directed to adjust on or expunge such Claims or Interests from

the Claims Register, as applicable.

       83.     Exit RBL Facility. On the Effective Date, the Reorganized Debtors party thereto

as guarantors shall enter into the Exit RBL Facility, the terms of which will be set forth in the Exit

RBL Documents and subject to the consent rights in the TSA and the Merger Agreement.

Confirmation of the Plan shall be deemed approval of the Exit RBL Facility and the Exit RBL

Documents, and all transactions contemplated thereby, and all actions to be taken, undertakings to

be made, and obligations to be incurred by the Reorganized Debtors in connection therewith,

including the payment of all fees, indemnities, expenses, and other payments provided for therein

and authorization of the Reorganized Debtors to, as applicable, enter into and execute the Exit

RBL Documents, and such other documents as may be required to effectuate the treatment afforded

by the Exit RBL Facility. On the Effective Date, all of the Liens and security interests to be granted



                                                 33
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 34 of 103




in accordance with the Exit RBL Documents (a) shall be deemed to be granted, (b) shall be legal,

binding, and enforceable Liens on, and security interests in, the collateral granted thereunder in

accordance with the terms of the Exit RBL Documents, (c) shall be deemed automatically

perfected on the Effective Date, subject only to such senior Liens and security interests as may be

permitted under the Exit RBL Documents, and (d) shall not be subject to recharacterization or

equitable subordination for any purposes whatsoever and shall not constitute preferential transfers

or fraudulent conveyances under the Bankruptcy Code or any applicable non-bankruptcy law. The

Reorganized Debtors and the Persons and Entities granted such Liens and security interests shall

be authorized to make all filings and recordings, and to obtain all governmental approvals and

consents necessary to establish and perfect such Liens and security interests under the provisions

of the applicable state, federal, or other law that would be applicable in the absence of the Plan

and this Confirmation Order (it being understood that perfection shall occur automatically by

virtue of the entry of this Confirmation Order and any such filings, recordings, approvals, and

consents shall not be required), and will thereafter cooperate to make all other filings and

recordings that otherwise would be necessary under applicable law to give notice of such Liens

and security interests to third parties. On the Effective Date, Allowed RBL Claims shall receive

Payment in Full using proceeds of the Exit RBL Facility and/or such other funds provided by

BCEI, in either case as and to the extent set forth in the RBL Payoff Letter.

       84.     New Organizational Documents, New Take Back Notes Indenture, and the

Registration Rights Agreement. The terms of the New Organizational Documents, the New

Take Back Notes Indenture, the New Take Back Notes, any guaranty of the New Take Back Notes,

and the Registration Rights Agreement as set forth in the Plan Supplement are approved in all

respects. The obligations of the Reorganized Debtors under the applicable New Organizational



                                                34
             Case 21-10565-CSS          Doc 26      Filed 03/14/21     Page 35 of 103




Documents, will, upon the Effective Date, constitute legal, valid, binding, and authorized

obligations of such Reorganized Debtor, enforceable in accordance with their terms and not in

contravention of any state or federal law. On the Effective Date, without any further action by the

Court or the directors, officers, managers, or equity holders of any of the Reorganized Debtors,

each Reorganized Debtor will be and is authorized to enter into the New Organizational

Documents, the New Take Back Notes Indenture, the New Take Back Notes, any guaranty of the

New Take Back Notes, the Registration Rights Agreement, and all related documents to which

such Reorganized Debtor is contemplated to be a party on the Effective Date. In addition, on the

Effective Date, without any further action by the Court or the directors, officers, managers, or

equity holders of any of the Reorganized Debtors, each applicable Reorganized Debtor will be and

is authorized and directed to: (a) execute, deliver, file, and record any other contracts, assignments,

certificates, instruments, agreements, guaranties, or other documents executed or delivered in

connection with the New Organizational Documents, the New Take Back Notes Indenture, the

New Take Back Notes, any guaranty of the New Take Back Notes, and the Registration Rights

Agreement; (b) issue the New Take Back Notes, including any guaranty thereof, and the BCEI

Common Stock pursuant to the Merger Agreement and under the Plan; (c) perform all of its

obligations under the New Organizational Documents, the New Take Back Notes Indenture, and

the Registration Rights Agreement; and (d) take all such other actions as any of the responsible

officers of such Reorganized Debtor may determine are necessary, appropriate or desirable in

connection with the consummation of the transactions contemplated by the New Organizational

Documents, the New Take Back Notes Indenture, the New Take Back Notes, any guaranty of the

New Take Back Notes, and the Registration Rights Agreement. Notwithstanding anything to the

contrary in this Confirmation Order or Article XII of the Plan, after the Effective Date, any disputes



                                                  35
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 36 of 103




arising under the New Organizational Documents, the New Take Back Notes Indenture, the New

Take Back Notes, any guaranty of the New Take Back Notes, and the Registration Rights

Agreement will be governed by the jurisdictional provisions therein.

       85.     Compromise of Controversies. In consideration for the distributions and other

benefits, including releases, provided under the Plan, the provisions of the Plan constitute a good

faith compromise and settlement of all Claims, Interests, and controversies resolved under the

Plan, including, without limitation, (1) any challenge to the amount, validity, perfection (as

applicable), enforceability, priority, or extent of the RBL Claims, the Notes Claims, and the

Existing HPR Interests and (2) any claim to avoid, subordinate, or disallow any of the RBL Claims,

the Notes Claims, or the Existing HPR Interests, whether under any provision of chapter 5 of the

Bankruptcy Code, on any equitable theory (including equitable subordination, equitable

disallowance, or unjust enrichment) or otherwise, and the entry of this Confirmation Order

constitutes approval of such compromise and settlement under Bankruptcy Rule 9019.

       86.     Cancellation of Existing Agreements and Interests. On the Effective Date,

except with respect to the Exit RBL Facility or to the extent otherwise provided in the Plan or this

Confirmation Order, all notes, instruments, certificates, and other documents evidencing Claims

or Interests, including credit agreements and indentures, shall be cancelled and the obligations of

the Debtors and any non-Debtor Affiliate thereunder or in any way related thereto shall be deemed

satisfied in full, cancelled, discharged, and of no force or effect. Holders of or parties to such

cancelled instruments, securities, and other documentation will have no rights arising from or

relating to such instruments, securities, and other documentation, or the cancellation thereof,

except the rights provided for pursuant to this Plan. Notwithstanding the foregoing or anything to

the contrary herein, any rights of the Agents or Trustees to indemnification under the RBL Credit



                                                36
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 37 of 103




Agreement and the Indentures shall remain binding and enforceable in accordance with the terms

of such documents and shall not be subject to discharge, impairment, or release under the Plan or

this Confirmation Order. If the record holder of the Notes is DTC or its nominee or another

securities depository or custodian thereof, and such Notes are represented by a global security held

by or on behalf of DTC or such other securities depository or custodian, then each such Holder of

the Notes shall be deemed to have surrendered such Holder’s note, debenture, or other evidence

of indebtedness upon surrender of such global security by DTC or such other securities depository

or custodian thereof. Any credit agreement or other instrument that governs the rights, claims, and

remedies of the Holder of a Claim shall continue in full force and effect for purposes of allowing

Holders of Allowed Claims to receive distributions under the Plan.

       87.       Assumption and Assignment of Contracts and Leases. On the Effective Date,

each Executory Contract and Unexpired Lease shall be deemed assumed, unless it is the subject of

a motion to reject that is pending on the Effective Date or has been rejected pursuant to an order

of the Court, without the need for any further notice to or action, order, or approval of the Court,

under section 365 of the Bankruptcy Code, and the payment of Cures, if any, shall be paid in

accordance with Article V.C of the Plan and the Cure Schedule. The assumption of Executory

Contracts and Unexpired Leases hereunder may include the assignment of certain of such contracts

to Affiliates.    Each assumed Executory Contract or Unexpired Lease shall include all

modifications, amendments, supplements, restatements, or other agreements related thereto, and

all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,

immunities, options, rights of first refusal, and any other interests. Modifications, amendments,

supplements, and restatements to prepetition Executory Contracts and Unexpired Leases that have

been executed by the Debtors during these Chapter 11 Cases shall not be deemed to alter the



                                                37
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 38 of 103




prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority, or amount

of any Claims that may arise in connection therewith.

       88.     The provisions governing the treatment of Executory Contracts and Unexpired

Leases set forth in Article V of the Plan (including the procedures regarding the resolution of any

and all disputes concerning the assumption and assignment, as applicable, of such Executory

Contracts and Unexpired Leases) shall be, and hereby are, approved in their entirety.

       89.     Any monetary defaults under each Executory Contract and Unexpired Lease to be

assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy

Code, by payment of the Cure on the Effective Date or as soon as reasonably practicable thereafter.

Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or

Unexpired Lease, all requests for payment of Cure that differ from the amounts paid or proposed

to be paid by the Debtors or the Reorganized Debtors to a counterparty must be Filed with the

Court on or before thirty (30) days after the Effective Date. Any such request that is not timely

Filed shall be disallowed and forever barred, estopped, and enjoined from assertion, and shall not

be enforceable against any Reorganized Debtor, without the need for any objection by the

Reorganized Debtors or any other party in interest or any further notice to or action, order, or

approval of the Court.

       90.     Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or

otherwise and full payment of any applicable Cure pursuant to Article V.C of the Plan shall result

in the full release and satisfaction of any Cures, Claims, or defaults, whether monetary or

nonmonetary, including defaults of provisions restricting the change in control or ownership

interest composition or other bankruptcy-related defaults, arising under any assumed Executory

Contract or Unexpired Lease at any time prior to the effective date of assumption. Any and all



                                                38
             Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 39 of 103




Proofs of Claim based upon Executory Contracts or Unexpired Leases that have been assumed in

these Chapter 11 Cases, including pursuant to this Confirmation Order, and for which any Cure

has been fully paid pursuant to Article V.C of the Plan shall be deemed disallowed and expunged

as of the Effective Date without the need for any objection thereto or any further notice to or action,

order, or approval of the Court.

       91.     Indemnification. On and as of the Effective Date, all Indemnification Provisions,

consistent with applicable law, currently in place (whether in the by-laws, certificates of

incorporation or formation, limited liability company agreements, limited partnership agreements,

other organizational documents, board resolutions, indemnification agreements, employment

contracts, or otherwise) for the current and former members of any Governing Body, directors,

officers, managers, employees, attorneys, accountants, investment bankers, and other

professionals of, or acting on behalf of, the Debtors, as applicable, shall be assumed, reinstated

and remain intact, irrevocable, and shall survive the Effective Date on terms no less favorable to

such current and former members of any Governing Body, directors, officers, managers,

employees, attorneys, accountants, investment bankers, and other professionals of, or acting on

behalf of, the Debtors than the indemnification provisions in place prior to the Effective Date.

None of the Debtors, or the Reorganized Debtors, as applicable, will amend and/or restate their

respective governance documents before or after the Effective Date to amend, augment, terminate,

or adversely affect any of the Debtors’ or the Reorganized Debtors’ obligations to provide such

indemnification rights or such directors’, officers’, employees’, equityholders’ or agents’

indemnification rights. On and as of the Effective Date, any of the Debtors’ indemnification

obligations with respect to any contract or agreement that is the subject of or related to any




                                                  39
             Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 40 of 103




litigation against the Debtors or Reorganized Debtors, as applicable, shall be assumed by the

Reorganized Debtors and otherwise remain unaffected by the Chapter 11 Cases.

       92.     Authorization to Consummate. The Debtors are authorized to consummate the

Plan, solely in accordance with the terms thereof (including any consent rights set forth or

incorporated therein) after the entry of this Confirmation Order subject to satisfaction or waiver

(by the required parties) of the conditions precedent to Consummation set forth in Article IX of

the Plan.

       93.     Professional Compensation. All final requests for payment of Professional Fee

Claims for services rendered and reimbursement of expenses incurred prior to the Effective Date

must be Filed no later than forty-five (45) days after the Effective Date. The Court shall determine

the Allowed amounts of such Professional Fee Claims after notice and a hearing in accordance

with the procedures established by the Court. The Reorganized Debtors shall pay Professional Fee

Claims in Cash in the amount the Court allows, including from the Professional Fee Escrow

Account, which the Reorganized Debtors will establish in trust for the Professionals and fund with

Cash equal to the Professional Fee Amount on the Effective Date. No funds in the Professional

Fee Escrow Account shall be property of the Estates of the Debtors or the Reorganized Debtors.

Any funds remaining in the Professional Fee Escrow Account after all Allowed Professional

Claims have been paid will be turned over to the Reorganized Debtors. From and after the

Effective Date, any requirement that Professionals comply with sections 327 through 331 and 1103

of the Bankruptcy Code in seeking retention or compensation for services rendered after such date

shall terminate, and the Reorganized Debtors may employ and pay any Professional in the ordinary

course of business without any further notice to or action, order, or approval of the Court.




                                                40
             Case 21-10565-CSS          Doc 26     Filed 03/14/21     Page 41 of 103




       94.     Reimbursement of Restructuring Expenses.               The Restructuring Expenses

incurred, or estimated to be incurred, up to and including the Effective Date, payable pursuant to

the TSA shall be paid in full in Cash on the Effective Date (to the extent not previously paid prior

to or during the course of these Chapter 11 Cases) in accordance with, and subject to, the terms of

the TSA, without any requirement to file a fee application with the Court, without the need for

itemized time detail, and without any requirement for Court review or approval. All Restructuring

Expenses to be paid on the Effective Date shall be estimated prior to and as of the Effective Date.

       95.     Payment of Trustee Fees. All reasonable and documented Trustee Fees incurred

by the Trustee up to and including the Effective Date shall be paid in full in Cash by the

Reorganized Debtors without any requirement to file a fee application with the Court or without

any requirement for Court review or approval. Thereafter, to the extent the Trustee provides

services or incurs costs or expenses, including professional fees, related to or in connection with

the Plan, the Confirmation Order, the 7% Notes Indenture or the 8.75% Notes Indenture after the

Effective Date, the Trustee shall be entitled to receive from the Reorganized Debtors, without

further Court approval, reimbursement of reasonable and documented Trustee Fees incurred in

connection with such services.

       96.     Release, Exculpation, Discharge, and Injunction Provisions.              The release,

exculpation, discharge, injunction, and related provisions set forth in Article VIII of the Plan shall

be, and hereby are, approved and authorized in their entirety, including, but not limited to:

               Debtors’ Releases. The Debtors’ Releases set forth in Article VIII.C of the Plan

               is hereby approved.

               Third-Party Release. The Third-Party Release set forth in Article VIII.D of the

               Plan is hereby approved.



                                                 41
             Case 21-10565-CSS           Doc 26    Filed 03/14/21      Page 42 of 103




               Exculpation. The Exculpation set forth in Article VIII.E of the Plan is hereby

               approved.

               Injunction. The Injunction provision set forth in Article VIII.F of the Plan is

               hereby approved.

       97.     Release of Liens. The Release of Liens provision set forth in Article VIII.B of the

Plan is hereby approved. The Holders of mortgages, deeds of trust, Liens, pledges, or other

security interests subject to release pursuant to Article VIII.B shall execute such documents as may

be reasonably requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or

effectuate such releases, and all of the right, title, and interest of any Holders of such mortgages,

deeds of trust, Liens, pledges, or other security interests shall revert to the applicable Reorganized

Debtor and its successors and assigns.

       98.     Utility Order. On or as reasonably practicable after the Effective Date, and only

after all postpetition, but pre-Effective Date, Claims on account of utility services have been paid

and any disputes with respect to such Claims have been resolved, the Reorganized Debtors are

authorized to withdraw the funds held in the segregated escrow account pursuant to the Interim

Order (I) Approving the Debtors’ Proposed Adequate Assurance of Payment for Future Utility

Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services,

(III) Approving the Debtors’ Proposed Procedures for Resolving Additional Assurance Requests,

and (IV) Granting Related Relief [Docket No. [●]] (the “Utility Order”), and the Reorganized

Debtors shall have no further obligations to comply with the Utility Order. If applicable, all

utilities, including any Person or Entity that received a deposit or other form of adequate assurance

of performance under section 366 of the Bankruptcy Code during these chapter 11 cases in

compliance with the Utility Order or otherwise, must return such deposit or other form of adequate



                                                  42
             Case 21-10565-CSS          Doc 26     Filed 03/14/21     Page 43 of 103




assurance of performance to the Debtors or the Reorganized Debtors, as the case may be, on or

before the Effective Date, provided that any such utility may apply such deposit or other form of

adequate assurance of performance to the Reorganized Debtors’ account within 30 days of the

Effective Date.

       99.     Compliance with Tax Requirements. In connection with the Plan, to the extent

applicable, the Reorganized Debtors shall comply with all tax withholding and reporting

requirements imposed on them by any Governmental Unit, and all distributions made pursuant to

the Plan shall be subject to such withholding and reporting requirements, including tax withholding

by BCEI pursuant to Article III of the Merger Agreement. Notwithstanding any provision in the

Plan to the contrary, the Reorganized Debtors, the Disbursing Agent, and BCEI (to the extent set

forth in the Merger Agreement) shall be authorized to take all actions necessary to comply with

such withholding and reporting requirements, including (i) liquidating a portion of the distribution

to be made under the Plan to generate sufficient funds to pay applicable withholding taxes,

withholding distributions pending receipt of information necessary to facilitate such distributions,

or establishing any other mechanisms they believe are reasonable and appropriate, and (ii) with

respect to withholding by BCEI pursuant to the Merger Agreement, withholding of Taxes (as

defined in the Merger Agreement) taken in BCEI Common Stock. The Reorganized Debtors

reserve the right to allocate all distributions made under the Plan in compliance with all applicable

wage garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

Any amounts withheld pursuant to the Plan shall be deemed to have been distributed to and

received by the applicable recipient for all purposes of the Plan. The distributing party may require

a Holder of an Allowed Claim or Interest to complete and return an Internal Revenue Service Form

W-8 or W-9, as applicable to each such Holder, and any other applicable tax forms.



                                                 43
              Case 21-10565-CSS        Doc 26     Filed 03/14/21      Page 44 of 103




       100.    Documents, Mortgages, and Instruments. Each federal, state, commonwealth,

local, foreign, or other governmental agency is authorized to accept any and all documents,

mortgages, and instruments necessary or appropriate to effectuate, implement, or consummate the

Plan, including the Restructuring Transactions and this Confirmation Order.

       101.    Continued Effect of Stays and Injunction. Unless otherwise provided in the Plan

or this Confirmation Order, all injunctions or stays in effect in these Chapter 11 Cases under

sections 105 or 362 of the Bankruptcy Code or any order of the Court that is in existence on the

Confirmation Date shall remain in full force and effect until the Effective Date. All injunctions or

stays contained in the Plan or this Confirmation Order (including the Injunction) shall remain in

full force and effect in accordance with their terms.

       102.    Nonseverability of Plan Provisions upon Confirmation. Each provision of the

Plan is: (a) valid and enforceable in accordance with its terms; (b) integral to the Plan and may

not be deleted or modified without the Debtors’ consent, provided that any such deletion or

modification shall be subject to the terms of the Merger Agreement and TSA; and (c) nonseverable

and mutually dependent.

       103.    Post-Confirmation Modifications.         Without the need for further order or

authorization of the Court, the Debtors or the Reorganized Debtors, as applicable, are authorized

and empowered, to make any and all modifications to any and all documents that are necessary to

effectuate the Plan that do not materially modify the terms of such documents and are consistent

with the Plan (subject in all respects to any applicable consents or consultation rights incorporated

and set forth therein or in the Merger Agreement and TSA). Subject to certain restrictions and

requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and

those restrictions on modifications set forth in the Plan, the Merger Agreement, and the TSA, the



                                                 44
              Case 21-10565-CSS          Doc 26    Filed 03/14/21   Page 45 of 103




Debtors and the Reorganized Debtors expressly reserve their respective rights to revoke or

withdraw, or to alter, amend, or modify materially the Plan with respect to such Debtor, one or

more times after Confirmation, and, to the extent necessary, may initiate proceedings in the Court

to so alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any

inconsistencies in the Plan, the Disclosure Statement, or this Confirmation Order, in such manner

as may be necessary to carry out the purposes and intent of the Plan, consistent with the TSA and

the Merger Agreement (and subject in all respects to any applicable consents or consultation rights

incorporated and set forth therein or in the Merger Agreement or TSA). Any such modification or

supplement shall be considered a modification of the Plan and shall be made in accordance with

Article X of the Plan.

       104.    Applicable Non-Bankruptcy Law. The provisions of this Confirmation Order,

the Plan and related documents, or any amendments or modifications thereto, shall apply and be

enforceable notwithstanding any otherwise applicable non-bankruptcy law.

       105.    Waiver of Filings. Any requirement under section 521 of the Bankruptcy Code or

Bankruptcy Rule 1007 obligating the Debtors to File any list, schedule, or statement with the Court

or the Office of the U.S. Trustee is permanently waived as to any such list, schedule, or statement

not Filed as of the Confirmation Date.

       106.    Waiver of Section 341 Meeting of Creditors or Equity Holders; Waiver of

Schedules and Statements.       Any requirement under section 341(e) for the U.S. Trustee to

convene a meeting of creditors or equity holders is permanently waived as of the Confirmation

Date. Any requirement for the U.S. Trustee to hold the initial debtor interview is permanently

waived as of the Confirmation Date. Any requirement for the Debtors to File schedules of assets




                                                  45
               Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 46 of 103




and liabilities and statements of financial affairs is permanently waived as of the Confirmation

Date.

        107.    Governmental Approvals Not Required.                This Confirmation Order shall

constitute all approvals and consents required, if any, by the laws, rules, or regulations of any state,

federal, or other governmental authority with respect to the dissemination, implementation, or

consummation of the Plan and the Disclosure Statement, any certifications, documents,

instruments or agreements, and any amendments or modifications thereto, and any other acts

referred to in, or contemplated by, the Plan and the Disclosure Statement.

        108.    Notices of Confirmation and Effective Date. In accordance with Bankruptcy

Rules 2002 and 3020(c), within 10 business days of the Effective Date, the Reorganized Debtors

shall cause the notice of Confirmation (the “Confirmation Notice”), substantially in the form

attached hereto as Exhibit B, to be served by United States mail, first class postage prepaid, by

hand, or by overnight courier service to all parties served with the Combined Notice; provided that

no notice or service of any kind shall be required to be mailed or made upon any Entity to whom

the Debtors mailed a Combined Notice, but received such notice returned marked “undeliverable

as addressed,” “moved, left no forwarding address,” “forwarding order expired,” or similar reason,

unless the Debtors or Reorganized Debtors, as applicable, have been informed in writing by such

Entity, or are otherwise aware, of that Entity’s new address. Mailing of the Confirmation Notice

in the time and manner set forth in this paragraph shall be good, adequate, and sufficient notice

under the particular circumstances and in accordance with the requirements of Bankruptcy Rules

2002 and 3020(c) and no further notice is necessary.




                                                  46
               Case 21-10565-CSS         Doc 26     Filed 03/14/21      Page 47 of 103




        109.    The Confirmation Notice shall constitute sufficient notice of the entry of this

Confirmation Order to such filing and recording officers, and shall be a recordable instrument

notwithstanding any contrary provision of applicable nonbankruptcy law.

        110.    Failure of Consummation. Notwithstanding the entry of this Confirmation Order,

if the Effective Date does not occur, then the Plan shall be null and void in all respects and nothing

contained in the Plan or the Disclosure Statement shall: (a) constitute a waiver or release of any

Claims by the Debtors, Claims, or Interests; (b) prejudice in any manner the rights of the Debtors,

any Holders of Claims or Interests, BCEI, or any other Entity; or (c) constitute an admission,

acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims or Interests, BCEI,

or any other Entity, provided, however, that any such rendering of the Plan null and void shall not

affect the validity or enforceability of any other order entered by the Court or of any agreement,

instrument or other documents executed by any Debtor prior to such date.

        111.    Substantial Consummation. On the Effective Date, the Plan shall be deemed to

be substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.

        112.    Waiver of Stay. For good cause shown, the requirements under Bankruptcy Rule

3020(e) that an order confirming a plan is stayed until the expiration of 14 days after entry of the

order are waived. This Confirmation Order shall be effective and enforceable immediately upon

its entry by the Court and shall not be stayed pursuant to the Bankruptcy Code, Bankruptcy Rules

3020(e), 6004(h), 6006(d), or 7020, or otherwise.

        113.    References to and Omissions of Plan Provisions. References to articles, sections,

and provisions of the Plan are inserted for convenience of reference only and are not intended to

be a part of or to affect the interpretation of the Plan. The failure to specifically include or to refer

to any particular article, section, or provision of the Plan in this Confirmation Order shall not



                                                   47
              Case 21-10565-CSS          Doc 26     Filed 03/14/21     Page 48 of 103




diminish or impair the effectiveness of such article, section, or provision, it being the intent of the

Court that the Plan be confirmed in its entirety, except as expressly modified herein, and

incorporated herein by this reference.

       114.    Headings. Headings utilized herein are for convenience and reference only, and

do not constitute a part of the Plan or this Confirmation Order for any other purpose.

       115.    Effect of Conflict between Plan and Confirmation Order. This Confirmation

Order supersedes any Court order issued prior to the Confirmation Date that may be inconsistent

with this Confirmation Order. If there is any inconsistency between the terms of the Plan (other

than with respect to any consent rights set forth or incorporated therein) and the terms of this

Confirmation Order, the terms of this Confirmation Order shall govern and control.

       116.    Interim Cash Collateral Order. On the Effective Date, the Interim Order Under

11 U.S.C. §§ 105, 361, 362, 363 and 507, and Bankruptcy Rules 2002, 4001 and 9014

(I) Authorizing Debtors to Use Cash Collateral, (II) Granting Adequate Protection to Prepetition

Secured Parties, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) (the

“Interim Cash Collateral Order”) shall be deemed a Final Order in all respects, including each

provision and finding of fact included therein, and shall constitute the “Final Order” contemplated

by, and as defined in, the Interim Cash Collateral Order.

       117.    Compliance with Securities Laws. To the extent the offer, sale, issuance, and

distribution of BCEI Common Stock and New Take Back Notes, including any guaranty thereon,

as contemplated by Article III of the Plan, was not registered by BCEI pursuant to its Registration

Statements on Form S-4, declared effective February 9, 2021 (the “Registration Statements”), for

any reason, such offer, sale, issuance, and distribution of BCEI Common Stock and New Take

Back Notes, including any guaranty thereon, shall be exempt from, among other things, the



                                                  48
              Case 21-10565-CSS         Doc 26     Filed 03/14/21     Page 49 of 103




registration requirements of section 5 of the Securities Act and any other applicable law requiring

registration prior to the offer, sale, issuance, or distribution of Securities in accordance with, and

pursuant to, section 1145 of the Bankruptcy Code. Accordingly, pursuant to the Registration

Statements or section 1145 of the Bankruptcy Code, such BCEI Common Stock and New Take

Back Notes, including any guaranty thereon, will be freely tradable in the United States by the

recipients thereof, subject to compliance with applicable securities laws and rules and regulations

of the Securities and Exchange Commission, if any, applicable at the time of any future transfer of

such Securities or instruments and subject to any restrictions in the New Organizational

Documents, the New Take Back Notes Indenture, or any agreement entered into by any such

recipient and BCEI. Should the Reorganized Debtors and BCEI elect on or after the Effective

Date to reflect any ownership of BCEI Common Stock or the New Take Back Notes through the

facilities of the DTC, the Reorganized Debtors and BCEI need not provide any further evidence

other than the Plan or the Confirmation Order with respect to the treatment of BCEI Common

Stock and the New Take Back Notes under applicable securities laws. Notwithstanding anything

to the contrary in the Plan, no entity (including, for the avoidance of doubt, DTC) shall be entitled

to require a legal opinion regarding the validity of any transaction contemplated by the Plan,

including, for the avoidance of doubt, whether BCEI Common Stock or New Take Back Notes are

exempt from registration and/or eligible for DTC book-entry delivery, settlement, and depository

services.

       118.    Reservation of Rights of the Securities and Exchange Commission.

Notwithstanding any language to the contrary in the Disclosure Statement, Plan, and/or

Confirmation Order, no provision shall (i) preclude the United States Securities and Exchange

Commission from enforcing its police or regulatory powers; or, (ii) enjoin, limit, impair or delay



                                                 49
              Case 21-10565-CSS        Doc 26     Filed 03/14/21     Page 50 of 103




the SEC from commencing or continuing any claims, causes of action, proceeding or investigations

against any non‐debtor person or non‐debtor entity in any forum.

       119.    Cooperation by the DTC. The DTC shall be required to accept and conclusively

rely upon the Plan or Confirmation Order in lieu of a legal opinion regarding whether BCEI

Common Stock or New Take Back Notes are exempt from registration and/or eligible for DTC

book-entry delivery, settlement, and depository services.

       120.    Due Process. Any person or governmental unit alleging that it had inadequate due

process notice and opportunity to object to this Order may file an objection no later than 30 days

from the date hereof. If any person or governmental unit demonstrates a deprivation of its due

process rights, after notice and hearing the Court will issue an appropriate order that fully

vindicates those due process rights.

       121.    Applicable parties in interest entitled to opt out of the Third-Party Release shall

have 30 days from the date the Debtors serve the Confirmation Notice, which shall inform such

parties of (a) the extended deadline to opt out of the Third-Party Release, (b) the manner in which

such election can be exercised via email to the Notice and Claims Agent, and (c) the fact that their

respective economic recoveries under the Plan are not impacted by opting out of the Third-Party

Release (whereas such election would cause applicable parties to lose the benefit of the mutual

release under the Plan).

       122.    Final Order. This Confirmation Order is a Final Order and the period in which an

appeal must be filed shall commence upon the entry hereof.

       123.    Closing of the Chapter 11 Cases. Upon the Effective Date, the Reorganized

Debtors shall be permitted to close all of the Chapter 11 Cases except for one of the Chapter 11

Cases (the “Lead Case”) as determined by the Reorganized Debtors, and all contested matters



                                                50
               Case 21-10565-CSS         Doc 26      Filed 03/14/21      Page 51 of 103




relating to each of the Debtors, including objections to Claims, shall be administered and heard in

such Lead Cases. For the avoidance of doubt, the remaining Debtor on the Lead Case will remain

responsible for all Quarterly Fees due to all Debtors until all Quarterly Fees have been paid by the

closing Debtors.

        124.    Retention of Jurisdiction. The Court may properly, and upon the Effective Date

shall, to the full extent set forth in the Plan, retain jurisdiction over all matters arising out of, and

related to, these chapter 11 cases, including the matters set forth in Article XI of the Plan and

section 1142 of the Bankruptcy Code.




                                                   51
Case 21-10565-CSS   Doc 26   Filed 03/14/21   Page 52 of 103




                       Exhibit A

                        The Plan
                 Case 21-10565-CSS                 Doc 26     Filed 03/14/21        Page 53 of 103
                                                                                                    Solicitation Version


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                                     )
    In re:                                                           )      Chapter 11
                                                                     )
    HIGHPOINT RESOURCES CORP., et al.,1                              )      Case No. 21-10565 (CSS)
                                                                     )
                                        Debtors.                     )      (Joint Administration Requested)
                                                                     )
                      DEBTORS’ JOINT PREPACKAGED PLAN OF REORGANIZATION
                        PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


        THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
      ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF
     BANKRUPTCY CODE SECTION 1126. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO THE
      BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’
                          FILING FOR CHAPTER 11 BANKRUPTCY.

    Domenic E. Pacitti (DE Bar No. 3989)                          Joshua A. Sussberg, P.C. (pro hac vice pending)
    Michael W. Yurkewicz (DE Bar No. 4165)                        KIRKLAND & ELLIS LLP
    KLEHR HARRISON HARVEY BRANZBURG LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
    919 North Market Street, Suite 1000                           601 Lexington Avenue
    Wilmington, Delaware 19801                                    New York, New York 10022
    Telephone:      (302) 426-1189                                Telephone:       (212) 446-4800
    Facsimile:      (302) 426-9193                                Facsimile:       (212) 446-4900

    - and -                                                       - and -

    Morton R. Branzburg (pro hac vice pending)                    W. Benjamin Winger (pro hac vice pending)
    KLEHR HARRISON HARVEY BRANZBURG LLP                           KIRKLAND & ELLIS LLP
    1835 Market Street, Suite 1400                                KIRKLAND & ELLIS INTERNATIONAL LLP
    Philadelphia, Pennsylvania 19103                              300 North LaSalle Street
    Telephone:       (215) 569-3007                               Chicago, Illinois 60654
    Facsimile:       (215) 568-6603                               Telephone:         (312) 862-2000
                                                                  Facsimile:         (312) 862-2200


    Proposed Co-Counsel to the Debtors and Debtors in
    Possession


    Dated: February 10, 2021




1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
       Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street, Suite
       3700 Denver, Colorado 80202.



KE 71959967
                     Case 21-10565-CSS                          Doc 26              Filed 03/14/21               Page 54 of 103



                                                              TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
              GOVERNING LAW ..........................................................................................................................1
      A.      Defined Terms. ...................................................................................................................................1
      B.      Rules of Interpretation. .....................................................................................................................10
      C.      Computation of Time. ......................................................................................................................11
      D.      Governing Law. ................................................................................................................................11
      E.      Reference to Monetary Figures. .......................................................................................................11
      F.      Reference to the Debtors or the Reorganized Debtors. ....................................................................11
      G.      Controlling Document. .....................................................................................................................12
      H.      Consent Rights. ................................................................................................................................12

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS.................................................................12
      A.      Administrative Claims......................................................................................................................12
      B.      Priority Tax Claims. .........................................................................................................................13
      C.      Payment of Trustee Fees ..................................................................................................................13

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS......................................14
      A.       Classification of Claims and Interests. .............................................................................................14
      B.       Treatment of Claims and Interests....................................................................................................14
      C.       Special Provision Governing Unimpaired Claims. ..........................................................................17
      D.       Elimination of Vacant Classes. ........................................................................................................18
      E.       Voting Classes; Presumed Acceptance by Non-Voting Classes. .....................................................18
      F.       Intercompany Interests. ....................................................................................................................18
      G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ..................18
      H.       Controversy Concerning Impairment. ..............................................................................................18
      I.       Subordinated Claims. .......................................................................................................................18

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN .........................................................................18
      A.      General Settlement of Claims and Interests. ....................................................................................18
      B.      Merger & Restructuring Transactions. .............................................................................................19
      C.      Cancellation of Existing Agreements and Interests. ........................................................................20
      D.      Section 1146 Exemption. .................................................................................................................20
      E.      The Restructuring. ............................................................................................................................20
      F.      Restructuring Expenses. ...................................................................................................................25

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES...............................25
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases. ....................................25
      B.     Indemnification Obligations. ............................................................................................................26
      C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ..................................26
      D.     Insurance Policies.............................................................................................................................27
      E.     Reservation of Rights. ......................................................................................................................27
      F.     Nonoccurrence of Effective Date. ....................................................................................................27
      G.     Contracts and Leases Entered Into After the Petition Date. .............................................................27

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ...............................................................................27
      A.      Timing and Calculation of Amounts to Be Distributed. ..................................................................27
      B.      Disbursing Agent..............................................................................................................................28
      C.      Rights and Powers of Disbursing Agent. .........................................................................................28
      D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions. ......................................28
      E.      Manner of Payment. .........................................................................................................................29
      F.      Compliance with Tax Requirements. ...............................................................................................29
      G.      Allocations........................................................................................................................................30
      H.      No Postpetition Interest on Claims...................................................................................................30

                                                                                i
                     Case 21-10565-CSS                           Doc 26            Filed 03/14/21                  Page 55 of 103



            I.           Foreign Currency Exchange Rate.....................................................................................................30
            J.           Setoffs and Recoupment...................................................................................................................30
            K.           Claims Paid or Payable by Third Parties. .........................................................................................30

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS.......................................................................................................................31
      A.      Disputed Claims Process. .................................................................................................................31
      B.      Allowance of Claims. .......................................................................................................................32
      C.      Claims Administration Responsibilities. ..........................................................................................32
      D.      Adjustment to Claims or Interests without Objection. .....................................................................32
      E.      Disallowance of Claims or Interests.................................................................................................32

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ..............................32
      A.       Discharge of Claims and Termination of Interests...........................................................................32
      B.       Release of Liens. .............................................................................................................................33
      C.       Releases by the Debtors. ................................................................................................................33
      D.       Releases by Holders of Claims and Interests. ..............................................................................34
      E.       Exculpation. ....................................................................................................................................35
      F.       Injunction. .......................................................................................................................................35
      G.       Protections against Discriminatory Treatment. ................................................................................35
      H.       Document Retention. ........................................................................................................................36
      I.       Reimbursement or Contribution. ......................................................................................................36

ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ...........................................36
      A.      Conditions Precedent to the Effective Date. ....................................................................................36
      B.      Waiver of Conditions. ......................................................................................................................37
      C.      Effect of Failure of Conditions.........................................................................................................37

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ........................................37
      A.     Modification and Amendments. .......................................................................................................37
      B.     Effect of Confirmation on Modifications. ........................................................................................37
      C.     Revocation or Withdrawal of Plan. ..................................................................................................37

ARTICLE XI. RETENTION OF JURISDICTION ......................................................................................................38

ARTICLE XII. MISCELLANEOUS PROVISIONS ...................................................................................................39
      A.      Immediate Binding Effect. ...............................................................................................................39
      B.      Additional Documents......................................................................................................................40
      C.      Payment of Statutory Fees................................................................................................................40
      D.      Statutory Committee and Cessation of Fee and Expense Payment. .................................................40
      E.      Reservation of Rights. ......................................................................................................................40
      F.      Successors and Assigns. ...................................................................................................................40
      G.      Notices. .............................................................................................................................................40
      H.      Term of Injunctions or Stays. ...........................................................................................................42
      I.      Entire Agreement. ............................................................................................................................42
      J.      Exhibits.............................................................................................................................................43
      K.      Nonseverability of Plan Provisions. .................................................................................................43
      L.      Votes Solicited in Good Faith. .........................................................................................................43
      M.      Closing of Chapter 11 Cases. ...........................................................................................................43
      N.      Waiver or Estoppel. ..........................................................................................................................43




                                                                                 ii
                Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 56 of 103



                                                  INTRODUCTION

          HighPoint Resources Corporation, HighPoint Operating Corporation, and Fifth Pocket Production LLC
(each, a “Debtor” and, collectively, the “Debtors”) propose this joint prepackaged plan of reorganization (the “Plan”)
for the resolution of the outstanding claims against and equity interests in the Debtors pursuant to chapter 11 of the
Bankruptcy Code. Capitalized terms used herein and not otherwise defined have the meanings ascribed to such terms
in Article I.A of this Plan. Although proposed jointly for administrative purposes, the Plan constitutes a separate Plan
for each Debtor for the resolution of outstanding Claims and Interests pursuant to the Bankruptcy Code. Holders of
Claims against or Interests in the Debtors may refer to the Disclosure Statement for a discussion of the Debtors’
history, businesses, assets, results of operations, historical financial information, and projections of future operations,
as well as a summary and description of this Plan, the Restructuring Transactions, and certain related matters. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code.

      ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTORS, TO THE EXTENT
APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings set forth below.

         1.       “7% Notes” means the 7% senior notes, due 2022, issued by the Borrower pursuant to the 7% Notes
Indenture.

         2.       “7% Notes Claims” means any Claim on account of the 7% Notes and the 7% Notes Indenture.

          3.      “7% Notes Indenture” means that certain Senior Indenture, dated as of July 8, 2009, among
Borrower, as issuer, Deutsche Bank Trust Company Americas, as trustee, and the guarantors party thereto as
supplemented by that certain Fourth Supplemental Indenture, dated as of March 12, 2012, by and among the Borrower,
Deutsche Bank Trust Company Americas, as trustee, and the subsidiary guarantors party thereto, as further amended,
restated, supplemented or otherwise modified from time to time.

       4.       “8.75% Notes” means the 8.75% senior notes, due 2025, issued by the Borrower pursuant to the
8.75% Notes Indenture.

         5.       “8.75% Notes Claims” means any Claim on account of the 8.75% Notes and the 8.75% Notes
Indenture.

       6.        “8.75% Notes Indenture” means that certain Indenture, dated as of April 28, 2017, by and among
Borrower, as issuer, Deutsche Bank Trust Company Americas, as trustee, and the guarantors party thereto, as
amended, restated, or otherwise supplemented from time to time.

         7.       “Administrative Claim” means a Claim for costs and expenses of administration of the Estates under
sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and
expenses incurred on or after the Petition Date of preserving the Estates and operating the businesses of the Debtors;
(b) Professional Fee Claims (to the extent Allowed by the Court); and (c) all fees and charges assessed against the
Estates under chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.

        8.        “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code as if the referenced
Entity was a debtor in a case under the Bankruptcy Code.




                                                            1
                 Case 21-10565-CSS                Doc 26         Filed 03/14/21          Page 57 of 103



       9.       “Agents” means, collectively, any administrative agent, collateral agent, or similar Entity under the
RBL Credit Agreement, the Notes, or the Exit RBL Facility (as the context requires), including any successors thereto.

         10.       “Allowed” means, as to a Claim or an Interest (or any portion thereof), a Claim or an Interest (a) that
is not Disputed within the applicable period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy Rules, or
the Court or (b) that is allowed, compromised, settled or otherwise resolved pursuant to the terms of the Plan, under
the Bankruptcy Code, or by a Final Order, as applicable. For the avoidance of doubt, (a) there is no requirement to
File a Proof of Claim (or move the Court for allowance) to be an Allowed Claim under the Plan, (b) the Debtors may
affirmatively determine to deem Unimpaired Claims Allowed in an asserted amount for purposes of the Plan, and (c)
any Claim or Interest (or any portion thereof) that has been disallowed pursuant to a Final Order shall not be an
“Allowed” Claim or Interest.

          11.       “Avoidance Actions” means any and all actual or potential avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the Debtors or their Estates or other
authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law, including actions or
remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar
or related state or federal statutes and common law, including fraudulent transfer laws.

           12.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

         13.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under
section 2075 of the Judicial Code and the general, local, and chambers rules of the Court.

           14.     “BCEI” means Bonanza Creek Energy, Inc. and Merger Sub.

         15.     “BCEI Common Stock” means the issued and outstanding common stock of BCEI, on an aggregate
basis, immediately after giving effect to consummation of the Restructuring Transactions, including the Merger.

           16.     “Borrower” means HighPoint Operating Corporation.

        17.     “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
Bankruptcy Rule 9006(a)).

          18.       “Cash” means cash and cash equivalents, including bank deposits, checks, and other similar items
in legal tender of the United States of America.

          19.       “Causes of Action” means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens, indemniti es,
guaranties, and franchises of any kind or character whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or unsecured,
assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims under
contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or Interests;
(c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such
claims and defenses as fraud, mistake, duress, and usury, and any other defenses set forth i n section 558 of the
Bankruptcy Code.

         20.      “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case pending
for that Debtor under chapter 11 of the Bankruptcy Code in the Court and (b) when used with reference to all the
Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Court.

           21.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors.




                                                               2
               Case 21-10565-CSS              Doc 26        Filed 03/14/21        Page 58 of 103



          22.      “Claims and Noticing Agent” means Epiq Corporate Restructuring, LLC, the claims, noticing, and
solicitation agent retained by the Debtors in the Chapter 11 Cases by Court order.

         23.     “Claims Register” means the official register of Claims and Interests in the Debtors maintained by
the Claims and Noticing Agent.

         24.      “Class” means a class of Claims or Interests as set forth in Article III hereof pursuant to
section 1122(a) of the Bankruptcy Code.

         25.      “CM/ECF” means the Court’s Case Management and Electronic Case Filing system.

        26.    “Combined Company” means the entity surviving the Merger with Merger Sub pursuant to the
Merger Agreement.

         27.      “Confirmation” means the Court’s entry of the Confirmation Order on the docket of the Chapter 11
Cases.

         28.     “Confirmation Date” means the date upon which the Court enters the Confirmation Order on the
docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

        29.       “Confirmation Hearing” means the hearing held by the Court on confirmation of the Plan, pursuant
to Bankruptcy Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code, as such hearing may be continued
from time to time.

          30.      “Confirmation Order” means the order of the Court confirming the Plan pursuant to section 1129
of the Bankruptcy Code, and such order shall be consistent with the terms of the TSA and the Merger Agreement (and
subject to the consent, approval, and consultation rights set forth in each).

        31.     “Consenting 7% Noteholders” means the Holders of 7% Notes that are signatories to the TSA, and
any subsequent Holder of 7% Notes that becomes party thereto in accordance with the terms of the TSA.

         32.    “Consenting 8.75% Noteholders” means the Holders of 8.75% Notes that are signatories to the TSA,
and any subsequent Holder of 8.75% Notes that becomes party thereto in accordance with the terms of the TSA.

       33.      “Consenting Noteholders” means, together, the Consenting 7% Noteholders and the Consenting
8.75% Noteholders.

          34.      “Consenting Noteholders’ Advisors” means, (a) Akin Gump Strauss Hauer & Feld LLP, (b) one (1)
local counsel to the Consenting Noteholders, and (c) any other advisor that the Consenting Noteholders determine to
hire in connection with the Restructuring Transactions with the consent of the Debtors (in consultation with BCEI),
not to be unreasonably withheld or delayed.

         35.      “Consenting Shareholders” means the Holders of Existing HPR Interests that are signatories to the
TSA.

         36.      “Court” means the United States Bankruptcy Court for the District of Delaware.

        37.     “Cure” means all amounts required to cure any monetary defaults under any Executory Contract or
Unexpired Lease (or such lesser amount as may be agreed upon by the parties under an Executory Contract or
Unexpired Lease) that is to be assumed by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code.

        38.       “D&O Liability Insurance Policies” means all insurance policies of any of the Debtors for directors’,
managers’, and officers’ liability existing as of the Petition Date (including any “tail policy”) and all agreements,
documents, or instruments relating thereto.




                                                          3
                Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 59 of 103



         39.        “Debtor Release” means the releases given on behalf of the Debtors and their Estates to the Released
Parties as set forth in Article VIII.C of this Plan.

         40.      “Definitive Documents” has the meaning set forth in the TSA.

         41.      “Description of New Take Back Notes” means the Description of New Take Back Notes attached as
Exhibit B to the TSA.

        42.       “Disbursing Agent” means, as applicable, the Reorganized Debtors or any Entity the Reorganized
Debtors select to make or to facilitate distributions in accordance with the Plan and the Merger Agreement, which
Entity may include the Claims and Noticing Agent.

         43.      “Disclosure Statement” has the meaning set forth in the TSA.

          44.      “Disputed” means, as to a Claim or an Interest, a Claim or an Interest: (a) that an objection to such
Claim or Interest (or portion thereof) has been filed on or before the Effective Date; (b) that is not Allowed; (c) that is
not disallowed under the Plan, the Bankruptcy Code, or a Fi nal Order, as applicable; and (d) with respect to which a
party in interest has filed a Proof of Claim or otherwise made a written request to a Debtor for payment, w ithout any
further notice to or action, order, or approval of the Court.

         45.       “Distribution Record Date” means the record date for purposes of making distributions under the
Plan on account of Allowed Claims, which date shall be the first day of the Confirmation Hearing or such other date
agreed to by the Debtors, BCEI, and the Required Consenting Noteholders; provided that the Distribution Record
Date shall not apply to the Debtors’ publicly-traded securities, including the Notes, the Holders of which shall receive
their distribution pursuant to the customary practices and procedures of DTC in accordance with the Merger
Agreement.

         46.      “DTC” means The Depository Trust Company or any successor thereto.

          47.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
(a) no stay of the Confirmation Order is in effect and (b) all conditions precedent to the occurrence of the Effective
Date set forth in Article IX.A of the Plan have been satisfied or waived in accordance with Article IX.B of the Plan.
Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

         48.      “Employment Obligations” means any obligations to employees that are assumed in accordance
with Article IV.E.11 of the Plan.

         49.      “Entity” means any entity, as defined in section 101(15) of the Bankruptcy Code.

          50.      “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case pursuant
to section 541 of the Bankruptcy Code.

          51.       “Exculpated Parties” means, collectively, each of the following, solely i n its capacity as such:
(i)(a) the Debtors; (b) the Reorganized Debtors; (c) with respect to each of the foregoing parties in clauses (i)(a) and
(i)(b), each of such Entity’s current and former Affiliates; and (d) with respect to each of the foregoing parties in
clauses (i)(a) through (i)(c), each of such party’s current and former directors, managers, officers, principals, members,
managed accounts or funds, fund advisors, employees, equity Holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, assigns, subsidiaries, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and ot her professionals;
and (ii)(a) the Consenting Noteholders; (b) each Trustee, (c) the Consenting Shareholders; (d) BCEI; (e) with respect
to each of the foregoing parties in clauses (ii)(a) through (ii)(d), each of such Entity’s current and former Affiliates;
and (f) with respect to each of the foregoing parties in clauses (ii)(a) through (ii)(e), each of such party’s current and
former directors, managers, officers, principals, members, managed accounts or funds, fund advisors, employees,
equity Holders (regardless of whether such interests are held directly or indirectly), predecessors, successors, assigns,




                                                            4
               Case 21-10565-CSS               Doc 26       Filed 03/14/21         Page 60 of 103



subsidiaries, agents, advisory board members, financial advisors, investment advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals.

          52.    “Executory Contract” means a contract to which one or more of the Debtors are a party and that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

         53.       “Existing HPR Interests” means any issued, unissued, authorized, or outstanding shares of common
stock, preferred stock, or other instrument evidencing an ownership interest in a Debtor, whether or not transferable,
together with any warrants, equity-based awards, or contractual rights to purchase or acquire such equity interests at
any time and all rights arising with respect thereto that existed immediately before the Effective Date; provided that
Existing HPR Interests do not include any Intercompany Interests.

          54.     “Exit RBL Facility” means the exit RBL loan facility or amended and restated RBL loan facility of
BCEI (or any combination of the foregoing), with aggregate commitments (drawn and undrawn, collectively) of not
less than $250 million in principal amount.

        55.       “Exit RBL Documents” means any documentation necessary to effectuate the incurrence of the Exit
RBL Facility, which shall be consistent with the TSA and the Merger Agreement (and subject to the consent, approval,
and consultation rights set forth in each).

         56.      “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date.

         57.      “File” means file, filed, or filing with the Court or its authorized designee in the Chapter 11 Cases.
“Filed” and “Filing” shall have correlative meanings.

          58.      “Final Order” means, as applicable, an order or judgment of the Court or other court of competent
jurisdiction with respect to the relevant subject matter that has not been reversed, stayed, modified, or amended, and
as to which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely
taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be appealed or from which certiorari could
be sought or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of such order,
or has otherwise been dismissed with prejudice.

         59.     “General Administrative Claim” means any Administrative Claim, including a Cure, other than a
Professional Fee Claim.

          60.     “General Unsecured Claim” means any unsecured Claim against one or more of the Debtors that is
not (a) an Administrative Claim; (b) a Professional Fee Claim; (c) a Priority Tax Claim; (d) an Other Priority Claim;
(e) a Notes Claim, (f) an Intercompany Claim; or (g) a Section 510(b) Claim.

         61.       “Governing Body” means, in each case in its capacity as such, the board of directors, board of
managers, manager, general partner, investment committee, special committee, or such similar governing body of any
of the Debtors or the Reorganized Debtors, as applicable.

        62.     “Governmental Unit” means any governmental unit, as defined in section 101(27) of the
Bankruptcy Code.

         63.      “Holder” means an Entity holding a Claim or Interest.

         64.      “Holdings” means HighPoint Resources Corporation.

         65.       “Impaired” means, with respect to a Claim, an Interest, or a Class of Claims or Interests, a Claim,
an Interest, or a Class of Claims or Interests that is “impaired” within the meaning of section 1124 of the Bankruptcy
Code.




                                                           5
                Case 21-10565-CSS             Doc 26       Filed 03/14/21         Page 61 of 103



         66.      “Indemnification Provisions” means each of the Debtors’ indemnification obligations in place
immediately prior to the Effective Date, whether in the respective Debtors’ bylaws, certificates of incorporation,
limited partnership agreements, other formation documents, or contracts, to the current and former members of any
Governing Body, directors, officers, managers, employees, attorneys, other professionals, and respective agents of, or
acting on behalf of, the Debtors.

         67.      “Indentures” means, collectively, the 7% Notes Indenture and the 8.75% Notes Indentures.

         68.      “Intercompany Claim” means any Claim against a Debtor held by another Debtor.

         69.      “Intercompany Interest” means an equity interest in a Debtor held by another Debtor.

         70.      “Interest” means, collectively, Existing HPR Interests and Intercompany Interests.

         71.      “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

          72.     “Lenders” means the lenders party to the RBL Credit Agreement and the Exit RBL Facility, from
time to time.

         73.      “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

         74.      “Merger” means the merger of Holdings with Merger Sub pursuant to the Merger Agreement.

        75.     “Merger Agreement” means the agreement and plan of merger, dated November 9, 2020, by and
among Holdings, BCEI, and Merger Sub, as may be amended from time to time, attached as Exhibit B to the Disclosure
Statement.

        76.     “Merger Sub” means Boron Merger Sub, Inc., a company incorporated under the laws of Delaware
and a wholly owned subsidiary of BCEI.

         77.     “New BCEI Board” means the new board of directors for BCEI upon consummation of the
Restructuring Transactions.

        78.     “New Take Back Notes” means the 7.5% senior notes due 2026, to be offered by BCEI to holders of
Notes Claims and issued on the Effective Date, having the terms described in the Description of New Take Back
Notes.

        79.      “New Take Back Notes Indenture” means the indenture with respect to the New Take Back Notes,
which indenture shall be consistent with the Description of New Take Back Notes.

         80.      “New Organizational Documents” means the documents providing for corporate governance of the
Reorganized Debtors, upon consummation of the Restructuring Transactions, including charters, bylaws, operating
agreements, or other organizational documents or shareholders’ agreements, as applicable, which shall be consistent
with section 1123(a)(6) of the Bankruptcy Code (as applicable), which shall be consistent with the TSA and the Merger
Agreement (and subject to the consent, approval, and consultation rights set forth in each), and with respect to the
Combined Company, includes the charter set forth on Exhibit A of the Merger Agreement and the bylaws of Merger
Sub, which, upon consummation of the Merger, will become the bylaws of the Combined Company.

         81.      “Notes” means, collectively, the 7% Notes and the 8.75% Notes.

         82.      “Notes Claims” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the 7% Notes Indenture, the 8.75% Notes Indenture or any other agreement, instrument, or
document executed at any time in connection therewith, including all obligations under and as defined in the 7% Notes
Indenture or the 8.75% Notes Indenture, as applicable.




                                                          6
               Case 21-10565-CSS               Doc 26       Filed 03/14/21          Page 62 of 103



        83.        “Other Priority Claim” means any Claim, other than an Administrative Claim or a Priority Tax
Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

          84.      “Other Secured Claim” means any Secured Claim against the Debtors, including any secured tax
Claim or any Claim arising under, derived from, or based upon any letter of credit issued in favor of one or more
Debtors, the reimbursement obligation for which is either secured by a lien on collateral or is subject to a valid right
of setoff pursuant to section 553 of the Bankruptcy Code.

          85.       “Payment in Full” means with respect to the RBL Claims, (i) the then outstanding principal of and
interest on each Loan (as defined in the RBL Credit Agreement) and all fees and other amounts payable under the
RBL Credit Agreement or in connection therewith (other than contingent indemnity obligations) shall be indefeasibly
paid in full, in cash, (ii) all letters of credit under the RBL Credit Agreement shall be Reinstated under the Exit RBL
Documents (provided that such Reinstatement shall only be through: (x) assumption of such letter of credit
reimbursement obligations by BCEI by way of deemed issuance under the Exit RBL Facility and the irrevocable
termination of all participation interests of the lenders under the RBL Credit Agreement in such letter of credit, (y)
cash collateralization in accordance with the terms of the RBL Credit Agreement, or (z) return and cancellation of
undrawn letters of credit issued under the RBL Credit Agreement (with the treatment in clauses (x) and (y) subject to
the satisfaction of the applicable issuing bank under the RBL Credit Agreement)), (iii) (A) all Secured Swap
Agreements (as defined in the RBL Credit Agreement) shall be terminated and all net amounts due thereunder
indefeasibly paid in full, in cash or, if amounts are due to the Debtors, netted against amounts due under clause (i), or
(B) such Secured Swap Agreements shall be novated to a lender under the Exit RBL Facility pursuant to
documentation in form and substance satisfactory to the counterparty of such Secured Swap Agreement, or otherwise
become a Secured Swap Agreement under the Exit RBL Facility (subject to the consent of the counterparty of such
Secured Swap Agreement) (it being understood that the Administrative Agent shall be entitled to deem that the
foregoing clause (iii) (B) has occurred with respect to any Secured Swap Agreement if the counterparty to such
Secured Swap Agreement does not respond to a written request from the Administrative Agent within two (2) Business
Days of such request); and (iv) all Secured Cash Management Agreements (as defined in the RBL Credit Agreement)
shall be terminated and all amounts due thereunder indefeasibly paid in full, in cash. For the avoidance of doubt,
Payment in Full shall render the RBL Claims “unimpaired” in accordance with section 1124 of the Bankruptcy Code.
“Paid in Full” shall have a correlative meaning.

         86.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         87.      “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

         88.       “Plan” means this joint prepackaged plan of reorganization under chapter 11 of the Bankruptcy
Code, either in its present form or as it may be altered, amended, modified, or supplemented from time to time in
accordance with the Bankruptcy Code, Bankruptcy Rules, the TSA, the Merger Agreement, and the Plan Supplement,
which is incorporated herein by reference, including all exhibits and schedules hereto and thereto.

          89.       “Plan Distribution” means a payment or distribution to Holders of Allowed Claims, Allowed
Interests, or other eligible Entities under and in accordance with the Plan.

         90.      “Plan Supplement” means the compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or supplemented from time
to time in accordance with the terms hereof and consistent with the TSA and the Merger Agreement (and subject to
the consent, approval, and consultation rights set forth in each) and in accordance with the Bankruptcy Code and
Bankruptcy Rules) to be Filed by the Debtors, to the extent reasonably practicable, no later than seven days prior to
the deadline upon which parties in interest may vote upon the Plan or object to Confirmation, or such later date as
may be approved by the Court on notice to parties in interest, including the following, as applicable: (a) the New
Organizational Documents; (b) to the extent known, the identity and members of the New BCEI Board and any
executive management for the Reorganized Debtors; (c) the Schedule of Retained Causes of Action; (d) the Exit RBL
Documents; (e) the New Take Back Notes; (f) the New Take Back Notes Indenture; (g) the Registration Rights
Agreement; and (h) any additional documents Filed with the Court prior to the Effective Date as amendments to the
Plan Supplement.




                                                           7
                Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 63 of 103



        91.       “Priority Tax Claim” means a Claim of a Governmental Unit of the kind specified in section
507(a)(8) of the Bankruptcy Code.

          92.       “Pro Rata” means, unless otherwise specified, the proportion that an Allowed Claim or an Allowed
Interest in a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class .

         93.      “Professional” means an Entity: (a) employed pursuant to a Court order in accordance with sections
327, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered prior to or on the Confirmation
Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded compensation
and reimbursement by the Court pursuant to section 503(b)(4) of the Bankruptcy Code.

         94.       “Professional Fee Amount” means the aggregate amount of Professional Fee Claims that
Professionals estimate they have incurred or will incur through and including the Effective Date in rendering services
to the Debtors as set forth in Article II.A.2 of the Plan.

         95.      “Professional Fee Claim” means a Claim of a Professional seeking an award by the Court of
compensation for services rendered or reimbursement of expenses incurred through and including the Effective Date
under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

        96.      “Professional Fee Escrow Account” means an interest-bearing account funded by the Debtors with
Cash on the Effective Date in an amount equal to the Professional Fee Amount.

         97.      “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chap ter 11 Cases.

         98.      “Registration Rights Agreement” has the meaning set forth in the TSA.

        99.     “RBL Agent” means JPMorgan Chase Bank, N.A., solely in its capacity as such pursuant to the RBL
Credit Agreement.

         100.     “RBL Claims” means any and all outstanding Claims arising under, derived from, based on, or
secured pursuant to the RBL Credit Agreement or any other agreement, instrument, or document executed at any time
in connection therewith, including Letter of Credit Agreements, Secured Swap Agreements, Secured Cash
Management Agreements, and all obligations under and as defined in the RBL Credit Agreement.

          101.    “RBL Credit Agreement” means that certain Fourth Amended and Restated Credit Agreement, dated
as of September 14, 2018 (as amended, restated, modified, supplemented, or replaced from time to time in accordance
with its terms), by and among Borrower, Holdings, the other “Guarantors” as defined therein, the RBL Agent, as
administrative agent, and the Lenders party thereto.

         102.     “RBL Payoff Letter” means that certain payoff letter, dated as of the Effective Date, by and among
Borrower, Holdings, the other “Guarantors” as defined under the RBL Credit Agreement, the RBL Agent, and the
Lenders party thereto, with respect to the Payment in Full of the Allowed RBL Claims, termination of all commitments
under the RBL Credit Agreement, and agreements to release all liens upon the assets of Borrower, Holdings, and the
Guarantors thereto, in form and substance reasonably acceptable to the Required Consenting Noteholders.

         103.    “Reinstate” means reinstate, reinstated, or reinstatement with respect to Claims and Interests, that
the Claim or Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.
“Reinstated” and “Reinstatement” shall have correlative meanings.

         104.     “Released Party” means, collectively, and solely in its capacity as such: (i)(a) the Debtors; (b) the
Reorganized Debtors; (c) with respect to each of the foregoing parties in clauses (i)(a) and (i)(b), each of such Entity’s
current and former Affiliates; and (d) with respect to each of the foregoing parties in clauses (i)(a) through (i)(c), each
of such party’s current and former directors, managers, officers, principals, members, managed accounts or funds,
fund advisors, employees, equity Holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, assigns, subsidiaries, agents, advisory board members, financial advisors, partners,




                                                            8
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 64 of 103



attorneys, accountants, investment bankers, consultants, representatives, and other professionals; and (ii) (a) each
Holder of a RBL Claim; (b) each Consenting Noteholder; (c) the RBL Agent; (d) each Trustee; (e) the Consenting
Shareholders; (f) BCEI; (g) with respect to each of the foregoing parties in clauses (ii)(a) through (ii)(f), each of such
Entity’s current and former Affiliates; and (h) with respect to each of the foregoing parties in clauses (ii)(a) through
(ii)(g), each of such party’s current and former directors, managers, officers, principals, members, employees, equity
Holders (regardless of whether such interests are held directly or indirectly), predecessors, succes sors, assigns,
subsidiaries, agents, advisory board members, financial advisors, investment advisors, investment committee
members, special committee members, affiliated investment funds or investment vehicles, managed accounts or funds,
participants, management companies, fund advisors or managers, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals or advisors; provided that for purposes of this definition, in no
event shall “Affiliate” include any entity that is not directly or indirectly, controlled by, or under common control
with, the party of which such entity is an affiliate; provided, further, that any Holder of a Claim or Interest that opts
out of, or objects to, the releases contained in the Plan shall not be a “Released Party”.

          105.     “Releasing Party” means each of the following, solely in its capacity as s uch: (a) each Holder of a
RBL Claim; (b) each Consenting Noteholder; (c) the RBL Agent; (d) each Trustee; (e) each Consenting Shareholder;
(f) all Holders of Claims or Interests who vote to accept or are deemed to accept the Plan; (g) all Holders of Claims
or Interests who are eligible to vote, but abstain from voting on the Plan and who do not opt out of the releases provided
by the Plan; (h) all Holders of Claims or Interests who vote to reject or are deemed to reject the Plan and who do not
opt out of the releases provided by the Plan; (i) with respect to the foregoing clauses (a) through (h), each such Entity
and its current and former Affiliates; and (j) with respect to the foregoing clauses (a) through (i), each such party’s
current and former directors, managers, officers, principals, members, employees, equity Holders (regardless of
whether such interests are held directly or indirectly), predecessors, successors, assigns, subsidiaries, agents, advisory
board members, financial advisors, investment advisors, investment committee members, special committee members,
affiliated investment funds or investment vehicles, managed accounts or funds, participants, management companies,
fund advisors or managers, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals or advisors; provided, that any Holder of a Claim or Interest that validly opts out of, or objects to,
the releases contained in the Plan shall not be a “Releasing Party”.

         106.      “Reorganized Debtors” means, collectively, a Debtor, the Combined Company, or any successor or
assignee thereto, by merger, consolidation, or otherwise, on and after the Effective Date.

        107.       “Required Consenting 7% Noteholders” means Consenting 7% Noteholders who hold, in the
aggregate, greater than fifty (50) percent in principal amount outstanding of 7% Notes Claims held by Consenting 7%
Noteholders.

        108.      “Required Consenting 8.75% Noteholders” means Consenting 8.75% Noteholders who hold, in the
aggregate, greater than fifty (50) percent in principal amount outstanding of 8.75% Notes Claims held by Consenting
8.75% Noteholders.

         109.    “Required Consenting Noteholders” means collectively, the Required Consenting 7% Noteholders
and the Required Consenting 8.75% Noteholders.

        110.      “Required Consenting Shareholders” means the Consenting Shareholders who hold, in the
aggregate, greater than fifty (50) percent of outstanding Existing HPR Interests held by Consenting Shareholders.

        111.    “Required Consenting Stakeholders” means the Required Consenting Noteholders and the Required
Consenting Shareholders.

        112.      “Restructuring Expenses” means the prepetition and postpetition reasonable and documented fees
and expenses of the Consenting Noteholders’ Advisors (in each case, in accordance with the terms of their respective
engagement letters, if any), in each case, as payable pursuant to the TSA.

        113.      “Restructuring Transactions” means the transactions, including the Merger, described in Article
IV.B and Article IV.E of the Plan.




                                                            9
                Case 21-10565-CSS              Doc 26        Filed 03/14/21         Page 65 of 103



         114.     “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action of the
Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be amended, modified, or
supplemented from time to time.

          115.     “Schedules” means, collectively, the schedules of assets and liabilities, Schedule of Retained Causes
of Action, and statement of financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy Code, the
official bankruptcy forms, and the Bankruptcy Rules, as they may be amended, modified, or supplemented from time
to time.

         116.      “Section 510(b) Claim” means any Claim or Interest against a Debtor subject to subordination under
section 510(b) of the Bankruptcy Code, whether by operation of law or contract.

          117.      “Secured Claim” means a Claim: (a) secured by a valid, perfected and enforceable Lien on collateral
to the extent of the value of such collateral, as determined in accordance with section 506(a) of the Bankruptcy Code
or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

         118.      “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or any
similar federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated
thereunder.

         119.     “Security” means any security, as defined in section 2(a)(1) of the Securities Act.

         120.     “Third-Party Release” means the release set forth in Article VIII.D of this Plan.

         121.    “Trustee” means any indenture trustee, collateral trustee, or other trustee or similar entity under each
of the 7% Notes Indenture and the 8.75% Notes Indenture.

          122.      “Trustee Fees” means all reasonable and documented compensation, fees, expenses, disbursements
and indemnity claims, including, without limitation, attorneys’ and agents’ fees, expenses and disbursements incurred
by the Trustee to the extent provided for under the 7% Notes Indenture or the 8.75% Notes Indenture, whether before
or after the Petition Date or before or after the Effective Date.

         123.    “TSA” means that certain Transaction Support Agreement, dated as of November 9, 2020, by and
among the Debtors and the other parties thereto, as may be amended, modified, or supplemented from time to time,
in accordance with its terms.

        124.      “Unexpired Lease” means a lease to which one or more of the Debtors are a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

         125.      “Unimpaired” means, with respect to a Claim, an Interest, or a Class of Claims or Interests, a Claim,
an Interest, or a Class of Claims or Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy
Code.

B.       Rules of Interpretation.

          For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; provided that nothing in this clause (2) shall affect any parties’ consent rights over any
of the Definitive Documents or any amendments thereto (as set forth in the TSA or the Merger Agreement); (3) unless
otherwise specified, any reference herein to an existing document, schedule, or exhibit, whether or not Filed, having
been Filed, or to be Filed shall mean that document, schedule, or exhibit, as it may thereafter be amended, modified,
or supplemented in accordance with the Plan, the TSA, the Merger Agreement, or Confirmation Order, as applicable;




                                                           10
                Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 66 of 103



(4) any reference to an Entity as a Holder of a Claim or Interest includes that Entity’s successors and assigns; (5) unless
otherwise specified, all references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise
specified, all references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless otherwise
specified, the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion
of the Plan; (8) subject to the provisions of any contract, certificate of incorporation, by-law, instrument, release, or
other agreement or document created or entered into in connection with the Pla n, the rights and obligations arising
pursuant to the Plan shall be governed by, and construed and enforced in accordance with, the applicable federal law,
including the Bankruptcy Code and Bankruptcy Rules; (9) unless otherwise specified, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be followed
by the words “without limitation”; (10) references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable state limited liability
company laws; (11) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the like shall
include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like, as applicable; (12) captions and
headings to Articles are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (13) unless otherwise specified herein, the rules of construction set forth in section 102 of
the Bankruptcy Code shall apply; (14) any term used in capitalized form herein that is not otherwise defined but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (15) all references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Court’s CM/ECF system; (16) all references to
statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to time, and as applicable
to the Chapter 11 Cases, unless otherwise stated; (17) any immaterial effectuating provisions may be interpreted by
the Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of the Plan all without
further notice to or action, order, or approval of the Court or any other Entity; and (18) unless otherwise specified, any
action to be taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
Business Day.

D.       Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated and except as set forth in the Merger Agreement, the laws of the State
of New York, without giving effect to the principles of conflict of laws (other than section 5-1401 and section 5-1402
of the New York General Obligations Law), shall govern the rights, obligations, construction, and implementation of
the Plan, any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing law of such agreement shall control),
and corporate governance matters; provided that corporate governance matters relating to the Debtors or the
Reorganized Debtors, as applicable, not incorporated in New York shall be governed by the laws of the state of
incorporation or formation of the relevant Debtor or the Reorganized Debtors, as applicable.

E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Reorganized Debtors.

         Except as otherwise specifically provided in this Plan to the contrary, references in this Plan to the Debtors
or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the
context requires.




                                                            11
               Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 67 of 103



G.       Controlling Document.

          In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document
or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control. In the event of an inconsistency between the Plan, the Plan Supplement, and the
Merger Agreement, the relevant provisions of the Merger Agreement shall control.


H.       Consent Rights.

          Notwithstanding anything herein to the contrary, any and all consent rights of (1) the parties to the TSA set
forth in the TSA (including the exhibits thereto) or (2) the parties to the Merger Agreement set forth in the Merger
Agreement (including the exhibits thereto), as applicable, with respect to the form and substance of this Plan, all
exhibits to the Plan, the Plan Supplement, and all other Definitive Documents, including any amendments,
restatements, supplements, or other modifications to such agreements and documents, and any consents, waivers, or
other deviations under or from any such documents, shall be incorporated herein by this reference (including to the
applicable definitions in Article I.A hereof) and be fully enforceable as if stated in full herein.

        Failure to reference the rights referred to in the immediately preceding paragraph as such rights related to
any document referenced in the TSA or Merger Agreement shall not impair such rights and obligations.

                                           ARTICLE II.
                           ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, and Priority Tax
Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set forth in Article
III hereof.

A.       Administrative Claims.

         1.   General Administrative Claims.

          Unless otherwise agreed to by the Holder of an Allowed General Administrative Claim and the Debtors or
the Reorganized Debtors, as applicable, in consultation with BCEI and the Required Consenting Noteholders, each
Holder of an Allowed General Administrative Claim will receive in full and final satisfaction of its General
Administrative Claim an amount of Cash equal to the unpaid amount of such Allowed General Administrative Claim
in accordance with the following: (1) if a General Administrative Claim is Allowed on or prior to the Effective Date,
on the Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed General
Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such General Administrative Claim
is not Allowed as of the Effective Date, no later than thirty (30) days after the date on which an order allowing such
General Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if such
Allowed General Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of their
business after the Petition Date in accordance with the terms and conditions of the particular transaction giving rise to
such Allowed General Administrative Claim without any further action by the Holders of such Allowed General
Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such Holder and the Debtors
or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in an order of the Court.

         2.   Professional Fee Claims.

                  (a)      Final Fee Applications and Payment of Professional Fee Claims.

        All final requests for payment of Professional Fee Claims for services rendered and reimbursement of
expenses incurred prior to the Effective Date must be Filed no later than forty-five (45) days after the Effective Date.




                                                           12
               Case 21-10565-CSS               Doc 26       Filed 03/14/21         Page 68 of 103



The Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a hearing in
accordance with the procedures established by the Court. The Reorganized Debtors shall pay Professional Fee Claims
in Cash in the amount the Court allows, including from the Professional Fee Escrow Account, which the Reorganized
Debtors will establish in trust for the Professionals and fund with Cash equal to the Professional Fee Amount on the
Effective Date.

                  (b)      Professional Fee Escrow Account.

         On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow Account
with Cash equal to the Professional Fee Amount. The Professional Fee Escrow Account shall be maintained in trust
solely for the Professionals. Such funds shall not be considered property of the Estates of the Debtors or the
Reorganized Debtors. No Liens, Claims, or Interests shall encumber the Professional Fee Escrow Account in any
way. The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
by the Reorganized Debtors from the Professional Fee Escrow Account as soon as reasonably practicable after such
Professional Fee Claims are Allowed. When all such Allowed amounts owing to Professionals have been paid in full,
any remaining amount in the Professional Fee Escrow Account shall promptly be paid to the Reorganized Debtors
without any further action or order of the Court.

                  (c)      Professional Fee Amount.

          Professionals shall reasonably estimate their unpaid Professional Fee Claims and other unpaid fees and
expenses incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver such
estimate to the Debtors no later than two (2) Business Days before the Effective Date; provided, however, that such
estimate shall not be deemed to limit the amount of the fees and expenses that are the subject of the Professional’s
final request for payment of Filed Professional Fee Claims. If a Professional does not provide an estimate, the Debtors
or Reorganized Debtors may estimate the unpaid and unbilled fees and expenses of such Professional.

                  (d)      Post-Confirmation Fees and Expenses.

         Except as otherwise specifically provided in the Plan, from and after the Effective Date, the Debtors shall, in
the ordinary course of business and without any further notice to or action, order, or approval of the Court, pay in
Cash the reasonable and documented legal, professional, or other fees and expenses related to implementation of the
Plan and consummation. Upon the Effective Date, any requirement that Professionals comply with sections 327
through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and the Debtors may employ and pay any Professional in the ordinary course of business
without any further notice to or action, order, or approval of the Court.

B.       Priority Tax Claims.

          Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim,
each Holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in
section 1129(a)(9)(C) of the Bankruptcy Code.

C.       Payment of Trustee Fees

         No later than on or prior to the Effective Date, the Trustee shall submit to counsel to the Reorganized Debtors
an invoice reflecting any outstanding Trustee Fees for which the Trustee seeks reimbursement from the Reorganized
Debtors. The Reorganized Debtors shall pay in full in Cash all reasonable and documented Trustee Fees incurred by
the Trustee without the requirement to file a fee application with the Court and without any requirement for review or
approval by the Court or any other party. Thereafter, to the extent the Trustee provides services or incurs costs or
expenses, including professional fees, related to or in connection with the Plan, the Confirmation Order, the 7% Notes
Indenture or the 8.75% Notes Indenture after the Effective Date, the Trustee shall be entitled to receive from the
Reorganized Debtors, without further Court approval, reimbursement of reasonable and documented Trustee Fees
incurred in connection with such services.




                                                          13
                 Case 21-10565-CSS               Doc 26       Filed 03/14/21          Page 69 of 103



                                         ARTICLE III.
                    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.         Classification of Claims and Interests.

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in Article II
of the Plan, all Claims and Interests are classified in the Classes set forth below in accordance with section 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest, or any portion thereof, is classified in a particular Class
only to the extent that any portion of such Claim or Interest qualifies within the description of that Class and is
classified in other Classes to the extent that any portion of such Claim or Interest qualifies within the description of
such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving
distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Interest in that Class
and has not been paid, released, or otherwise satisfied prior to the Effective Date.

           The classification of Claims against and Interests in the Debtors pursuant to the Plan is as follows:

     Class                  Claims and Interests                    Status                    Voting Rights
 Class 1           Other Secured Claims                          Unimpaired     Not Entitled to Vote (Deemed to Accept)

 Class 2           Other Priority Claims                         Unimpaired     Not Entitled to Vote (Deemed to Accept)

 Class 3           RBL Claims                                    Unimpaired     Not Entitled to Vote (Deemed to Accept)

 Class 4           Notes Claims                                  Impaired       Entitled to Vote

 Class 5           General Unsecured Claims                      Unimpaired     Not Entitled to Vote (Deemed to Accept)
                                                                 Unimpaired /   Not Entitled to Vote (Deemed to Accept) /
 Class 6           Intercompany Claims
                                                                 Impaired       Not Entitled to Vote (Deemed to Reject)
                                                                 Unimpaired /   Not Entitled to Vote (Deemed to Accept) /
 Class 7           Intercompany Interests
                                                                 Impaired       Not Entitled to Vote (Deemed to Reject)
 Class 8           Existing HPR Interests                        Impaired       Entitled to Vote

 Class 9           Section 510(b) Claims                         Impaired       Not Entitled to Vote (Deemed to Reject)


B.         Treatment of Claims and Interests.

         Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the
treatment described below in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
such Holder’s Allowed Claim or Allowed Interest, except to the extent different treatment is agreed to by the
Reorganized Debtors and the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise
indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the
Effective Date or as soon as reasonably practicable thereafter.

           1.   Class 1 – Other Secured Claims

                    (a)      Classification: Class 1 consists of all Other Secured Claims.

                    (b)      Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
                             to less favorable treatment, to the extent such Claim has not already been paid in full during
                             the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
                             and in exchange for each Allowed Other Secured Claim, each Holder thereof shall receive,




                                                            14
      Case 21-10565-CSS                Doc 26      Filed 03/14/21          Page 70 of 103



                  at the option of the applicable Debtor(s) and in consultation with BCEI and the Required
                  Consenting Noteholders:

                  (i)       payment in full in Cash of the due and unpaid portion of its Other Secured Claim
                            on the later of (x) the Effective Date (or as soon thereafter as reasonably
                            practicable) or (y) as soon as practicable after the date such Claim becomes due
                            and payable;

                  (ii)      the collateral securing its Allowed Other Secured Claim;

                  (iii)     Reinstatement of its Allowed Other Secured Claim; or

                  (iv)      such other treatment rendering its Allowed Other Secured Claim Unimpaired in
                            accordance with section 1124 of the Bankruptcy Code.

         (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Claims in Class 1 are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or reject the
                  Plan.

2.   Class 2 – Other Priority Claims

         (a)      Classification: Class 2 consists of all Other Priority Claims.

         (b)      Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim agrees
                  to less favorable treatment, to the extent such Claim has not already been paid in full during
                  the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
                  and in exchange for each Allowed Other Priority Claim, each Holder thereof shall receive
                  (a) Cash in an amount equal to the due and unpaid portion of such Allowed Other Priority
                  Claim on the later of (i) the Effective Date (or as soon thereafter as reasonably practicable)
                  or (ii) as soon as practicable after the date such Claim becomes due in the ordinary course
                  of business in accordance with the terms and conditions of the particular transaction,
                  contract, or other agreement giving rise to such Allowed Other Priority Claim; (b) such
                  other treatment to render such Other Priority Claim Unimpaired under section 1124 of the
                  Bankruptcy Code; or (c) such other treatment as such Holder may agree to or otherwise
                  permitted by section 1129(a)(9) of the Bankruptcy Code.

         (c)      Voting: Class 2 is Unimpaired under the Plan. Holders of Class 2 Other Priority Claims
                  are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, Holders of Class 2 Other Priority Claims are not entitled to
                  vote to accept or reject the Plan.

3.   Class 3 – RBL Claims

         (a)      Classification: Class 3 consists of RBL Claims.

         (b)      Treatment: Except to the extent that a Holder of an Allowed RBL Claim agrees to less
                  favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
                  in exchange for each Allowed RBL Claim, each Holder of an Allowed RBL Claim shall
                  receive Payment in Full in accordance with the RBL Payoff Letter.

         (c)      Voting: Class 3 is Unimpaired under the Plan. Holders of Class 3 RBL Claims are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, Holders of Class 3 RBL Claims are not entitled to vote to
                  accept or reject the Plan.




                                                 15
      Case 21-10565-CSS              Doc 26        Filed 03/14/21         Page 71 of 103



4.   Class 4 –Notes Claims

         (a)     Classification: Class 4 consists of Notes Claims.

         (b)     Allowance: On the Effective Date, Notes Claims shall be deemed Allowed in the full
                 amount outstanding under the Indentures, including the aggregate outstanding principal
                 amount of Notes of not less than $625,000,000 plus accrued and unpaid interest at the
                 non-default contract rate as of the Petition Date.

         (c)     Treatment: Except to the extent that a Holder of an Allowed Notes Claim agrees to less
                 favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
                 in exchange for each Allowed Notes Claim, on the Effective Date, each Holder of an
                 Allowed Notes Claim shall receive, in full and final satisfaction of its Notes Claims, its Pro
                 Rata share of the following:

                 (i)      9,314,214 shares of BCEI Common Stock, which will constitute approximately
                          30.4 percent of the fully diluted aggregate outstanding shares of BCEI Common
                          Stock after giving effect to the Merger, in accordance with and subject to dilution
                          to the extent expressly permitted pursuant to the terms in the Merger Agreement
                          and the Plan; and

                 (ii)     $100 million in principal amount of the New Take Back Notes.

         (d)     Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed Notes Claim is
                 entitled to vote to accept or reject the Plan.

5.   Class 5 – General Unsecured Claims

         (a)     Classification: Class 5 consists of all General Unsecured Claims.

         (b)     Treatment: Except to the extent that a Holder of an Allowed General Unsecured Claim
                 agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
                 discharge of, and in exchange for each Allowed General Unsecured Claim, each Holder of
                 such General Unsecured Claim shall (i) be paid in Full in Cash in the ordinary course of
                 business, (ii) be Reinstated, or (iii) receive such other treatment as agreed to by the Debtors,
                 BCEI, the Required Consenting Noteholders, and the Holder of an Allowed General
                 Unsecured Claim.

         (c)     Voting: Class 5 is Unimpaired under the Plan. Holders of Class 5 General Unsecured
                 Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                 the Bankruptcy Code. Therefore, Holders of Class 5 General Unsecured Claims are not
                 entitled to vote to accept or reject the Plan.

6.   Class 6 – Intercompany Claims

         (a)     Classification: Class 6 consists of all Intercompany Claims.

         (b)     Treatment: On the Effective Date, each Intercompany Claim shall be, at the option of the
                 Reorganized Debtors, either Reinstated, compromised, settled, distributed, and/or
                 contributed among entities, modified, or canceled and released without any distribution on
                 account of such Claims.

         (c)     Voting: Holders of Claims in Class 6 are conclusively deemed to have accepted or rejected
                 the Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code,




                                                 16
               Case 21-10565-CSS                 Doc 26     Filed 03/14/21          Page 72 of 103



                           respectively. Therefore, Holders of Class 6 Intercompany Claims are not entitled to vote
                           to accept or reject the Plan.

         7.   Class 7 – Intercompany Interests

                  (a)      Classification: Class 7 consists of all Intercompany Interests.

                  (b)      Treatment: On the Effective Date, Intercompany Interests shall be, at the option of the
                           Reorganized Debtors, either Reinstated, compromised, settled, distributed, and/or
                           contributed among entities, modified, or canceled and released without any distribution on
                           account of such Interests.

                  (c)      Voting: Holders of Interests in Class 7 are conclusively deemed to have accepted or
                           rejected the Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code,
                           respectively. Therefore, Holders of Class 7 Intercompany Interests are not entitled to vote
                           to accept or reject the Plan.

         8.   Class 8 – Existing HPR Interests

                  (a)      Classification: Class 8 consists of all Existing HPR Interests in the Debtors.

                  (b)      Treatment: Except to the extent that a Holder of an Allowed Existing HPR Interest agrees
                           to less favorable treatment, in full and final satisfaction, settlement, release, and discharge
                           of, and in exchange for each Allowed Existing HPR Interest, on the Effective Date, each
                           Holder of an Allowed Existing HPR Interest will receive its Pro Rata share of 490,221
                           shares of BCEI Common Stock, which will constitute approximately 1.6 percent of the
                           fully diluted aggregate outstanding shares of BCEI Common Stock after giving effect to
                           the Merger, in accordance with and subject to dilution to the extent expressly permitted
                           pursuant to the terms in the Merger Agreement and the Plan.

                  (c)      Voting: Class 8 is Impaired under the Plan. Each Holder of Existing HPR Interests is
                           entitled to vote to accept or reject the Plan.

         9.   Class 9 – Section 510(b) Claims

                  (a)      Classification: Class 9 consists of all Section 510(b) Claims.

                  (b)      Allowance: Notwithstanding anything in the Plan to the contrary, a Class 9 Claim (if
                           existing) may only become Allowed by Final Order of the Court. The Debtors are not
                           aware of any asserted Class 9 Claim and believe no Class 9 Claim exists.

                  (c)      Treatment: On the Effective Date, Section 510(b) Claims shall be discharged, cancelled,
                           released, and extinguished without any distribution to Holders of such Claims.

                  (d)      Voting: Class 9 is Impaired. Each Holder (if any) of Allowed Section 510(b) Claims is
                           conclusively presumed to have rejected the Plan pursuant to section 1126(g) of the
                           Bankruptcy Code. Therefore, Holders (if any) of Section 510(b) Claims are not entitled to
                           vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights regarding any Unimpaired Claims, including, all rights regarding legal and equitable defenses to, or
setoffs or recoupments against, any such Unimpaired Claims.




                                                          17
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 73 of 103



D.       Elimination of Vacant Classes.

          Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Court as of the date of the Confirmation Hearing shall be deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining acceptance
or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes; Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the Holders of such Claims or Interests in such Class shall be deemed
to have accepted the Plan.

F.       Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests but for the p urposes
of administrative convenience, for the ultimate benefit of the Holders of BCEI Common Stock, and in exchange for
the Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain distributions to the Holders of
Allowed Claims.

G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan. The Debtors shall seek
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests. The Debtors reserve the right, subject to the consent rights in the TSA and the Merger Agreement,
to modify the Plan in accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class of
Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy
Code and the Bankruptcy Rules.

H.       Controversy Concerning Impairment.

         If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Court shall, after notice and a hearing, determine such controversy on or before the Confirmation Date.

I.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, and subject to the TSA, the Reorganized Debtors
reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims and Interests.

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good




                                                           18
                Case 21-10565-CSS                Doc 26        Filed 03/14/21         Page 74 of 103



faith compromise and settlement of all Claims and Interests and controversies resolved pursuant to the Plan, including
(1) any challenge to the amount, validity, perfection (as applicable), enforceability, priority, or extent of the RBL
Claims, the Notes Claims, and the Existing HPR Interests and (2) any claim to avoid, subordinate, or disallow any of
the RBL Claims, the Notes Claims, or the Existing HPR Interests, whether under any provision of chapter 5 of the
Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance, or unjust
enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise and settlement
of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation
Order shall constitute the Court’s approval of such compromise and settlement under section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019, as well as a finding by the Court that such settlement and compromise is fair,
equitable, reasonable, and in the best interests of the Debtors and their Estates. Subject to Article VI hereof, all
distributions made to Holders of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to
be and shall be final.

B.       Merger & Restructuring Transactions.

          On or before the Effective Date, the Debtors or the Reorganized Debtors, as applicable, consistent with, and
subject to the consent, approval, and consultation rights set forth in the Merger Agreement, the TSA, and the Exit
RBL Facility, may take such actions, including as set forth below, as are necessary or appropriate to effect the Merger
in accordance with the terms of the Merger Agreement, the TSA, and the Plan. Such actions shall include, among
other things: (1) a subsidiary of BCEI will merge with and into Holdings, with the Combined Company surviving the
Merger as a wholly owned subsidiary of BCEI; (2) holders of Allowed Notes Claims and Existing HPR Interests will
receive BCEI Common Stock on the terms and conditions set forth in the Merger Agreement, the TSA, and the Plan,
and in accordance with applicable law; and (3) the entry into, delivery of and effectiveness of the Exit RBL Facility,
and the other Exit RBL Documents contemplated to be effective or delivered on the Effective Date.

          On or before the Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall enter into any
transaction and shall take any actions as may be necessary or appropriate to effectuate the Restructuring Transactions
as contemplated in, consistent with, and subject to the consent, approval, and consultation rights set forth in the Merger
Agreement, the TSA, and the Exit RBL Facility. The applicable Debtors or the Reorganized Debtors will take any
actions as may be necessary or advisable to effect a corporate restructuring of the overall corporate structure of the
Debtors, to the extent provided herein, or in the Definitive Documents, including the issuance of all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to the Plan, one or more inter -company
mergers, consolidations, amalgamations, arrangements, continuances, restructurings, conversions, dissoluti ons,
transfers, liquidations, or other corporate transactions.

         The actions to implement the Restructuring Transactions may include: (1) the execution and delivery of
appropriate agreements or other documents of merger, amalgamation, consolidation, restructuring, conversion,
disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that are
consistent with the terms of the Plan and the Merger Agreement and that satisfy the applicable requirements of
applicable law and any other terms to which the applicable Entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt,
or obligation on terms consistent with the terms of the Plan and the Merger Agreement and having other terms for
which the applicable parties agree; (3) the filing of appropriate certificates or articles of incorporation, reincorporation,
merger, consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable
state or provincial law; and (4) all other actions that the applicable Entities determine to be necessary, including
making filings or recordings that may be required by applicable law in connection with the Plan, subject to the Merger
Agreement, the TSA, and the Exit RBL Facility.

         The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and section 363 of the
Bankruptcy Code, authorize, among other things, all actions by the Debtors and the Reorganized Debtors, as may be
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan.

          On the Effective Date, the Debtors or the Reorganized Debtors, as applicable, are authorized to issue any
securities, notes, instruments, certificates, and other documents required to be issued by the Debtors or the
Reorganized Debtors pursuant to the Merger Agreement, the TSA, and the Restructuring Transactions. Also on the



                                                             19
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 75 of 103



Effective Date, BCEI will issue the BCEI Common Stock and the New Take Back Notes pursuant to the Merger
Agreement and under the Plan.

C.       Cancellation of Existing Agreements and Interests.

          On the Effective Date, except with respect to the Exit RBL Facility or to the extent otherwise provided in the
Plan or the Confirmation Order, all notes, instruments, certificates, and other documents evidencing Claims or
Interests, including credit agreements and indentures, shall be cancelled and the obligations of the Debtors and any
non-Debtor Affiliate thereunder or in any way related thereto shall be deemed satisfied in full, cancelled, discharged,
and of no force or effect. Holders of or parties to such cancelled instruments, securities, and other documentation will
have no rights arising from or relating to such instruments, securities, and other documentation, or the cancellation
thereof, except the rights provided for pursuant to this Plan. Notwithstanding the foregoing or anything to the contrary
herein, any rights of the Agents or Trustees to indemnification under the RBL Credit Agreement, and the Indentures
shall remain binding and enforceable in accordance with the terms of such documents and shall not be subject to
discharge, impairment, or release under the Plan or the Confirmation Order.

         If the record holder of the Notes is DTC or its nominee or another securities depository or custodian thereof,
and such Notes are represented by a global security held by or on behalf of DTC or such other securities depository
or custodian, then each such Holder of the Notes shall be deemed to have surrendered such Holder’s note, debenture
or other evidence of indebtedness upon surrender of such global security by DTC or such other securities depository
or custodian thereof.

          Any credit agreement or other instrument that governs the rights, claims, and remedies of the Holder of a
Claim shall continue in full force and effect for purposes of allowing Holders of Allowed Claims to receive
distributions under the Plan.

D.       Section 1146 Exemption.

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance,
reinstatement, distribution, transfer, or exchange of any debt or equity securities of the Debtors, the Reorganized
Debtors, or BCEI, including BCEI Common Stock and New Take Back Notes; (2) the Restructuring Transactions; (3)
the creation, modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or
other security interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment,
or recording of any lease or sublease; (5) the grant of collateral as security for any or all of the Exit RBL Facility; or
(6) the making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan or the Merger Agreement, including any deeds, bills of sale, assignments, or other instrument
of transfer executed in connection with any transaction arising out of, contemplated by, or in any way related to the
Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, real estate transfer tax, mortgage recording tax, sale or use tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment, and upon entry of
the Confirmation Order, the appropriate state or local governmental officials or agents shall forego the collection of
any such tax or governmental assessment and accept for filing and recordation any of the foregoing instruments or
other documents without the payment of any such tax, recordation fee, or governmental assessment. All filing or
recording officers (or any other Person with authority over any of the foregoing), wherever located and by whomever
appointed, shall comply with the requirements of section 1146(c) of the Bankruptcy Code, shall forego the collection
of any such tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

E.       The Restructuring.

         1.   Reorganized Debtors.

        On the Effective Date, the New BCEI Board shall be reconstituted, consistent with the Merger Agreement,
and each Reorganized Debtor shall adopt its New Organizational Documents. The Reorganized Debtors shall be




                                                           20
               Case 21-10565-CSS                Doc 26      Filed 03/14/21         Page 76 of 103



authorized to adopt any other agreements, documents, and instruments and to take any other actions contemplated
under the Plan as necessary to consummate the Plan.

         2.   Sources of Consideration for Plan Distributions.

                  (a)      Exit RBL Facility.

         On the Effective Date, BCEI and the Reorganized Debtors party thereto as guarantors shall enter into the
Exit RBL Facility, the terms of which will be set forth in the Exit RBL Documents and subject to the consent rights
in the TSA and the Merger Agreement. Confirmation of the Plan shall be deemed approval of the Exit RBL Facility
and the Exit RBL Documents, and all transactions contemplated thereby, and all actions to be taken, undertakings to
be made, and obligations to be incurred by the Reorganized Debtors in connection therewith, including the payment
of all fees, indemnities, expenses, and other payments provided for therein and authorization of the Reorganized
Debtors to, as applicable, enter into and execute the Exit RBL Documents, and such other documents as may be
required to effectuate the treatment afforded by the Exit RBL Facility.

          On the Effective Date, all of the Liens and security interests to be granted in accordance with the Exit RBL
Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and enforceable Liens on, and security
interests in, the collateral granted thereunder in accordance with the terms of the Exit RBL Documents, (c) shall be
deemed automatically perfected on the Effective Date, subject only to such senior Liens and security interests as may
be permitted under the Exit RBL Documents, and (d) shall not be subject to recharacterization or equitable
subordination for any purposes whatsoever and shall not constitute preferential transfers or fraudulent conveyances
under the Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized Debtors and the persons and
entities granted such Liens and security interests shall be authorized to make all filings and recordings, and to obtain
all governmental approvals and consents necessary to establish and perfect such Liens and security interests under the
provisions of the applicable state, federal, or other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur automatically by virtue of the entry of the
Confirmation Order and any such filings, recordings, approvals, and consents shall not be required), and will thereafter
cooperate to make all other filings and recordings that otherwise would be necessary under applicable law to give
notice of such Liens and security interests to third parties.

         On the Effective Date, Allowed RBL Claims shall receive Payment in Full using proceeds of the Exit RBL
Facility and/or such other funds provided by BCEI, in either case as and to the extent set forth in the RBL Payoff
Letter.

                  (b)      BCEI Common Stock.

          On the Effective Date, the applicable Reorganized Debtor, BCEI, and/or their respective designee(s), which
may include the Disbursing Agent, shall issue and distribute BCEI Common Stock to the Holders of Allowed Notes
Claims in Class 4, and to Holders of Allowed Interests in Class 8 pursuant to the Plan and in accordance with the
Merger Agreement. On the Effective Date, the Reorganized Debtor and/or BCEI, as applicable, shall issue all
securities, notes, instruments, certificates, and other documents required to be issued pursuant to the Plan and the
Merger Agreement.

         All of the shares, units, or equity interests of BCEI Common Stock issued pursuant to the Plan and the Merger
Agreement shall be duly authorized, validly issued, fully paid, and non-assessable. Each distribution, issuance, and
conversion referred to in Article VI hereof shall be governed by the terms and conditions set forth in the Plan and the
Merger Agreement, applicable to such distribution, issuance, or conversion and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

                  (c)      New Take Back Notes

       On the Effective Date, BCEI and the Reorganized Debtors party thereto as guarantors will enter into the New
Take Back Notes Indenture, pursuant to which BCEI will issue the New Take Back Notes in accordance with the




                                                          21
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 77 of 103



Merger Agreement. Confirmation of the Plan shall be deemed approval of the New Take Bac k Notes Indenture and
the New Take Back Notes, and all transactions contemplated thereby, and all actions to be taken, undertakings to be
made, and obligations to be incurred by BCEI or the applicable Reorganized Debtors in connection therewith,
including the payment of all fees, indemnities, expenses, and other payments provided for therein and authorization
of BCEI and the applicable Reorganized Debtors to enter into and execute the New Take Back Notes Indenture and
issue and guarantee the New Take Back Notes, and such other documents as may be required to effectuate the
treatment afforded by the New Take Back Notes Indenture. The obligations under the New Take Back Notes, and the
guarantees thereof, will be senior unsecured obligations of BCEI and the applicable Reorganized Debtors.

         3.   Corporate Existence.

          Except as otherwise provided in the Plan and the Merger Agreement, each Reorganized Debtor shall continue
to exist after the Effective Date as a separate corporate Entity, limited liability company, partnership, or other form,
as the case may be, with all the powers of a corporation, limited liability company, partnership, or other form, as the
case may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or
formed and pursuant to the respective certificate of incorporation and by-laws (or other formation documents) in effect
prior to the Effective Date, except to the extent such certificate of incorporation and by-laws (or other formation
documents) are amended under the Plan or otherwise, and to the extent such documents are amended, such documents
are deemed to be amended pursuant to the Plan and require no further action or approval (other than any requisite
filings required under applicable state, provincial, or federal law). After the Effective Date, the respective certificate
of incorporation and bylaws (or other formation documents) of the Reorganized Debtors may be amended or modified
without supervision or approval by the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
After the Effective Date, the Reorganized Debtors may be disposed of, dissolved, wound down, or liquidated without
supervision or approval by the Court and free of any restriction of the Bankruptcy Code or Bankruptcy Rules.

         4.   Vesting of Assets in the Reorganized Debtors.

         Except as otherwise provided in the Plan, the Merger Agreement, the Confirmation Order, or any agreement,
instrument, or other document incorporated herein, on the Effective Date, all property in each Estate, all Causes of
Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in the Reorganized Debtors,
free and clear of all Liens, Claims, charges, Causes of Action, or other encumbrances. On and after the Effective
Date, except as otherwise provided in the Plan, the Confirmation Order, or any agreement, instrument, or other
document incorporated herein, the Reorganized Debtors may operate their business and may use, acquire, or dispose
of property and compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by
the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

         5.   Corporate Action.

          Upon the Effective Date, all actions of the Debtors and the Reorganized Debtors contemplated under the Plan
and the Merger Agreement, and consistent with, but subject to all terms and conditions of the TSA and the Merger
Agreement, shall be deemed authorized and approved in all respects, including: (1) adoption or assumption, as
applicable, of the Employment Obligations; (2) selection of the directors, officers, or managers for the Reorganized
Debtors or New BCEI Board, as applicable; (3) the issuance and distribution of BCEI Common Stock; (4) the issuance
and distribution of New Take Back Notes; (5) implementation of the Restructuring Transactions; (6) entry into the
Exit RBL Documents and incurring indebtedness thereunder; (7) adoption of the New Organizational Documents;
(8) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and Unexpired
Leases; and (9) all other acts or actions contemplated or reasonably necessary or appropriate to promptly consummate
the Restructuring Transactions contemplated by the Plan, the Merger Agreement and the Exit RBL Documents
(whether to occur before, on, or after the Effective Date). All matters provided for in the Plan involving the corporate
structure of the Debtors or the Reorganized Debtors, and any corporate, partnership, limited liability company, or
other governance action required by the Debtors or the Reorganized Debtor, as applicable, in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement of further action by the security
Holders, directors, officers, or managers of the Debtors or the Reorganized Debtors, as applicable. On or (as
applicable) prior to the Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors, as
applicable, shall be authorized and (as applicable) directed to issue, execute, and deliver the agreements, documents,
securities, and instruments contemplated under the Plan (or necessary or desirable to effect the transactions



                                                           22
                Case 21-10565-CSS               Doc 26        Filed 03/14/21          Page 78 of 103



contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors, including the BCEI Common
Stock, the New Take Back Notes Indenture to guarantee the New Take Back Notes, the New Organizational
Documents, the Exit RBL Facility, the Exit RBL Documents, and any and all other agreements, documents, securities,
and instruments relating to the foregoing. The authorizations and approvals contemplated by this Article IV.E.5 shall
be effective notwithstanding any requirements under non-bankruptcy law; provided, however, nothing in this Article
IV.E.5 shall be deemed to have satisfied or waived any terms and conditions of the Merger Agreement.

         6.   New Organizational Documents.

          On or immediately prior to the Effective Date, the New Organizational Documents shall be amended in a
manner reasonably acceptable to the Debtors and acceptable to BCEI and the Required Consenting Noteholders and
consistent with the TSA and the Merger Agreement (and subject to the consent, approval, and consultation rights set
forth in each), as may be necessary to effectuate the transactions contemplated by the Plan. Each of the Reorganized
Debtors will file its New Organizational Documents with the applicable Secretaries of State and/or other applicable
authorities in its respective state, province, or country of organization in accordance with the applicable laws of the
respective state, province, or country of organization. The New Organizational Documents will prohibit the issuance
of non-voting BCEI Common Stock, to the extent required under section 1123(a)(6) of the Bankruptcy Code. After
the Effective Date, the Reorganized Debtors may amend and restate their respective New Organizational Documents,
and the Reorganized Debtors may file such amended certificates or articles of incorporation, bylaws, or such other
applicable formation documents, and other constituent documents as permitted by the laws of the respective states,
provinces, or countries of organization and the New Organizational Documents.

         7.   Directors and Officers of the Reorganized Debtors.

          To the extent known, the identity of the members of the New BCEI Board and officers of the Reorganized
Debtors and BCEI will be disclosed in the Plan Supplement to be filed prior to the Confirmation Hearing. Except as
set forth in the Plan Supplement, as of the Effective Date and except to the extent that a member of the board of
directors of a Debtor continues to serve as a director of such Reorganized Debtor on the Effective Date, the members
of the board of directors of each Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date and each such director will be deemed to have
resigned or shall otherwise cease to be a director of the applicable Debtor on the Effective Date. Commencing on the
Effective Date, each of the directors and officers of each of the Reorganized Debtors shall serve pursuant to the terms
of the applicable New Organizational Documents of such Reorganized Debtor and may be replaced or removed in
accordance with such New Organizational Documents.

         8.   Director and Officer Liability Insurance.

         Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ foregoing assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on or after the Petition
Date, with respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such
capacity at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such directors and officers remain in such positions
after the Effective Date, all in accordance with the terms and conditions of the D&O Liability Insurance Policies,
which shall not be altered.




                                                            23
                Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 79 of 103



         9.   Effectuating Documents; Further Transactions.

          On and after the Effective Date, the Reorganized Debtors and the New BCEI Board are authorized to and
may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases, and other agreements or
documents and take such actions as may be necessary to effectuate, implement, and further evidence the terms and
conditions of the Plan and the Securities issued pursuant to the Plan in the name of and on behalf of the Reorganized
Debtors, without the need for any approvals, authorization, or consents except for those expressly required pursuant
to the Plan.

         10. Certain Securities Law Matters.

          The offering, issuance, and distribution of BCEI Common Stock and New Take Back Notes, as contemplated
by Article III of this Plan, is expected to be registered by BCEI pursuant to one or more registration statements on
Form S-4, and to the extent otherwise not registered for any reason, shall be exempt from, among other things, the
registration requirements of section 5 of the Securities Act and any other applicable law requiring registration prior to
the offering, issuance, distribution, or sale of Securities in accordance with, and pursuant to, section 1145 of the
Bankruptcy Code. Such BCEI Common Stock and New Take Back Notes will be freely tradable in the United States
by the recipients thereof, subject to compliance with applicable securities laws and rules and regulations of the United
States Securities and Exchange Commission, if any, applicable at the time of any future transfer of such Securities or
instruments and subject to any restrictions in the New Organizational Documents or any agreement entered into by
any such recipient and BCEI.

         Should the Reorganized Debtors and BCEI elect on or after the Effective Date to reflect any ownership of
BCEI Common Stock through the facilities of the DTC, the Reorganized Debtors and BCEI need not provide any
further evidence other than the Plan or the Confirmation Order with respect to the treatment of BCEI Common Stock
under applicable securities laws.

          Notwithstanding anything to the contrary in the Plan, no entity (including, for the avoidance of doubt, DTC)
shall be entitled to require a legal opinion regarding the validity of any transaction contemplated by the Plan, including,
for the avoidance of doubt, whether BCEI Common Stock is exempt from registration and/or eligible for DTC book-
entry delivery, settlement, and depository services. DTC shall be required to accept and conclusively rely upon the
Plan or Confirmation Order in lieu of a legal opinion regarding whether BCEI Common Stock is exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

         11. Employee Matters.

          Unless otherwise provided herein, and in the Merger Agreement, and subject to Article V of the Plan, the
Reorganized Debtors shall: (a) assume all employment agreements, indemnification agreements, or other agreements
providing for compensation and benefits with current and former members of any Governing Body, employees,
officers, directors, or managers of the Debtors; or (b) enter into new agreements with such persons on terms and
conditions acceptable to the Reorganized Debtors and BCEI, and such person. Except as provided in the Merger
Agreement, none of the consummation of the Plan, the Restructuring Transactions, or any assumption of compensation
agreements under the terms herein shall be deemed to trigger any applicable change of control, vesting, termination,
or similar provisions for purposes herein. Notwithstanding the foregoing, (i) pursuant to section 1129(a)(13) of the
Bankruptcy Code, from and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the
Bankruptcy Code), if any, shall continue to be paid in accordance with applicable law , and (ii) immediately prior to
the Effective Date, the Debtors’ Executive Nonqualified Excess Plan (the “Excess Plan”) shall be terminated and the
Debtors shall distribute to each participant in the Excess Plan, such participant’s account balance under the Excess
Plan in accordance with Section 409A of the Internal Revenue Code of 1986, as amended (including Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A)).

         12. Preservation of Causes of Action.

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, the
Reorganized Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and all




                                                            24
                Case 21-10565-CSS                Doc 26        Filed 03/14/21         Page 80 of 103



Causes of Action, whether arising before or after the Petition Date, including any actions specifically enumerated i n
the Schedule of Retained Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or settle
such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the Causes
of Action released by the Debtors pursuant to the releases and exculpations contained in the Plan, including in Article
VIII.

           The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with the best
interests of the Reorganized Debtors. No Entity may rely on the absence of a specific reference in the Plan, the
Plan Supple ment, or the Disclosure Statement to any Cause of Action against it as any indication t hat the
Debtors or Reorganized Debtors, as applicable, will not pursue any and all available Causes of Action against
it. The Debtors or Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Court order, the Reorganized Debtors expressly reserve all Causes of Action,
for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action notwithstanding the rejection or
repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold against any
Entity shall vest in the Reorganized Debtors, except as otherwise expressly provided in the Plan, including Article
VIII of the Plan. The Reorganized Debtors, through their authorized agents or representatives, shall retain a nd may
exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or approval of the Court.

         13. Closing the Chapter 11 Cases.

         Upon the occurrence of the Effective Date, the Reorganized Debtors shall be permitted to close all of the
Chapter 11 Cases except for one of the Chapter 11 Cases as determined by the Reorganized Debtors, and all contested
matters relating to each of the Debtors, including objections to Claims, shall be administered and heard in such Chapter
11 Case.

F.       Restructuring Expenses.

         The Restructuring Expenses incurred, or estimated to be incurred, up to a nd including the Effective Date,
payable pursuant to the TSA shall be paid in full in Cash on the Effective Date (to the extent not previously paid
during the course of the Chapter 11 Cases) in accordance with, and subject to, the terms of the TSA, without any
requirement to file a fee application with the Court, without the need for itemized time detail, or without any
requirement for Court review or approval. All Restructuring Expenses to be paid on the Effective Date shall be
estimated prior to and as of the Effective Date.

                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

          Each Executory Contract and Unexpired Lease shall be deemed assumed, unless it is the subject of a motion
to reject that is pending on the Effective Date or has been rejected pursuant to an order of the Court, without the need
for any further notice to or action, order, or approval of the Court, as of the Effective Date, under sections 365 and
1123 of the Bankruptcy Code. The assumption of Executory Contracts and Une xpired Leases hereunder may include
the assignment of certain of such contracts to Affiliates. The Confirmation Order will constitute an order of the Court
approving the above-described assumptions and assignments.




                                                             25
                Case 21-10565-CSS                Doc 26        Filed 03/14/21         Page 81 of 103



         Except as otherwise provided herein or agreed to by the Debtors and the applicable counterparty, each
assumed Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
restatements, or other agreements related thereto, and all rights related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests. Modifications,
amendments, supplements, and restatements to prepetition Executory Contracts and Unexpired Leases that have been
executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the
Executory Contract or Unexpired Lease or the validity, priority, or amount of any Claims that may arise in connection
therewith.

          To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed modified such
that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.

B.       Indemnification Obligations.

         On and as of the Effective Date, all Indemnification Provisions, consistent with applicable law, currently in
place (whether in the by-laws, certificates of incorporation or formation, limited liability company agreements, limited
partnership agreements, other organizational documents, board resolutions, indemnification agreements, employment
contracts, or otherwise) for the current and former members of any Governing Body, directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals of, or acting on behalf of, the Debtors,
as applicable, shall be assumed, reinstated and remain intact, irrevocable, and shall survive the Effective Date on terms
no less favorable to such current and former members of any Governing Body, directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals of, or acting on behalf of, the Debtors
than the indemnification provisions in place prior to the Effective Date. None of the Debtors, or the Reorganized
Debtors, as applicable, will amend and/or restate their respective governance documents before or after the Effective
Date to amend, augment, terminate, or adversely affect any of the Debtors’ or the Reorganized Debtors’ obligations
to provide such indemnification rights or such directors’, officers’, employees’, equityholders’ or agents’
indemnification rights. On and as of the Effective Date, any of the Debtors’ indemnification obligations with respect
to any contract or agreement that is the subject of or related to any litigation against the Debtors or Reorganized
Debtors, as applicable, shall be assumed by the Reorganized Debtors and otherwise remain unaffected by the Chapter
11 Cases.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

          The Debtors or the Reorganized Debtors, as applicable, shall pay Cures, if any, on the Effective Date or as
soon as reasonably practicable thereafter. Unless otherwise agreed upon in writing by the parties to the applicable
Executory Contract or Unexpired Lease, all requests for payment of Cure that differ from the amounts paid or proposed
to be paid by the Debtors or the Reorganized Debtors to a counterparty must be Filed with the Court on or before
thirty (30) days after the Effective Date. Any such request that is not timely filed shall be disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor, without
the need for any objection by the Reorganized Debtors or any other party in interest or any further notice to or action,
order, or approval of the Court. Any Cure shall be deemed fully satisfied, released, and discharged upon payment by
the Debtors or the Reorganized Debtors of the Cure; provided that nothing herein shall prevent the Reor ganized
Debtors from paying any Cure despite the failure of the relevant counterparty to File such request for payment of such
Cure. The Reorganized Debtors also may settle any Cure without any further notice to or action, order, or approval
of the Court. In addition, any objection to the assumption of an Executory Contract or Unexpired Lease under the
Plan, must be Filed with the Court on or before 30 days after the Effective Date. Any such objection will be scheduled
to be heard by the Court at the Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for
which such objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that fails to
timely object to the proposed assumption of any Executory Co ntract or Unexpired Lease will be deemed to have
consented to such assumption.




                                                             26
               Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 82 of 103



         If there is any dispute regarding any Cure, the ability of the Reorganized Debtors or any assignee to provide
“adequate assurance of future performance” within the meaning of section 365 of the Bankruptcy Code, or any other
matter pertaining to assumption, then payment of Cure shall occur as soon as reasonably practicable after entry of a
Final Order resolving such dispute, approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or
Unexpired Lease.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise and full
payment of any applicable Cure pursuant to this Article V.C shall result in the full release and satisfaction of any
Cures, Claims, or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change
in control or ownership interest composition or other bankruptcy-related defaults, arising under any assumed
Executory Contract or Unexpired Lease at any time prior to the effective date of assumption. Any and all Proofs of
Claim based upon Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases,
including pursuant to the Confirmation Order, and for which any Cure has been fully paid pursuant to this
Article V.C, shall be deemed disallowed and expunged as of the Effective Date without the need for any
objection thereto or any further notice to or action, order, or approval of the Court.

D.       Insurance Policies.

          Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (2) such insurance policies and any agreeme nts, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.

E.       Reservation of Rights.

         Nothing contained in the Plan or the Plan Supplement, shall constitute an admission by the Debtors or any
other party in interest that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any
of the Reorganized Debtors have any liability thereunder. If there is a dispute regarding whether a contract or lease
is or was executory or unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as
applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute to alter its treatment of
such contract or lease under the Plan.

F.       Nonoccurrence of Effective Date.

         In the event that the Effective Date does not occur, the Court shall retain jurisdiction with respect to any
request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

G.       Contracts and Leases Entered Into After the Petition Date.

         Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or the Reorganized
Debtors liable thereunder in the ordinary course of their business. Accordingly, such contracts and leases (including
any assumed Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the
Confirmation Order.

                                              ARTICLE VI.
                                  PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed.

        Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is not an Allowed Claim or
Allowed Interest on the Effective Date, on the date that such Claim or Interest becomes an Allowed Claim or Allowed




                                                           27
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 83 of 103



Interest) or as soon as reasonably practicable thereafter, each Holder of an Allowed Claim or Allowed Interest (as
applicable) shall receive the full amount of the distributions that the Plan provides for Allowed Claims or Allowed
Interests (as applicable) in the applicable Class. In the event that any payment or act under the Plan is required to be
made or performed on a date that is not a Business Day, then the making of such payment or the performance of such
act may be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the
required date. If and to the extent that there are Disputed Claims or Disputed Interests, distributions on account of
any such Disputed Claims or Disputed Interests shall be made pursuant to the provisions set forth in Article VII hereof.
Except as otherwise provided in the Plan, Holders of Claims or Interests shall not be entitled to interest, dividends, or
accruals on the distributions provided for in the Plan, regardless of whether such distributions are delivered on or at
any time after the Effective Date.

B.       Disbursing Agent.

          All distributions under the Plan shall be made by the Disbursing Agent on the Effective Date. The
Disbursing Agent shall not be required to give any bond or surety or other security for the performance of its duties
unless otherwise ordered by the Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered,
all costs and expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.

C.       Rights and Powers of Disbursing Agent.

         1.   Powers of the Disbursing Agent.

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Disbursing Agent by order of the Court, pursuant to the Plan, or as deemed by the Disbursing Agent
to be necessary and proper to implement the provisions hereof.

         2.   Expenses Incurred On or After the Effective Date.

         Except as otherwise ordered by the Court, the amount of any reasonable fees and expenses incurred by the
Disbursing Agent on or after the Effective Date (including taxes), and any reasonable compensation and expense
reimbursement claims (including reasonable attorney fees and expenses), made by the Disbursing Agent shal l be paid
in Cash by the Reorganized Debtors.

D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

         1.   Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record Holders listed on the Claims
Register as of the close of business on the Distribution Record Date.

         2.   Delivery of Distributions in General.

          Except as otherwise provided herein, the Disbursing Agent shall make distributions to Holders of Allowed
Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for each such Holder
as indicated on the Debtors’ records as of the date of any such distribution; provided that the manner of such
distributions shall be determined at the discretion of the Reorganized Debtors; provided further that the address for
each Holder of an Allowed Claim shall be deemed to be the address set forth in any Proof of Claim Filed by that
Holder.

         With respect to any distributions on the RBL Claims, distributions are to be made to the RBL Claim Agent.




                                                           28
               Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 84 of 103



         With respect to any distributions of BCEI Common Stock, to the extent the distribution procedures set forth
herein conflict with those contemplated under the Merger Agreement, the procedures set forth under the Merger
Agreement shall control unless BCEI and the Reorganized Debtors consent otherwise, such consent not to be
unreasonably withheld or delayed, including after taking into account the advice provided by the Disbursing Agent.

         3.   Minimum Distributions.

          With respect to distributions of BCEI Common Stock on account of Allowed Interests, when any distribution
pursuant to the Plan would result in the issuance of a number of shares of BCEI Common Stock that is not a whole
number, such Holder shall receive, in lieu thereof, Cash (without interest) in an amount equal to the product of (i) such
fractional part of a share of BCEI Common Stock multiplied by (ii) the volume weighted average price of BCEI’s
presently issued and outstanding common stock for the five (5) consecutive trading days immediately prior to the
Effective Date as reported by Bloomberg, L.P. As promptly as practicable after the determination of the amount of
Cash, if any, to be paid to such Holders, the Disbursing Agent shall so notify BCEI and the Reorganized Debtors, and
they shall cause the Disbursing Agent to forward payments to such Holders subject to and in accordance with the
terms hereof and the Merger Agreement. With respect to distributions of BCEI Common Stock on account of Allowed
Claims, when any distribution pursuant to the Plan would result in the issuance of a number of shares of BCEI
Common Stock that is not a whole number, such fractional part of a share of BCEI Common Stock will be rounded
down to the nearest whole share and no fractional shares of BCEI Common Stock will be issued, and no other
compensation will be paid in respect of such fractional shares.

          With respect to distributions of New Take Back Notes, the principal amounts of such notes distributable to
each Holder of Allowed Notes Claims will be rounded down the nearest amount that is equal to $2,000 and integral
multiples of $1,000 in excess thereof and no additional shares of BCEI Common Stock will be issued or payment
made in compensation for such adjustments; provided, however, that insofar as the application of the foregoing rule
causes a Holder of Allowed Notes Claims to forfeit all of the New Take Back Notes that would otherwise be
distributable to such Holder hereunder, the Reorganized Debtors reserve the right to pay such de minimis Holder Cash
in lieu of New Take Back Notes.

         4.   Undeliverable Distributions and Unclaimed Property.

          In the event that any distribution to any Holder of Allowed Claims or Allowed Interests (as applicable) is
returned as undeliverable, no distribution to such Holder shall be made unless and until the Disbursing Agent has
determined the then-current address of such Holder, at which time such distribution shall be made to such Holder
without interest; provided that such distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After such date, all unclaimed property or
interests in property shall revert to the Reorganized Debtors automatically and without need for a further order by the
Court (notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed property laws to
the contrary), and the Claim of any Holder of Claims and Interests to such property or Interest in property shall be
discharged and forever barred.

E.       Manner of Payment.

         At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by check or
wire transfer or as otherwise required or provided in applicable agreements.

F.       Compliance with Tax Requirements.

          In connection with the Plan, to the extent applicable, the Reorganized Debtors shall comply with all tax
withholding and reporting requirements imposed on them by any Governmental Unit, and all distributions made
pursuant to the Plan shall be subject to such withholding and reporting requirements, including tax withholding by
BCEI pursuant to Article III of the Merger Agreement. Notwithstanding any provision in the Plan to the contrary, the
Reorganized Debtors, the Disbursing Agent, and BCEI (to the extent set forth in the Merger Agreement) shall be
authorized to take all actions necessary to comply with such withholding and reporting requirements, including (i)
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable




                                                           29
               Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 85 of 103



withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate, and (ii) with respect to withholding
by BCEI pursuant to the Merger Agreement, withholding of Taxes (as defined in the Merger Agreement) taken in
BCEI Common Stock. The Reorganized Debtors reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and other spousal awards, Liens, and
encumbrances. Any amounts withheld pursuant to the Plan shall be deemed to have been distributed to and received
by the applicable recipient for all purposes of the Plan. The distributing party may require a Holder of an Al lowed
Claim or Interest to complete and return an Internal Revenue Service Form W-8 or W-9, as applicable to each such
Holder, and any other applicable tax forms.

G.       Allocations.

         Distributions in respect of Allowed Claims shall be allocated first to the portion of such Claims for accrued
but unpaid interest (as determined for federal income tax purposes) and then, to the extent the consideration exceeds
the amount of accrued but unpaid interest, to the principal amount of such Claims.

H.       No Postpetition Interest on Claims.

          Unless otherwise specifically provided for in the Plan or the Confirmation Order, or required by applicable
bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any prepetition Claims, and
no Holder of a prepetition Claim shall be entitled to interest accruing on or after the Petition Date on any such
prepetition Claim.

I.       Foreign Currency Exchange Rate.

          Except as otherwise provided in a Court order, as of the Effective Date, any Claim asserted in currency other
than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the exchange rate
for the applicable currency as published in The Wall Street Journal (National Edition), on the Effective Date.

J.       Setoffs and Recoupment.

          Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to section 553 of the
Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any Allowed Claim
(other than any Allowed Notes Claim held by a Consenting Noteholder), any and all claims, rights, and Causes of
Action that such Reorganized Debtor may hold against the Holder of such Allowed Claim to the extent such setoff or
recoupment is either (1) agreed in amount among the relevant Reorganized Debtor(s) and Holder of Allowed Claim
or (2) otherwise adjudicated by the Court or another court of competent jurisdiction; provided that neither the failure
to effectuate a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a waiver or release by
a Reorganized Debtor or its successor of any and all claims, rights, and Causes of Action that such Reorganized Debtor
or its successor may possess against the applicable Holder. In no event shall any Holder of Claims against, or Interests
in, the Debtors be entitled to recoup any such Claim or Interest against any claim, right, or Cause of Action of the
Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors in accordance with Article XII.G of the Plan on or before the Effective
Date, notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts, has, or intends to
preserve any right of recoupment.

K.       Claims Paid or Payable by Third Parties.

         1.   Claims Paid by Third Parties.

         The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
disallowed without a Claim objection having to be Filed and without any further notice to or action, order, or approval
of the Court, to the extent that the Holder of such Claim receives payment in full on account of such Claim from a
party that is not a Debtor or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent a
Holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a




                                                           30
               Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 86 of 103



Debtor or a Reorganized Debtor on account of such Claim, such Holder shall, within 14 days of receipt thereof, repay
or return the distribution to the applicable Reorganized Debtor, to the extent the Holder’s total recovery on account of
such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall result in the
Holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such amount
owed for each Business Day after the 14-day grace period specified above until the amount is repaid.

         2.   Claims Payable by Third Parties.

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be e xpunged without a Claim objection having to be Filed and
without any further notice to or action, order, or approval of the Court.

         3.   Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

                                            ARTICLE VII.
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Disputed Claims Process.

          Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired status of all Allowed
General Unsecured Claims under the Plan, except as required by the Plan, Holders of Claims need not File Proofs of
Claim, and the Reorganized Debtors and the Holders of Claims shall determine, adjudicate, and resolve any disputes
over the validity and amounts of such Claims in the ordinary course of business as if the Chapter 11 Cases had not
been commenced except that (unless expressly waived pursuant to the Plan) the Allowed amount of such Claims shall
be subject to the limitations or maximum amounts permitted by the Bankruptcy Code, including sections 502 and 503
of the Bankruptcy Code, to the extent applicable, and the Court shall retain jurisdiction to adjudicate Disputed Claim
matters. All Proofs of Claim filed in these Chapter 11 Cases shall be considered objected to and Disputed without
further action by the Debtors. Upon the Effective Date and in light of the Unimpaired status of all Allowed General
Unsecured Claims under the Plan, all Proofs of Claim filed against the Debtors, regardless of the time of filing, and
including Proofs of Claim filed after the Effective Date, shall be deemed withdrawn and expunged, othe r than as
provided below. Notwithstanding anything in this Plan to the contrary, disputes regarding the amount of any Cure
pursuant to section 365 of the Bankruptcy Code and Claims that the Debtors seek to have determined by the Court,
shall in all cases be determined by the Court.
         For the avoidance of doubt, there is no requirement to File a Proof of Claim or Proof of Interest (or move the
Court for allowance) to be an Allowed Claim or Allowed Interest, as applicable, under the Plan. Notwithstanding the
foregoing, Entities must File Cure objections as set forth in Article V..C of the Plan to the extent such Entity disputes
the amount of the Cure paid or proposed to be paid by the Debtors or the Reorganized Debtors to a counterparty.
Except as otherwise provided herein, all Proofs of Claim filed after the Effective Date shall be disallowed and
forever barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized
Debtor, without the need for any objection by the Reorganized Debtors or any further notice to or action, order,
or approval of the Court.




                                                           31
                Case 21-10565-CSS               Doc 26        Filed 03/14/21          Page 87 of 103



B.       Allowance of Claims.

         After the Effective Date and subject to the terms of this Plan, each of the Reorganized Debtors shall have and
retain any and all rights and defenses such Debtor had with respect to any Claim or Interest immediately prior to the
Effective Date. The Debtors may affirmatively determine to deem Unimpaired Claims Allowed.

C.       Claims Administration Responsibilities.

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the Court; and (3) to
administer and adjust the Claims Register to reflect any such settlements or compromises without any further notice
to or action, order, or approval by the Court. For the avoidance of doubt, except as otherwise provided herein, from
and after the Effective Date, each Reorganized Debtor shall have and retain any and all rights and defenses such
Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or Interest.

         Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be entitled to di spute and/or
otherwise object to any General Unsecured Claim in accordance with applicable nonbankruptcy law. If the Debtors,
or Reorganized Debtors dispute any General Unsecured Claim, such dispute may be determined, resolved, or
adjudicated, as the case may be, in the manner as if the Chapter 11 Cases had not been commenced. In any action or
proceeding to determine the existence, validity, or amount of any General Unsecured Claim, any and all claims or
defenses that could have been asserted by the applicable Debtor(s) or the Entity holding such General Unsecured
Claim are preserved as if the Chapter 11 Cases had not been commenced, provided that, for the avoidance of doubt,
the Allowed amount of such Claims shall be subject to the limitations or maximum amounts permitted by the
Bankruptcy Code, including sections 502 and 503 of the Bankruptcy Code to the extent applicable.

D.       Adjustment to Claims or Interests without Objection.

         Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or superseded
may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the Reorganized Debtors
having to File an application, motion, complaint, objection, or any other legal proceeding seeking to object to such
Claim or Interest and without any further notice to or action, order, or approval of the Court.

E.       Disallowance of Claims or Interests.

          All Claims and Interests of any Entity from which property is sought by the Debtors under sections 542, 543,
550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is a transferee of a transfer
that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
disallowed if: (a) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable, on the other
hand, agree or the Court has determined by Final Order that such Entity or transferee is liable to turn over any property
or monies under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has
failed to turn over such property by the date set forth in such agreement or Final Order.

                                        ARTICLE VIII.
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Discharge of Claims and Termination of Interests.

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan, the Merger Agreement, the Confirmation Order, or in any contract, instrument, or other agreement or document
created or entered into pursuant to the Plan including the Definitive Documents (as defined in the TSA), the
distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and
release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised
after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown,




                                                            32
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 88 of 103



against, liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or
properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on account
of such Claims or Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date,
any liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed by
employees of the Debtors prior to the Effective Date and that arise from a termination of employment, any contingent
or non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy
Code; (2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. The Confirmation Order shall
be a judicial determination of the discharge of all Claims and Interests subject to the occurrence of the Effective Date.

B.       Release of Liens.

         Except as otherwise provided in the Exit RBL Documents, the Plan, the Merger Agreement, the
Confirmation Order, or any contract, instrume nt, release, or other agreement or docume nt created pursuant
to the Plan, on the Effective Date and concurrently with the applicable distributions made pursuant to the Plan
and, in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as
of the Effective Date, except for Other Secured Claims that the Debtors elect to reinstate in accordance with
Article III.B.1 hereof, all mortgages, deeds of trust, Liens, pledges, or other security interests against any
property of the Estates shall be fully released and discharged, and all of the right, title, and interest of any
Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns. Any Holder of such Secured Claim (and the applicable
agents for such Holder) shall be authorized and directed, at the sole cost and expense of the Reorganized
Debtors, to release any collateral or other property of any Debtor (including any cash collateral and possessory
collateral) held by such Holder (and the applicable agents for such Holder), and to take such actions as may be
reasonably requested by the Reorganized Debtors to evidence the rele ase of such Lien, including the execution,
delivery, and filing or recording of such releases. The presentation or filing of the Confirmation Order to or
with any federal, state, provincial, or local agency or department shall constitute good and sufficie nt evidence
of, but shall not be required to effect, the termination of such Liens.

C.       Releases by the Debtors.

          Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby confirmed, on and
after the Effective Date, each Released Party is deemed released and discharged by each and all of the Debtors,
the Reorganized Debtors, and their Estates, in each case on behalf of the mselves and their respective successors,
assigns, and representatives, and any and all other entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing entities, from any and all Claims and
Causes of Action, whether known or unknown, including any derivative claims, asserted or assertable on behalf
of any of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim
against, or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor
or other Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors (including the management, ownership, or operation thereof), the
purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors, the subject mat ter of,
or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the Merger
Agreement, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions, the Chapter 11 Cases, the TSA, the formulation, preparation, dissemination, negotiation, entry
into, or filing of, as applicable, the Merger Agreement, the TSA and related prepetition transactions, the
Definitive Documents, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrume nt, release, or other agreement or document created or entered into in
connection with the Merger Agreement, the TSA, the Disclosure Statement, the Plan, the Plan Supplement, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of consummation,
the administration and imple mentation of the Plan, including the issuance, distribution, or conversion of



                                                           33
               Case 21-10565-CSS              Doc 26      Filed 03/14/21         Page 89 of 103



securities pursuant to the Merger Agreement, the Plan, or the distribution of property under the Plan or any
other related agreement, including the Merger Agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release any post-
Effective Date obligations of any party or Entity unde r the Plan, the Merger Agreement, any Restructuring
Transaction, or any docume nt, instrume nt, or agreement (including those set forth in the Plan Supple ment)
executed to imple ment the Plan, including the assumption of the Indemnification Provisions as set forth in the
Plan.

         Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to Bankruptcy Rule
9019, of the Debtor Release, which includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Court’s finding that the Debtor Release is: (a) in exchange for the
good and valuable consideration provided by the Released Parties, including, without limitation, the Released
Parties’ contributions to facilitating the Restructuring and imple menting the Plan; (b) a good faith settlement
and compromise of the Claims released by the Debtor Release; (c) in the best interests of the Debtors and all
holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates
asserting any Claim or Cause of Action released pursuant to the Debtor Release .

D.      Releases by Holders of Claims and Interests.

          Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party, in each case on behalf of itself and its respective successors, assigns, and representatives, and
any and all other entities who may purport to assert any Cause of Action, directly or derivatively, by, through,
or because of the foregoing entities, is deemed to have released and discharged each Debtor, Reorganized
Debtor, and Released Party from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted or assertable on behalf of any of the Debtors, that such Entity would
have been legally entitled to assert (whether individually or collectively), based on or relating to, or in a ny
manner arising from, in whole or in part, the Debtors (including the manage ment, ownership or operation
thereof), the purchase, sale, or rescission of any security of the Debtors or Reorganized Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany transactions, the
Chapter 11 Cases, the TSA, the formulation, preparation, dissemination, negotiation, entry into or filing of, as
applicable, the TSA and related prepetition transactions, the Definitive Documents, the Disclosure Statement,
the Plan, the Plan Supple ment, or any Restructuring Transaction, contract, instrume nt, release, or other
agreement or docume nt created or entered into in connection with the TSA, the Merger Agreement, the
Disclosure Statement, the Plan, the Plan Supple ment, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of consummation, the administration and imple mentation of the Plan,
including the issuance, distribution or conversion of securities pursuant to the Merger Agreement, the Plan, or
the distribution of property under the Plan or any other related agreement, including the Merger Agreement,
or upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release any post-Effective Date obligations of any party or Entity under the Plan, the Merger
Agreement, any Restructuring Transaction, or any docume nt, instrume nt, or agreement (including those set
forth in the Plan Supplement) executed to imple ment the Plan, including the assumption of the Inde mnification
Provisions as set forth in the Plan.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to Bankruptcy Rule
9019, of the Third-Party Release, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that the Third-Party Release is: (a)
consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for the good and valuable
consideration provide d by the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors and their Estates; (f) fair, equitable,
and reasonable; (g) given and made after due notice and opportunity for hearing; and (h) a bar to any of the
Releasing Parties asserting any Claim or Cause of Action released pursuant to the Third-Party Release.



                                                         34
               Case 21-10565-CSS               Doc 26       Filed 03/14/21         Page 90 of 103



E.       Exculpation.

         Effective as of the Effective Date, without affecting or limiting either the Debtor Release or the
Third-Party Release, and except as otherwise specifically provided in the Plan, no Exculpated Party shall have
or incur liability for, and each Exculpated Party is released and exculpated from, any Cause of Action for any
Claim related to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, disse mination, negotiation, entry into, or filing of, as applicable, the Merger
Agreement, the TSA and related prepetition transactions, the Disclosure Statement, the Plan, the Plan
Supple ment, or any Restructuring Transaction, contract, instrume nt, release, or other agreement or document
created or entered into in connection with the Merger Agreement, the TSA, the Definitive Documents, the
Disclosure Statement, the Plan, the Plan Supple ment, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of consummation, the administration and imple mentation of the Plan,
including the issuance, distribution or conversion of securities pursuant to the Merger Agreement, the Plan, or
the distribution of property under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective Date,
except for Claims related to any act or omission that is determine d in a Final Order by a court of competent
jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel wit h respect to their duties and
responsibilities pursuant to the Plan.

          The Exculpated Parties and other parties set forth above have, and upon confirmation of the Plan shall
be deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.

F.       Injunction.

         Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy Code, and except as
otherwise expressly provided in the Plan or the Confirmation Order or for obligations issued or required to be
paid pursuant to the Plan or the Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from
and after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgme nt, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the Estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupme nt of any kind against
any obligation due from such Entities or against the property of such Entities on account of or in connection
with or with respect to any such Claims or Interests unless such Holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest
or otherwise that such Holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (5) comme ncing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.

G.       Protections against Discriminatory Treatment.

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the



                                                          35
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 91 of 103



Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or duri ng the Chapter 11
Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

H.       Document Retention.

         On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
standard document retention policy, as may be altered, amended, modified, or supplemented by the Reorganized
Debtors.

I.       Reimbursement or Contribution.

          If the Court disallows a Claim for reimbursement or contribution of an Entity pursuant to section 502(e)(1)(B)
of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of allowance or disallowance,
such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy Code, unless
prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant Holder of
a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been entered prior
to the Confirmation Date determining such Claim as no longer contingent.

                                          ARTICLE IX.
                       CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.       Conditions Precedent to the Effective Date.

        It shall be a condition to the Effective Date of the Plan that the following conditions shall have been satisfied
or waived pursuant to the provisions of Article IX.B hereof:

                  1. the Court shall have entered the Confirmation Order, which shall be consistent with the TSA
         and the Merger Agreement (and subject to the consent, approval, and consultation rights set forth in each);

                   2. the final version of the Plan Supplement and all of the schedules, documents, and exhibits
         contained therein (and any amendment thereto) shall have been filed with the Court, which shall be consistent
         with the TSA and the Merger Agreement (and subject to the consent, approval, and consultation rights set
         forth in each);

                  3.    the TSA shall not have been terminated and shall be in full force and effect;

                  4. the Merger shall have been consummated or is anticipated to be consummated concurrent with
         the occurrence of the Effective Date;

                  5. the Exit RBL Documents shall have been executed and delivered (which shall be in form and
         substance acceptable to the Debtors, BCEI, the Required Consenting Noteholders, and the Exit RBL Agent
         and consistent with the TSA and the Merger Agreement (and subject to the consent, approval, and
         consultation rights set forth in each)), and all conditions precedent to the consummation of such Exit RBL
         Documents, shall have been waived or satisfied in accordance with their terms;

                  6. all Allowed Professional Fee Claims shall have been paid in full or amounts sufficient to pay
         such fees and expenses after the Effective Date have been placed in the Professional Fee Escrow Account
         pending approval by the Court;

                  7. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
         documents that are necessary to implement and effectuate the Plan, and each of the transactions contemplated
         by the Restructuring Transactions, including the Merger; and

                  8.    the Debtors shall have paid the Restructuring Expenses.




                                                           36
               Case 21-10565-CSS                Doc 26       Filed 03/14/21         Page 92 of 103



B.       Waiver of Conditions.

         The conditions to Confirmation and consummation set forth in this Article IX may be waived by the Debtors
with the consent of the Required Consenting Noteholders and BCEI, in each case not to be unreasonably withheld or
delayed, and consistent with the TSA and the Merger Agreement (and subject to the consent, approval, and
consultation rights set forth in each), without notice, leave, or order of the Court or any formal action other than
proceedings to confirm or consummate the Plan.

C.       Effect of Failure of Conditions.

          If consummation does not occur, the Plan shall be null and void in all respects and nothing contained in the
Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims by the Debtors, Claims, or
Interests; (2) prejudice in any manner the rights of the Debtors, any Holders of Claims or Interests, BCEI, or any other
Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims
or Interests, BCEI, or any other Entity, provided, however, that such termination of the TSA and rendering of the Plan
null and void shall not affect the validity or enforceability of any other order entered by the Court or of any agreement,
instrument or other documents executed by any Debtor prior to such date of such termination, including, without
limitation, the Merger Agreement (except as otherwise provided therein), and any other agreement, instrument or other
document executed in connection therewith.

                                        ARTICLE X.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments.

         Except as otherwise specifically provided in the Plan and subject to the terms of the TSA and the Merger
Agreement, (including the consent, approval, and consultation rights set forth in each), the Debtors reserve the right
to modify the Plan, whether such modification is material or immaterial, and seek Confirmation consistent with the
Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan. Subject to those restrictions on
modifications set forth in the Plan and the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the
Federal Rules of Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and 1125 of the Bankruptcy
Code, each of the Debtors expressly reserves its respective rights to revoke or withdraw, or, to alter, amend, or modify
the Plan with respect to such Debtor, one or more times, after Confirmation, and, to the extent necessary may initiate
proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary
to carry out the purposes and intent of the Plan, consistent with the TSA and the Merger Agreement (and subject to
the consent, approval, and consultation rights set forth in each).

B.       Effect of Confirmation on Modifications.

          Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of Plan.

          Subject to the terms of the TSA and the Merger Agreement (including the consent, approval, and consultation
rights set forth in each), the Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation Date
and to File subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan, or if Confirmation or
consummation does not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or Interest or
Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected under the
Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing
contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests; (b) prejudice in any manner




                                                           37
                Case 21-10565-CSS               Doc 26        Filed 03/14/21         Page 93 of 103



the rights of such Debtor, BCEI, or any other Entity; or (c) constitute an admission, acknowledgement, offer, or
undertaking of any sort by such Debtor, BCEI, or any other Entity.

                                                ARTICLE XI.
                                         RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Court shall retain exclusive jurisdiction over all matters arising out of, or relating to, the TSA,
the Merger Agreement, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy
Code, including jurisdiction to:

         1.           allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the secured or unsecured status, priority, amount,
or allowance of Claims or Interests;

         2.            decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

         3.           resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of
any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable
and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Cure pursuant to section
365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or Unexpired
Lease that is assumed; (c) the Reorganized Debtors amending, modifying, or supplementing, after the Effective Date,
pursuant to Article V hereof, any Executory Contracts or Unexpired Leases to the list of Executory Contracts and
Unexpired Leases to be assumed or rejected or otherwise; and (d) any dispute regarding whether a contract or lease is
or was executory or expired;

        4.           ensure that distributions to Holders of Allowed Claims and Allowed Interests (as applicable)
are accomplished pursuant to the provisions of the Plan;

         5.           adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
matters, and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
Effective Date;

         6.            adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy
Code;

         7.            resolve any cases, controversies, suits, or disputes that may arise in connection with General
Unsecured Claims, including establishment of a bar date, related notice, claim objections, allowance, disallowance,
estimation, and distribution;

       8.            enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created or entered into in connection with the Plan or the Disclosure Statement;

         9.          enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a)
of the Bankruptcy Code;

        10.           resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in
connection with the consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in
connection with the Plan;




                                                            38
                Case 21-10565-CSS               Doc 26       Filed 03/14/21          Page 94 of 103



        11.             issue injunctions, enter and implement other orders, or take such other actions as may be
necessary to restrain interference by any Entity with consummation or enforcement of the Plan;

         12.           resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
injunctions, exculpations, and other provisions contained in Article VIII hereof and enter such orders as may be
necessary or appropriate to implement such releases, injunctions, exculpations, and other provisions;

        13.           resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
repayment or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest
for amounts not timely repaid pursuant to Article VI.K hereof;

        14.           enter and implement such orders as are necessary if the Confirmation Order is for any reason
modified, stayed, reversed, revoked, or vacated;

        15.           determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other agreement or
document created in connection with the Plan, the Plan Supplement, or the Disclosure Statement;

         16.           enter an order concluding or closing the Chapter 11 Cases;

         17.           adjudicate any and all disputes arising from or relating to distributions under the Plan;

         18.          consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Court order, including the Confirmation Order.

         19.          determine requests for the payment of Claims and Interests entitled to priority pursuant to
section 507 of the Bankruptcy Code;

        20.           hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
instruments executed in connection with the Plan;

         21.           hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

         22.          hear and determine all disputes involving the existence, nature, scope, or enforcement of any
exculpations, discharges, injunctions and releases granted in the Plan, including under Article VIII hereof, regardless
of whether such termination occurred prior to or after the Effective Date;

         23.           enforce all orders previously entered by the Court; and

         24.           hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the Exit RBL Facility
and any related documents thereto and the New Organizational Documents shall be governed by the jurisdictional
provisions therein and the Court shall not retain any jurisdiction with respect thereto.

                                                ARTICLE XII.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect.

        Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance of doubt, the Plan
Supplement) shall be immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized



                                                            39
                Case 21-10565-CSS                Doc 26       Filed 03/14/21          Page 95 of 103



Debtors, and any and all Holders of Claims or Interests (irrespective of whether such Claims or Interests are deemed
to have accepted the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,
discharges, and injunctions described in the Plan, each Entity acquiring property under the Plan, and any and all
non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

B.       Additional Documents.

         On or before the Effective Date, and consistent in all respects with the terms of the TSA and the Merger
Agreement, the Debtors may File with the Court such agreements and other documents as may be necessary to
effectuate and further evidence the terms and conditions of the Plan, the TSA, and the Merger Agreement. The Debtors
or the Reorganized Debtors, as applicable, and all Holders of Claims or Interests receiving distributions pursuant to
the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the provisions and intent of the
Plan.

C.       Payment of Statutory Fees.

         All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Court at a hearing
pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the Disbursing
Agent on behalf of each of the Reorganized Debtors) for each quarter (including any fraction thereof) until the Chapter
11 Cases are converted, dismissed, or closed, whichever occurs first.

D.       Statutory Committee and Cessation of Fee and Expense Payment.

         On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and members
thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases. The
Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred by the members of or
advisors to any statutory committees after the Effective Date.

E.       Reservation of Rights.

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Court shall enter
the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does not occur.
None of the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action by any
Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be
an admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests prior to the
Effective Date.

F.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Notices.

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or




                                                            40
              Case 21-10565-CSS               Doc 26      Filed 03/14/21       Page 96 of 103



made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:

        1.   if to the Debtors, to:

                 HighPoint Resources Corp
                 555 17th Street
                 Suite 3700
                 Denver, Colorado 80202
                 Attention: William M. Crawford, Chief Financial Officer, and Kenneth A. Wonstolen, Senior VP
                 and General Counsel
                 Email address: bcrawford@hpres.com and kwonstolen@hpres.com

                 with copies to:

                 Kirkland & Ellis LLP
                 601 Lexington Avenue
                 New York, New York 10022
                 Facsimile: (212) 446-4900
                 Attention: Joshua A. Sussberg, P.C.
                 E-mail addresses: joshua.sussberg@kirkland.com

                 - and -

                 Kirkland & Ellis LLP
                 300 North LaSalle
                 Chicago, Illinois 60654
                 Facsimile: (312) 862-2200
                 Attention: Marc Kieselstein, P.C., W. Benjamin Winger
                 E-mail address: marc.kieselstein@kirkland.com and benjamin.winger@kirkland.com

                 with copies to

                 Klehr Harrison Harvey Branzburg LLP
                 1835 Market Street
                 Suite 1400
                 Philadelphia, Pennsylvania 19103
                 Facsimile: (215) 568-6603
                 Attention: Morton R. Branzburg
                 E-mail addresses: mbranzburg@klehr.com

                 and

                 Klehr Harrison Harvey Branzburg LLP
                 919 North Market Street
                 Suite 1000
                 Wilmington, Delaware 19801
                 Facsimile: (302) 426-9193
                 Attention: Domenic E. Pacitti
                 E-mail addresses: dpacitti@klehr.com


        2.   if to the Consenting Noteholders, to:

                  Akin Gump Strauss Hauer & Feld LLP
                  Bank of America Tower, 1 Bryant Park,



                                                        41
               Case 21-10565-CSS               Doc 26       Filed 03/14/21        Page 97 of 103



                   New York, NY 10036
                   Attention: Michael S. Stamer; and Meredith A. Lahaie
                              mstamer@akingump.com; and mlahaie@akingump.com


         3.   if to a Consenting Shareholder, to:

                   Fifth Creek Energy Company, LLC
                   c/o NGP
                   2850 N. Harwood Street, 19th Floor
                   Dallas, Texas 75201
                   Attention: Jeffrey A. Zlotky
                   E-mail address: jzlotky@ngptrs.com



         4.   if to BCEI, to:

                  Bonanza Creek Energy Inc.
                  410 17th St,
                  Denver, CO 80202
                  Attention: Skip Marter, General Counsel
                  E-mail address: SMarter@bonanzacrk.com

                  with copy to:

                  Vinson & Elkins LLP
                  1001 Fannin St,
                  Houston, TX 77002
                  Attention: Paul E. Heath
                  E-mail address: pheath@velaw.com

        After the Effective Date, the Debtors have authority to send a notice to Entities that to continue to receive
documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive documents pursuant
to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit the list of Entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

H.       Term of Injunctions or Stays.

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order) shall remain
in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the Confirmation
Order shall remain in full force and effect in accordance with their terms.

I.       Entire Agreement.

         Except as otherwise indicated, and without limiting the effectiveness of the TSA, the Plan (including, for the
avoidance of doubt, the Plan Supplement) supersedes all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan. For the avoidance of doubt, nothing in the Plan or the Plan Supplement shall modify, amend,
waive or alter the Merger Agreement or increase the obligations of any Entity beyond what is set forth in the Merger
Agreement.




                                                          42
               Case 21-10565-CSS                Doc 26       Filed 03/14/21          Page 98 of 103



J.       Exhibits.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
and documents from the Debtors’ restructuring website at http://dm.epiq11.com/HighPoint or the Court’s website at
www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is inconsistent with the terms of the Plan,
unless otherwise ordered by the Court, the non-exhibit or non-document portion of the Plan shall control.

K.       Nonseverability of Plan Provisions.

          If, prior to Confirmation, any term or provision of the Plan is held by the Court to be invalid, void, or
unenforceable, the Court shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding the foregoing, any such alteration or interpretation shall be reasonably acceptable in form and
substance to the Debtors and the Required Consenting Stakeholders, as applicable. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the Plan will remain in full force and effect
and will in no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable pursuant
to its terms; (2) integral to the Plan and may not be deleted or modified without the Debtors’ consent, provided, that
any such deletion or modification must be consistent with the TSA and the Merger Agreement; and (3) nonseverable
and mutually dependent.

L.       Votes Solicited in Good Faith.

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
Debtors, BCEI, and each of their respective Affiliates, agents, representatives, members, principal s, shareholders,
officers, directors, managers, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of
votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.

M.       Closing of Chapter 11 Cases.

         The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Court to close the Chapter 11
Cases.

N.       Waiver or Estoppel.

          Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument, including
the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority, secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if such agreement
was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Court prior to the Confirmation Date.



                                     [Remainder of page intentionally left blank.]




                                                           43
            Case 21-10565-CSS   Doc 26   Filed 03/14/21      Page 99 of 103



Dated: February 10, 2021                 HIGHPOINT RESOURCES CORP., ON BEHALF OF
                                         ITSELF AND ITS SUBSIDIARIES



                                         By: /s/ William M. Crawford

                                         Name: William M. Crawford
                                         Title: Chief Financial Officer
                                         HighPoint Resources Corporation
Case 21-10565-CSS   Doc 26   Filed 03/14/21   Page 100 of 103




                        Exhibit B

               Form of Confirmation Notice
                Case 21-10565-CSS              Doc 26       Filed 03/14/21         Page 101 of 103




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    HIGHPOINT RESOURCES CORP. et al.,1                     ) Case No. 21-10565 (CSS)
                                                           )
                                       Debtors.            ) (Jointly Administered)
                                                           )

     NOTICE OF (I) ENTRY OF ORDER APPROVING THE DEBTORS’ DISCLOSURE
      STATEMENT, AND CONFIRMING, THE DEBTORS’ JOINT PREPACKAGED
         PLAN OF REORGANIZATION PURSUANT TO CHAPTER 11 OF THE
        BANKRUPTCY CODE AND (II) OCCURRENCE OF EFFECTIVE DATE

        PLEASE TAKE NOTICE that on [_____], 2021, the Honorable Christopher S. Sontchi,
United States Bankruptcy Judge for the United States Bankruptcy Court for the District of
Delaware (the “Court”), entered an order [Docket No. [__]] (the “Confirmation Order”)
confirming the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. [●]] (the “Plan”)2 and approving the Disclosure Statement Relating
to the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant to Chapter 11 [Docket No.
[●]] (the “Disclosure Statement”) of the above-captioned debtors and debtors in possession
(the “Debtors”).

        PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
[_____], 2021. Each of the conditions precedent to consummation of the Plan enumerated in
Article IX of the Plan have been satisfied or waived in accordance with the Plan and the
Confirmation Order.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Confirmation Order,
applicable parties in interest may opt out of the Third-Party Release no later than [___], 2021,
which is 30 days after service of this notice, by sending an email to tabulation@epiqglobal.com
with a subject line of “HighPoint - Third-Party Release Election” and a message indicating that
such party in interest does not consent to and would like to opt out of the Third-Party Release.
Any party in interest who elects to opt out of the Third-Party Release may do so without impacting
their respective economic recoveries under the Plan, but will, however, lose the benefit of the
mutual release under the Plan.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
      Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street, Suite
      3700 Denver, Colorado 80202.

2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan.
            Case 21-10565-CSS          Doc 26     Filed 03/14/21      Page 102 of 103




        PLEASE TAKE FURTHER NOTICE that pursuant to the Confirmation Order, the
release, injunction, and exculpation provisions in Article VIII of the Plan are now in full force and
effect.

        PLEASE TAKE FURTHER NOTICE that requests for payment of Professional Fee
Claims must be filed and served on the Debtors or Reorganized Debtors by [_____], 2021, which
is the date 45 days after the Effective Date.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Confirmation Order, any
person or governmental unit alleging that it had inadequate due process notice and opportunity to
object to the Confirmation Order may file an objection no later than [_____], 2021, which is the
date 30 days after the Effective Date. If any person or governmental unit demonstrates a
deprivation of its due process rights, after notice and hearing the Court will issue an appropriate
order that fully vindicates those due process rights.

         PLEASE TAKE FURTHER NOTICE that if you would like copies of the Plan, the Plan
Supplement, the Confirmation Order, the Disclosure Statement, or any other document filed in
these chapter 11 cases, you may contact Epiq Corporate Restructuring LLC, the notice, claims,
and solicitation agent retained by the Debtors in these chapter 11 cases, by: (a) calling the Debtors’
restructuring hotline at (855) 914-4726 (domestic toll free) or (503) 520-4495 (international toll);
(b) visiting the Debtors’ restructuring website at: https://dm.epiq11.com/HighPoint; or (c) writing
to HighPoint Resources Ballot Processing Center, c/o Epiq Corporate Restructuring, LLC, P.O.
Box 4422, Beaverton, OR 97076-4422. You may also obtain copies of any pleadings filed in these
chapter 11 cases for a fee via PACER at: www.deb.uscourts.gov.

       PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain
other provisions that may affect your rights. You are encouraged to review the Plan and the
Confirmation Order in their entirety.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  2
          Case 21-10565-CSS     Doc 26      Filed 03/14/21       Page 103 of 103




Dated: ______, 2021           /s/ DRAFT
Wilmington, Delaware          KLEHR HARRISON HARVEY BRANZBURG LLP
                              Domenic E. Pacitti (DE Bar No. 3989)
                              Michael W. Yurkewicz (DE Bar No. 4165)
                              919 North Market Street, Suite 1000
                              Wilmington, Delaware 19801
                              Telephone:       (302) 426-1189
                              Facsimile:       (302) 426-9193
                              Email:           dpacitti@klehr.com

                              - and -

                              Morton R. Branzburg (pro hac vice pending)
                              1835 Market Street, Suite 1400
                              Philadelphia, Pennsylvania 19103
                              Telephone:       (215) 569-3007
                              Facsimile:       (215) 568-6603
                              Email:           mbranzburg@klehr.com

                              - and -

                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              Joshua A. Sussberg, P.C. (pro hac vice pending)
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:       (212) 446-4800
                              Facsimile:       (212) 446-4900
                              Email:           joshua.sussberg@kirkland.com

                              - and -
                              W. Benjamin Winger (pro hac vice pending)
                              300 North LaSalle Street
                              Chicago, Illinois 60654
                              Telephone:         (312) 862-2000
                              Facsimile:         (312) 862-2200
                              Email:             benjamin.winger@kirkland.com


                              Proposed Co-Counsel to the Debtors and Debtors in Possession
